PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN                                                 Thank you for banking with us,
703 CARLYLE ST                                                capital one Bank is a trade
WOODMERE NY   115982917                                       name of Capital One, N.A. and
                                                              does not refer to a separately
                                                              insured institution.




                                              0 ENCLOSURES           Page     1 of       1

  Capital One Checking with Interest         [Redacted] 903    6

                 Opening balance            10-11-oa                   5041782.67
                 +Deposits/Credits                 0                         0,00
                 -Checks/Debits                    0                         0.00
                 -service charge                                             0.00
                 +Interest paid                                          1,398.40
                 Ending balance             11-13-08                   506,181.07
                 Days in statement Period         34

                                 INTEREST INFORMATION
                 Average Daily Balance                                 504,782.67
                 Days in Earnings Period                                       34
                 Interest Earned                                         1,398.40
                 Annual Percentage Yield Earned                              3.01 %
                 Interest Paid this Year                                 6,181.07

 DATE   DESCRIPTION              CHECK#         DEBITS              CREDITS            BALANCE

        Beginning Balance                                                           504,782.07
 11-13 Interest paid                                               1,398.40         506,181.07
        Ending balance                                                              506,181.07




        END OF STATEMENT
         --
CapitaJOne'Bank
                       ,
PRIVATE BANKING CLIENT
(877)    694-9111




NINA FISCHMAN                                                       Thank you for banking with us.
703 CARLYLE ST                                                      capital one Bank is a trade
WOODMERE NY       115982917                                         name of Capital One, N.A. and
                                                                    does not refer to a separately
                                                                    insured institution.




                                                   0 ENCLOSURES             Page     1 of       1
                                                     [Redacted]
   Capital one Checking with Interest                             903 6

                    Opening balance               09-12-08                    503,592.97
                    +Deposits/Credi.ts                    0                         0.00
                    -Checks/Debits                        0                         0.00
                     -sei.-vice charge                                              0.00
                     +Interest paid                                             1,189.70
                     Ending balance               10-10-oe                    504,782,67
                    Days in Statement Period            29

                                    INTEREST INFORMATION
                    Average Daily Balance                                     503,592.97
                    Days in Earnings Period                                           29
                    Interest Earned                                             1,189.70
                    Annual Percentage Yield Earned                                  3.01 %
                    Interest Paid this Year                                     4,782.67

  DATE        DESCRIPTION                CHECK#        DEBITS             CREDITS             BALANCE

              Beginning Balance                                                             503,592.97
  10-10 Interest paid                                                     1,189.70          504,782.67
              Ending balance                                                                604,782.67




              END OF STATEMENT
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAl.f                                               Thank you for banking with us.
703 CARLYLE ST                                                capital one Bank is a trade
WOODMERE NY   115982917                                       name of Capital One, N.A. and
                                                              does not refer to a separately
                                                              insured institution.




                                              0 ENCLOSURES            Page       1 of       1

   Capital One Checking with Interest           (Redacte<l] 903 6

                  Opening balance            09-12-08                   503,592.97
                  +Deposits/Credits                  0                          0.00
                  -Checks/Debits                     0                          0.00
                  -Service charge                                             0.00
                  +Interest paid                                          1,189.70
                  Ending balance             10-10-00                   504,782.67
                  Days in statement Period          29

                                  INTEREST INFORMATION
                  Average Daily Balance                                 503,592.97
                  Days in Earnings Period                                         29
                  Interest Earned                                            1,189.70
                  Annual Percentage Yield Earned                                 3.01 %
                  Interest Paid this Year                                    4,782.67

  DATE   DESCRIPTION               CHECK#          DEBITS            CREDITS              BALANCE

         Beginning Balance                                                              503,592.97
  10-10 Interest paid                                               1,189.70            504,702.67
         Ending balance                                                                 504,782.67




         ENO OF STATEMENT
        -~ •
Caplta)O}ze'Bank

PRIVATE BANKING CLIENT
(877)   694-9111




NINA FISCHMAN                                                   Thank you for banking with us.
703 CARLYLE ST                                                  Capital one Bank is a trade
WOODMERE NY 115982917                                           name of Capital One, N.A. and
                                                                does not refer to a separately
                                                                insured institution.




                                                 0 ENCLOSURES          Page        l of         l

                                                  [Redacted] 903 6
   Capita1 One Checking with Interest

                   Opening balance              08-13-08                 502,365.20
                   +Deposits/Credits                   0                         o.oo
                   -Checks/Debits                      0                         0.00
                   -Service charge                                               0.00
                   +Interest paid                                             1,227.77
                   Ending balance               09-11-08                 503,592.97
                   Days in Statement Period           30

                                     INTEREST INFORMATION
                   Average Daily Balance                                 502,365.20
                   Days in E~rnings Period                                          30
                   Interest Barned                                            1,227.77
                   Annual Percentage Yield Earned                                 3.01 %
                   Interest Paid this Year                                    3,592.97

 DATE    DESCRIPTION                   CHECK#        DEBITS          CREDITS                 BALANCE

          Beginning Balance                                                               502,365.20
  09-11 Interest paid                                                1,227.77             503,592.97
          Ending balance                                                                  503,592 . .97




         END OF STATEMENT
         -
CapitaJOlie'Bank
                      ,
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN                                                      Thank you £or banking with us,
703 CARLYLE ST                                                     capital one Bank is a trade
WOODMERE NY      115982917                                         nam.e 0£ Capital One, N.A. and
                                                                   does not refer to a separately
                                                                   insured institution.




                                                    0 ENCLOSURES         Page        l of        l

                                                     (Redacted] 903 6
   Capital One Checking with Interest

                    Opening balance               08-13-08                  502,365,20
                    +Deposits/Credi.ts                   0                          o.oo
                    -Checks/Debits                       0                          0.00
                    -Service charge                                                 0.00
                    +Interest paid                                           1,227.77
                    Ending balance                09-11-08                  503,592.97
                    Days in Statement Period            30

                                     INTEREST INFORMATION
                    Average Daily Balance                                   502,365.20
                    Days in Earnings Period                                         30
                    Interest Earned                                             1,227.77
                    Annual Percentage Yield Earned                                  3.01 %
                    Interest Paid this Year                                     3,592.97

  DATE       DESCRIPTION                 CHECK#        DEBITS            CREDITS               BALANCE

             Beginning Balance                                                              502,365.20
  09-11 Interest paid                                                   1,227.77            503,592.97
             Ending balance                                                                 503,592.97




             END OF STATEMENT
PRIVATE BANKING CLIENT
(877)    694-9111




NINA FISCHMAN                                                  Thank you for banking with us.
703 CARLYLE ST                                                 capital one Bank is a trade
WOODMERE NY 115982917                                          name of Capital One, N,A, and
                                                               does not refer to a separately
                                                               insured institution.




                                                0 ENCLOSURES         Page         1 of         1

                                                 [Redacted) 903 6
   Capital One Checking with Interest

                    Opening balance            07-12-08                 501,058.88
                    +Deposits/Credits                 0                       0.00
                    -Checks/Debits                    0                       0.00
                    -service cha.rge                                          0,00
                    +Interest paid                                          1,30t5.32
                    Ending balance             00-12-00                 502,365.20
                    Days in statement Period         32

                                    INTEREST INFORMATION
                    Average Daily Balance                               501,058.88
                    Days in Earnings Period                                     32
                    Interest Earned                                         l, 30(3, 32
                    Annual Percentage Yield Earned                              3.01 %
                    Interest Paid this Year                                 2,365.20

  DATE     DESCRIPTION              CHECK#          DEBITS          CREDITS                  BALANCE

           Beginning Balance                                                              501,058.88
  08-12 Interest paid                                               1,306,32              502,365,20
        Ending balance                                                                    502,365.20




           END OF STATEMENT
ca;itaJcle·aank
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN                                                 Thank you for banking with us.
703 CARLYLE ST                                                capital one Bank is a trade
WOODMERE NY   115982917                                       naroe of Capital One, N.A. and
                                                              does not refer to a separately
                                                              insured institution.




                                               0 ENCLOSURES          Page       1 of       1

   Capital One Checking with Interest            [Redacted] 903 6

                 Opening balance              07-12-08                  501,058.88
                 +Deposits/Credits                   0                        0.00
                 -Checks/Debits                      0                        0.00
                 -Service charge                                               0,00
                 +Interest paid                                           1,30t5,32
                 Ending bal.ance              08-12-08                  502,365.20
                 Days in Statement Period           32

                                 INTEREST INFORMATION
                 Average Daily Balance                                  501,058.88
                 Days in EArnings Period                                         32
                 Interest Earned                                          1,30(),32
                 ~nnual Percentage Yield Earned                                 3.01 %
                 Interest Paid this Year                                    2,365.20

  DATE   DESCRIPTION                 CHECK#        DEBITS           CREDITS              BALANCE

         Beginning Balance                                                             501,058.88
  08-12 Interest paid                                               1,306,32           502,365.20
         Ending balance                                                                502,365.20




         END OF STATEMENT
         -

Caplta)Ohe'Bank
                      ,
PRIVATE BANKING-GABRIEL LUCIAN
(877) 694-9111




NINA FISCHMAN                                                     Thank you for banking with us,
703 CARLYLE ST                                                    Capital one Bank is a trade
WOODMERE NY      11598291?                                        name of Capital One, N.A. and
                                                                  does not refer to a separately
                                                                  insured institution.




                                                   0 ENCLOSURES          Page        l   of       l

                                                    [Redacted) 903 6
   Capital One Checking with Interest

                    Opening balance              06-16-08                           0,00
                    +Deposits/Credits                   l                  500,000.00
                    -Checks/Debi ts                     0                        0.00
                    -Service charge                                                 0,00
                    +Interest paid                                           1,058.88
                    Ending balance               07-11-08                  501,058.88
                    Days in Statement Period           26

                                    INTEREST INFORMATION
                    Average Daily Balance                                  soo,000.00
                    Days in Earnings Period                                        26
                    Interest Earned                                          1,058.88
                    Annual Percentage Yield Earned                                  3. 01 %
                    Interest Paid this Year                                     1,058.88

  DATE       DESCRIPTION                CHECK#        DEBITS           CREDITS                  a.ALANCE

        Beginning Balance                                                                           0.00
  06-16 Transfer Credit                                            500,000.00                 500,000.00
             FR XXXXXX7656
  07-11 Interest paid                                                  1,058.88               501,058.88
             Ending balance                                                                   501,058.88




             END OF STATEMENT
         --
CapltaJOhe'eank
                       ,
PRIVATE BANKING-GASRIEL LUCIAN
(877) 1594-9111




NINA FISCHHAN                                                       Thank you for banking with us.
703 CARLYLE ST                                                      Capital one Bank is a trade
WOODMERE NY       115982917                                         name of Capital One, N.A. and
                                                                    does not refer to a separately
                                                                     insured institution.




                                                    0 ENCLOSURES           Page      1 of       1

                                                     (Redacted]
   Capital One Checking with Interest                             903 6

                    Opening balance                06-16-08                          0,00
                     +Deposits/Credits                    1                   500,000.00
                     -Checks/Debits                       0                          0.00
                     -Service charge                                                 o.oo
                     +Interest paid                                             1,058.88
                     Ending balance                07-11-08                   501,058.88
                     Days in Statement Period            26

                                       INTEREST INFORMATION
                    Average Daily Balance                                     500,000.00
                    Days in Earnings Period                                            26
                    Interest. Ea.rned.                                          1,058.88
                    Annual Percentage Yield Earned                                  3. 01 %
                    Interest Paid this Year                                     1,058.88

  DATE        DESCRIPTION                CHECK#-        DEBITS            CREDITS             BALANCE

          Beginning Balance                                                                       0.00
  06-16 Transfer Credit                                               500,000.00            500,000.00
              FR XXXXXX7656
  07-11 Interest paid                                                     1,058.88          501,058.88
              Ending balance                                                                501,058.88




              END OF STATEMENT
Exhibit L
                                                                                                                                                       ~ ~~!~!!~i!-!~,!~n
                                                                              [Redactedld]
Online at: www.mymerrill.com                              Account Number:                    722                       24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                    Net Portfolio Value:                                    $988,493.02
      WOODMERE NY 11598-2917                                                                            Your Financial Advisor:
                                                                                                        ALEXANDER Y FISCHMAN
                                                                                                        1010 NORTHERN BLVD SUITE 490
                                                                                                        GREAT NECK NY 11021-5306
                                                                                                        alexander.fischman@ml.com
                                                                                                        1-800-876-8770


•     CMA® ACCOUNT                                                                                                                                     April 29, 2017 - May 31, 2017

                                                     This Statement                  Year     to Date    ASSETS                                      May31                   April 28
                                                                                                         Cash/Money Accounts                     988,493.02
                                                                                                         Fixed Income
                                                                                                         Equities
      Total Debits                                                                                       Mutual Funds
      Securities You Transferred In/Out                                                                   Options
      Market Gains/(Losses)                                                                               Other
                                                                                                              Subtotal (Long Portfolio)          988,493.02
                                                                                                          TOTAL ASSETS                          $988,493.02

                                                                                                          LIABILITIES
                                                                                                          Debit Balance
                                                                                                          Short Market Value
                                                                                                          TOTAL LIABILITIES
                                                                                                          NET PORTFOLIO VALUE                   $988,493.02




             Go paperless! Receive this statement online instead of by mail. Visit mymerril/.com
             to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Coe oration (SIPC) and a wholly owned subsidiary of Bank of America
      Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value
+
026                                                                                                                    4709                                                          1 of 5
                                                                 [RedactedJ.d)
NINA FISCHMAN                                  Account Number:                   722                                    24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                                     April 29, 2017 - May 31, 2017


CASH FLOW                     This Statement   Year to Date                ASSET ALLOCATION*
Opening Cash/Money Accounts                                               * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                     include asset categories less than 1%.
Funds Received                                                                                                                         Allocation
Electronic Transfers            988,493.02     988,493.02
                                                                                                     CJ Cash/Money                       100.00%
Other Credits                                                                                              Accounts
    Subtotal                    988,493,02      988,493.02                                                 TOTAL                            100%
DEBITS
Electronic Transfers
Margin Interest Charged
Other Debits
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees
      Subtotal
Net Cash Flow                  $988,493.02     $988,493.02
                                                                          Having an asset allocation that reflects your profile and goals is key to achieving
                                                                          the right outcome. Consult with your advisor to determine an appropriate
OTHER TRANSACTIONS                                                        allocation across all your holdings.
Dividends/Interest Income
Security Purchases/Debits
Securi!Y_ Sales/Credits                                                   DOCUMENT PREFERENCES THIS PERIOD
Closing Cash/Money Accounts    $988,493.02                                                                            Mail                   Online Delivery
                                                                          Statements                                   X
                                                                          Performance Reports                          X
                                                                          Trade Confirms                               X
                                                                          Shareholders Communication                   X
                                                                          Prospectus                                    X
                                                                          Service Notices                               X
                                                                          Tax Statements                                X




+

026                                                                                    4709                                                                     2of5
                                                                                                                                                               ~ Merrili Lynch
                                                                                                                                                                     Bank of America Corporation

                                                                                                      [Redactedld]
NINA FISCHMAN                                                                       Account Number:                  722



ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                  April 29, 2017 · May 31, 2017

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



YOUR CMA ASSETS
CASH/MONEY ACCOUNTS                                                                    Total            Estimated                       Estimated                 Estimated         Est. Annual
Description                                              Quantity                 Cost Basis          Market Price                    Market Value            Annual Income              Yield%
CASH                                                  988,493.02               988,493.02                                              988,493.02


LONG PORTFOLIO                                                                     Acljusted/Total            Estimated            Unrealized      Estimated          Estimated         Current
                                                                                        Cost Basis          Market Value          Gainl(Loss) Accrued Interest    Annual Income          Yield%

              TOTAL                                                                  988,493.02              988,493.02


YOUR CMA TRANSACTIONS
CASH/OTHER TRANSACTIONS
Date            Transaction Type                                       Quantity      Description                                                      Debit                             Credit

Electronic Transfers
05/24           Wire Transfer In                                                     WIRE TRF IN D[Redacted]8664                                                                988,493.02
                                                                                     ORG=r•dactedl9044 NINA FIS
                Subtotal /Electronic Transfers)                                                                                                                                  988,493.02

                NETTOTAL                                                                                                                                                        988,493.02




+
026                                                                                                                        4709                                                               3of5
                                                                                                                                                       ~ Merrill Lynch
                                                                                                                                                             Bc;;n\.t of America Corporation




Customer Service                                           by investment banking affiliates of BAC ("Investment           contact the FINRA Regulation Public Disclosure Prog_ram
   Please promptly report arw inaccuracy, discreP,ancy,    Bankinq Affiliates")( including, in the Urnied States,         Hotline at (800)289-9999 or access the FINRA website
and/or concern 5y calling_ Wealth Management Client        MLPF&S_and Mem_l Lynch Professional Clearing Corp.,            at www.finra.org.
Support ;'It (BOO-MERRIL[) Vl(ithin ten (1UJ business days all of which are req1stered broker deal~rs ;ind members          We receive a fee from ISA® banks of up to 2% per annum
after delivery of or communication of the account          of Financial lndusfry Regulatory Authority If INRA) and        of the average daily balances. We receive a fee from our
statement. You should re-confirm any oral                  Securities Investor Protection Corporation (SIPC), and,        affiliated banks of up to $100 per annum for each account
communications in writing to protect your rights.          in other Jurisdictions, locally registered entities.   .       that sweeps balances to the banks under the RASP SM and
                                                              18yestm~nt pr9ducts offered by Investment Bankin_q          ML bank deposit programs. We receive a fee from Bank of_
About Us                                                   Aff1llatei including MLPF&SbARE: NOT FDIC INSUREIJ,            America N.A. of up to 0.25% per annum of the average daily
                                                           ARE NO, BANK GIJARANTEE AND MAY LOSE VALUE.                    Preferred Deposit ® and Preferred Deposit for Business®
   You may review our financial statement at our offices:                                                                 balances.
Merrill Lynch, Pierce, Fenner & Smith Incorporated         Additional Information
(MLPF&S), One Bryant Park, New York, New York                                                                             Options Customers
10036. If you request_a_copy of our financial                 We will route your equity and option orders to market
statemenf, we will mail 1t to you.                         centers consistent witli our duty of best execution.             For all customers, including those who own options, please
   We are associated with a NYSE Desiqnated Market            Except for certain custodial accounts, we hold bonds        promptly advise us of any material chanqe in your
Maker (DMM) that may make a markef in the                  and preferred stocks in bulk segregation. If there is a        investment objectives or financial condifion. Individual
security(ies) held in your account. At any time, the       partial call for those securities, securities will be          options commission charges have been included in your
DMM may have a "long" or "short" inventory position in randomly selected from those held in bulk. The                     ~onfirma_tion. You may request a summary of this
such security(ies) and may be on the opP.OS1te side of     probability of your holdings being selected is                 1nformat1on.
                                          •
transactions in the security(ies) execute on the floor     proportional to the total number of customer holdings
                                                           of that particular security that we hold.                      Margin Customers
of the NYSE. We also act as a market maker, dealer,
block positioner or arbitrageur in certain securities.        This statement serves as a confirmation of certain
                                                           transactions during the period permitted to be                   If this statement is for a margin account, it is a combined
These activities may put us or one of our affiliates on                                                                   statement of your marqin account and special
the opposite side of transactions we execute for you       reported periodicany. Additional information is
                                                           available upon written request.                                memorandum accounfmaintained for you pursuant to
and potentially result in trading profits for us or our                                                                   applicable regulations. The permanent record of the
affiliates.                                                   In accordance with applicable law, rules and
                                                                                                                          separate account, as required by Regulation T, is available
   BofA Merrill Lynch Research is research produced by regulations, your free credit balance is not segregated
MLPF&S and/or one or more of its affiliates. Third             •
                                                            an we can use these funds in our business. Your free
                                                            credit balance is the amount of funds payable upon
                                                                                                                          for your inspection ~pan request. You should retain this
                                                                                                                          statement for use with your next statement to calculate
party research ratings from selected vendors are                                                                          interest charqes, if any, for the period covered by this
provided, if available, for your information. Our          your demand. You have the right to receive in ttie
                                                                                                                          statement. Tfie interest charqe period will P,arallel the
providing these research ratings is not a solicitation or normal course of business, any free credit 6alance and          statement period, except tha1 interest due for the final day
recommendation of any particular security. MLPF&S           any fully paid securities to which you are entitled,
                                                                                                                          of the statement period will be carried over and appear on
and its affiliates are no1 responsible for any third party suoject to any obligations you owe in any of your              your next statement.
research and have no liability for such research. You       accounts.
are responsible for any trading decision you make             For clients enrolled in a sweep program, the balance
                                                            in any bank deP,osit account or sliares of any money          Coverage for your Account
 based upon third party research ratings and reports.
   MLPF&S may make available to you certain securities market mutual fund in which you have a beneficial                     The Securities Investor Protection Corporation (SIPC) and
and other investment products that are sponsored,           interest can be withdrawn or ~quidated on your order          our excess-SI PC insurance policy do not cover commodities
 manaqed, distributed or provided by companies that         and th~ proceeds returned to your securities account          futures contracts, fixed annuity contracts, hedge funds,
 are affiliates of Bank of America Corporation (BAC) or in or remitted to you.                                            private equity funds, commodity pools ~nd other investment
which BAC has a substantial economic interest,                You will have the right to vote full shares and we may      contracts (such as limited partnerships) that are not
 includinq BofA ™ Global Capital Management.                solicit voting instructions concerning these full shares      registered with the US Securities Exchanqe Commission,
   Merrilf"Edqe_ is the marketing name For two              in your account. Voting shares in your account will be        P.recious metals, other assets that are nol securities~ as
 businesses:-Merrill Edge Advisory Center™, which           governed by the then current rules and policies of            i:iefined by SIPC, and assets that are not held at ML~F&S,
 offers team-based advice and quidance brokeraqe            FINRA and the Securities Exchange Commission or               such as cash on deposit at Bank of America, N.A. or Bank of
 services; and a self-directed online investing platform. other applicable exchanqes or regulatory bodies.                America California, N.A. (Merrill Lynch affiliated banks) or
 Both are made available throuqh MLPF&S.                      All transactions are subject to tlie constitution, rules,   other deP.ository institutions. Those bank deposits are
   Bank of America Merrill Lyncfl is the marketing name requlations, customs, usages, rulings and                         protectei:1 by the FDIC up to applicable limits. MLPF&S is not
 for the qlobal banking and global markets businesses       inferpretations of the excfianqe or market, and its           a bank. Unless otherwise disclosedNINVESTMENTS
 of BAC. l.ending, derivatives, and other commercial        clearinghouse, if any, where tlie transactions are            THROUGH MLPF&S ARE NOT FDIC I SURED, ARE NOT BANK
 banking activities are P,erformed qlobally by banking      executed, and if not executed on any exchange, FINRA.         GUARANTEED AND MAY LOSE VALUE. To obtain information
 affiliates of BACI inclui:iinq Bank or America, N.A.,        You may obtain an investor brochure that includes           about SIPC, including the SIPC Brochure, contact SIPC at
 member Federa Deposit Tnsurance Corporation                information describing the FINRA Requlation Public            http:/ /www.sipc.org or (202)371-8300.
 (FDIC). Securities, strategic advisory, and other           Disclosure Program (""Proqram"). To o"btain a brochure
 investment banking activities are performed globally       or more information abou1 the Program or your broker
  +
   026                                                                                             4709                                                                                   4 of5
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
   Values on your statement generally are based on             Information is based on data from the issuing insurer.     t:t       Interest reported to the IRS
estimates o5tained from various sources. These               We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
values assume standard market conditions, are not            policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
firm bids or offers and may vary from prices achieved in     contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
actual transactions, especially for thinly traded            account. If we, as custodian ortrustee, hold an annuity      occ       Options Clearing Corporation
securities. These values are generally for transactions      contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
of $ 1 million or more, which often reflect more             coverage apply.                                                        payment. Prior day's dividend retained to
favorable pricing than transactions in smaller amounts.                                                                             offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
You may pay more than these values if you purchase
smaller amounts of securities, or receive less if you sell     Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
smaller amounts of securities.                               types of securities could include a return of principal or   N/C       Not-Calculated
                                                             capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
Prices and Valuations                                        Income and Current Yield would be overstated.                N/0       Securities registered in your name
  While we believe our pricing information to be             Estimated Annual Income and Current Yield are                N/0 CUST Non-negotiable securities registered in the
reliable, we cannot guarantee its accuracy. Pricing          estimates and the actual income and yield might be                     name of the custodian
information providea for certain thinly traoed securities    lower or higher than the estimated amounts. Current          tt        Indicates that BofA Merrill Lynch Research
may be stale.                                                Yield is based upon Estimated Annual Income and the                    has upgraded (t) _or downgraded Wits_
  Investments such as direct participation program           current price of the security and will fluctuate.                      fundamental equity opinion on a security.
securities (e.g., partnerships, limited liability            Market-Linked Investments (MU)
companies, and real estate trusts which are not listed
on any exchange), and alternative investments (e.g.            Mlls are debt securities or Certificates
commodity pools, private equity funds, private del51t        of Deposit linked to an underlying
funds, and hedge funds) are generally illiquid               reference asset. They are reflected on
investments. No formal trading market exists for these       your statement by their underlying
securities and their current values will likely be           reference asset - eguities (e.g., sfocks,
different from the purchase price. Unless otherwise          ETFs, equity indices), alternative
indicated, and except for certain alternative investment     investments (e.g., commodities,
funds sponsored by affiliates of MLPF&S, the value           currencies), or fixed income (e.g.,
shown on this statement for an investment in these           interest rates). This classification
securities has been provided by the management,              method illustrates your asset
administrator or sponsor of each program or a                allocation.
third-party vendor, in each case without independent
verification by MLPF&S. This value represents their
estimate of tfle value of the investor's interest in the
net assets of the program, as of a date no more than
18 months from the aate of this statement. Therefore,
the values shown may not reflect actual market value
or be realized upon a sale. If an estimated value is not
provided, accurate valuation information is not
available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).

  +
   026                                                                                              4709                                                                     5 of5
                                                                          [Redactedld]
                                                                                                                                                     ~ Merrill lynch
                                                                                                                                                           Bank of America Corporation

                                                      Primary Account:                   722


NINA FISCHMAN
703 CARLYLE ST
                                                  •   YOUR MERRILL LYNCH REPORT                                                                     June 01, 2017 · June 30, 2017

WOODMERE NY 11598-2917                                 PORTFOLIO SUMMARY                                       June 30                     May31              Month Change

                                                       Net Portfolio Value                               $988,493.02                 $988,493.02
                                                       Your assets                                       $988,493.02                 $988,493.02
                                                       Your liabilities
                                                       Your Net Cash Flow (Inflows/Outflows)                                         $988,493.02
                                                       Securities You Transferred In/Out
If you have questions on your statement,                       Subtotal Net Contributions                                            $988,493.02
call 24-Hour Assistance:                               Your Dividends/Interest Income
(800) MERRILL                                          Your Market Gains/(Losses)
(800) 637-7455
                                                               Subtotal Investment Earnings
Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306                                Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in thousands, 2017-2017
alexander.fischman@ml.com
1-800-876-8770                                           rski
                                                           '
Up-to-date account information can be viewed
at: www.mymerrill.com, where your statements
are archived for three or more years.

Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.

                                                         6/17



GO PAPERLESS!
Receive this statement online instead of by mail. Visit www.mymerrill.com and enroll today!



Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of Bank
of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration SfPC) and a wholly owned subsidiary of Bank of America
Corporation. Investment products:      Are Not FDIC Insured      Are Not Bank Guaranteed         Ma Lose Value

+
017                                                                                              4709                                                                               1 of?
                                                                                                  [Redactedk!]
                                                                              Primary Account:                   722                                     24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                                     June 01, 2017 · June 30, 2017


      ASSET ALLOCATION*                                                                                 TOP FIVE PORTFOLIO HOLDINGS
      * Estimated Accrued Interest not included; may not reflect all holdings; does not                  Based on Estimated Market Value
        include asset categories less than 1 %.
                                                                                                                                                                                         %of
                                                                    Current Value    Allocation                                                               Current Value          Portfolio

           /-----~"-. '             1·7 Cash/Money
                                    ---· Accounts
                                                                      988,493.02      100.00%            CASH                                                  988,493.02           100.00%


       /
          .                 \   \
                                        TOTAL                       $988,493.02            100%

      :                         I
      I                         '
      \,                    )
           \               .
               ~----/


                                                                                                         Do you worry about having enough in retirement?
          FINANCIAL MARKET INDICATORS
                                                                                                         Call your advisor and find out if you're on track.

                                                                                      Previous
                                            This Report         Last Report           Year End
       S&P 500                                  2423.41           2411.80             2238.83
       Three-Month Treasury Bills                   1.01%             .97%                 .50%
       Long-Term Treasury Bonds                     2.83%           2.86%                 3.07%
       One-Month LIBOR                              1.22%           1.05%                  .76%
          NASDAQ                                6140.42           6198.52             5383.12




+
017                                                                                                        4709                                                                             2of7
                                                                                                                                                     ~ ~~!!!~!c~X:o~~n
                                                                              [Redactedk!]
Online at: www.mymerrill.com                               Account Number:                   722                     24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST
                                                                                                    Net Portfolio Value:                                       $988,493.02
      WOODMERE NY 11598-2917                                                                        Your Financial Advisor:
                                                                                                    ALEXANDER Y FISCHMAN
                                                                                                    1010 NORTHERN BLVD SUITE 490
                                                                                                    GREAT NECK NY 11021-5306
                                                                                                    alexander.fischman@ml.com
                                                                                                    1-800-8 7 6-8 77 0


•     CMA® ACCOUNT                                                                                                                                   June 01, 2017 - June 30, 2017

                                                      This Statement                 Year to Date     ASSETS                                       June 30                   May31
                                                                                                      Cash/Money Accounts                      988,493.02               988,493.02
                                                                                                      Fixed Income
      Total Credits                                                                  988,493.02       Equities
      Total Debits                                                                                    Mutual Funds
      Securities You Transferred In/Out                                                               Options
      Market Gains/(Losses)                                                                           Other

      ~i~ij~g)!~lJ~-to?J~o)··I·. ·•- · •· •·•· -·•·- :1i:i f~~~g1~$:g~                                    Subtotal (Long Portfolio)
                                                                                                      TOTAL ASSETS
                                                                                                                                               988,493.02
                                                                                                                                              $988,493.02
                                                                                                                                                                        988,493.02
                                                                                                                                                                       $988,493.02


                                                                                                      LIABILITIES
                                                                                                      Debit Balance
                                                                                                      Short Market Value
                                                                                                      TOTAL LIABILITIES
                                                                                                      NET PORTFOLIO VALUE                     $988,493.02              $988,493.02




             Go paperless! Receive this statement online instead of by mail. Visit mymerri/1.com
             to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Cor oration (SIPC) and a wholly owned subsidiary of Bank of America
      Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value
+
017                                                                                                                 4709                                                             3of7
                                                                 [Redacted],d]
NINA FISCHMAN                                  Account Number:                   722                                    24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                                    June 01, 2017 - June 30, 2017


CASH FLOW                     This Statement   Year to Date                ASSET ALLOCATION*
Opening Cash/Money Accounts    $988,493.02                                * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                     include asset categories less than 1 %.
Funds Received                                                                                                                          Allocation
Electronic Transfers                           988,493.02
                                                                                                     D     Cash/Money                    100.00%
Other Credits                                                                                              Accounts


DEBITS
      Subtotal


Electronic Transfers
                                                988,493.02
                                                                                               \)          TOTAL                             100%


Margin Interest Charged
Other Debits
Visa Purchases
                                                                                               J
                                                                                  ~-~/"
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees
      Subtotal
Net Cash Flow                                  $988,493.02
                                                                          Having an asset allocation that reflects your profile and goals is key to achieving
                                                                          the right outcome. Consult with your advisor to determine an appropriate
OTHER TRANSACTIONS                                                        allocation across all your holdings.
Dividends/Interest Income
Security Purchases/Debits
Securi!Y_ Sales/Credits                                                   DOCUMENT PREFERENCES THIS PERIOD
Closing Cash/Money Accounts    $988,493.02                                                                            Mail                   Online Delivery
                                                                          Statements                                    X
                                                                          Performance Reports                           X
                                                                          Trade Confirms                                X
                                                                          Shareholders Communication                    X
                                                                          Prospectus                                    X
                                                                          Service Notices                               X
                                                                          Tax Statements                                X




+
017                                                                                    4709                                                                     4of7
                                                                                                                                                             ~ Merrill Lynch
                                                                                                                                                                   Bank of America Corpotation

                                                                                                      [Redacted}d]
NINA FISCHMAN                                                                       Account Number:                  722


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                               June 01, 2017 - June 30, 2017

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



YOUR CMA ASSETS
CASH/MONEY ACCOUNTS                                                                   Total             Estimated                       Estimated              Estimated          Est. Annual
Description                                              Quantity                Cost Basis           Market Price                    Market Value         Annual Income               Yield%
CASH                                                  988,493.02               988,493.02                                              988,493.02


LONG PORTFOLIO                                                                    Aqjusted/Total              Estimated            Unrealized      Estimated         Estimated        Current
                                                                                      Cost Basis            Market Value          Gainl(Loss) Accrued Interest   Annual Income         Yield%

              TOTAL                                                                  988,493.02              988,493.02




+
017                                                                                                                        4709                                                             5of7
                                                                                                                                                          ~ Merrill Lynch
                                                                                                                                                                Bank of Amerit:a Corporation




Customer Service                                              by investment banking affiliates of BAC ("Investment           contact the FINRA Regulation Public Disclosure Prog_ram
  Please promptly report anv inaccuracy, discreP,ancy,        Banking Affiliates")( including, in t~e United S_tates,        Hotline at (800)289-9999 or access the FINRA website
and/or concern lly calling_ Wealth Management Client          MLPF&S and Merri I Lynch Professional Clearing Corp.,          at www.finra.orq.
Support ;it (BOO-MERRIL[) Vl(ithir ten (1UJ business days     all of which are reqistered broker deal~rs and memoers           We receive a fee from ISA® banks of up to 2% per annum
after delivery of or communication of the account             of Fin 9~cial lndusfry Regul_atory Author)ty (FINRA) and       of the average daily balances. We receive a fee from our
statement. You should re-confirm any oral                     Securities Investor Protection Corporation (SIPC), and,        affiliated banks of up to $100 per annum for each account
communications in writing to protect your rights.             in other jurisdictions, locally reqistered ent1t1es.   .       that sweeps balances to the banks under the RASP SM and
                                                                 l~yestment products offered by Investment Bankin_q          ML bank deposit programs. We receive a fee from Bank of_
About Us                                                      Afflliatei including MLPF&SbARE NOT FDIC INSUREIJ,             America N.A. of up to 0.25% per annum of the average daily
                                                              ARE NO I BANK Gl1ARANTEE AND MAY LOSE VALUE.                   Preferred Deposit ® and Preferred Deposit for Business®
   You may review our financial statement at our offices:                                                                    balances.
Merrill Lynch, Pierce, Fenner & Smith Incorporated            Additional Information
(MLPF&S), One Bryant Park, New York, New York                                                                                Options Customers
10036. If you reguest_a_copy of our financial                    We will route your eguity and option orders to market
statemenf, we will mail 1t to_you.                            centers consistent witli our duty of best execution.             For all customers, including those who own options, please
   We are associated with a NYSE Desiqnated Market               Except for certain custodial accounts, we hold bonds        promptly advise us of any material chanqe in your
Maker (DMM) that may make a markef in the                     and preferred stocks in bulk segregation. If there is a        investment objectives or financial condition. Individual
security(ies) held in your account. At any time, the          partial call for those securities, securities will be          options commission charges have been included in your
DMM may have a "long" or "short" inventory position in        randomly selected from those held in bulk. The                 ,onfirma_tion. You may request a summary of this
such security(ies) and may be on the opP,os1te side of        probability of your holdings being selected is                 1nformat10n.
                                          •
transactions in the security(ies) execute on the floor
of the NYSE. We also act as a market maker, dealer,
                                                              proportional to the total number of customer holdings
                                                              of that particular security that we hold.                      Margin Customers
block positioner or arbitrageur in certain securities.           This statement serves as a confirmation of certain
                                                              transactions during the period permitted to be                   If this statement is for a margin account, it is a combined
These activities ma'/ put us or one of our affiliates on                                                                     statement of your marqin account and special
the opposite side o transactions we execute for you           reported periodicaTly. Additional information is
                                                              available upon written request.                                memorandum accounfmaintained for you pursuant to
and_potentially result in trading profits for us or our                                                                      applicable regulations. The permanent record of the
affiliates.                                                      In accorcfance with applicable law, rules and
                                                              regulations, your free credit balance is not segregated        separate account, as required by Regulation T, is available
   BofA Merrill Lynch Research is research produced by                                                                       for your inspection ~Ron request. You should retain this
MLPF&S and/or one or more of its affiliates. Third            ani:I we can use these funds in our business. Your free
                                                              credit balance is the amount of funds payable upon             stafement for use with your next statement to calculate
party research ratings from selected vendors are                                                                             interest charqes, if any, for the period covered by this
provided, if available, for your information. Our             your demand. You have the right to receive, in Hie
                                                              normal course of business, any free credit balance and         statement. me interest charqe period will P,arallel the
providing these research ratings is not a solicitation or                                                                    statement period, except that interest due for the final day
recommendation of any particular security. MLPF&S             any_fully paid securities to which yo_u are entitled,
                                                              subJect to any obligations you owe in any of your              of the statement period will be carried over and appear on
and its affiliates are no1 responsible for any third_ party                                                                  your next statement.
research and have no liability for such research. You         accounts.
are responsible for any trading decision you make                For clients enrolled in a sweep program, the balance
                                                              in any bank deP,osit account or sliares of any money           Coverage for your Account
based upon third party research ratings and reports.
   MLPF&S may make available to you certain securities        market mutual fund in which you have a beneficial                 The Securities Investor Protection Corporation (SIPC) and
and other investment products that are sponsored,             interest can be withdrawn or nquidated on your order           our excess-SI PC insurance policy do not cover commodities
mana_qed, distributed or _provided by companies that          and th~ proceeds returned to your securities account           futures contracts, fixed annuity contracts, hedge funds,
are affiliates of Bank of America Corporation (BAC) or in     or remitted to you.                                            private equity funds, commodity pools ;md other investment
which BAC has a substantial economic interest,                   You will have the right to vote full shares and we may      contracts (such as limited partnerships) that are not
 includinq BofA ™ Global CaRital Management.                  solicit voting instructions concerning these full shares       registered with the US Securities Exchanqe Commission,
   MerrilrEdge is the marketing name for two                  in your account. Voting shares in your account will be         P,recious metals, other assets that are not securities~ as
 businesses: Merrill Edge Advisory Center™, which             governed by the then current rules and policies of             i:lefined by SIPC, and assets that are not held at ML~F&S,
 offers team-based advice and quidance brokeraqe              FINRA and the Securities Exchange Commission or                such as cash on deposit at Bank of America, N.A. or Bank of
 services; and a self-directed online investing platform.     other applicable exchanges or requlatory bodies.               America California, N.A. (Merrill Lynch affiliated banks) or
 Both are made available through MLPF&S.                         All transactions are subject to tlie constitution, rules,   other depository institutions. Those bank deposits are
   Bank of America Merrill Lyncli is the marketing name       requlations, customs, usages, rulings and                      protecteil by the FDIC up to aP,plicable limits. MLPF&S is not
 for the global banking and global markets businesses          inferpretations of the exclianqe or market, and its           a bank. Unless otherwise disclosedNINVESTMENTS
 of BAC. l..ending, derivatives, and other commercial         clearinghouse, if any, where !lie transactions are             THROUGH MLPF&S ARE NOT FDIC I SURED, ARE NOT BANK
 banking activities are performed qlobally by banking          executed, and if not executed on any exchange, FINRA.         GUARANTEED AND MAY LOSE VALUE. To obtain information
 affiliates of BACI incluilinq Bank 6f America, N.A.,            You may obtain an investor brochure that includes           about SIPC, including the SIPC Brochure, contact SIPC at
 member Federa DepositTnsurance Corporation                    information describin_g_ the FINRA Requlation Public          http://www.sipc.org or (202)371-8300.
 (FDIC). Securities, strategic advisory, ani:I other           Disclosure Program ('"Proqram"). To o"btain a brochure
 investment banking activities are performed globally          or more information aboul: the Program or your broker
 +
  017                                                                                                4709                                                                                 6of7
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
   Values on your statement generally are based on            Information is based on data from the issuing insurer.      t:t       Interest reported to the IRS
estimates ootained from various sources. These               We are not responsible for the calculation of                •         Gross Proceeds reported to the I RS
values assume standard market conditions, are not            policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
firm bids or offers and may vary from prices achieved in     contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
actual transactions, especially 'for thinly traded           account. If we, as cusfodian or trustee, hold an annuity     ace       Options Clearing Corporation
securities. These values are generally for transactions      contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
of $1 million or more, which often reflect more              coverage apply.                                                        payment. Pnor day's dividend retained to
favorable pricing than transactions in smaller amounts.                                                                             offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
You may pay more than these values if you purchase
smaller amounts of securities, or receive less if you sell     Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
smaller amounts of securities.                               types of securities could include a return of principal or   N/C       Not-Calculated
                                                             capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
Prices and Valuations                                        Income and Current Yield would be overstated.                N/0       Securities registered in your name
   While we believe our pricing information to be            Estimated Annual Income and Current Yield are                N/0 CUST Non-neqotiatile securities registered in the
reliable, we cannot quarantee its accuracy. Pricing          estimates and the actual income and yield might be                     name or the custodian
information providea for certain thinly trailed securities   lower or higher than the estimated amounts. Current          it        Indicates that BofA Merrill Lynch Research
may be stale.                                                Yield is based upon Estimated Annual Income and the                    has upgraded (il or downgraded (t) its
   Investments such as direct participation program          current price of the security and will fluctuate.                      fundamental equity opinion on a security.
securities (e.g., partnerships, limited liability            Market-Linked Investments (MU)
companies, and real estate trusts which are not listed
on any exchange), and alternative investments (e.g.            ML!s are debt securities or Certificates
commodity pools, private equity funds, private deti1t        of Deposit linked to an underlying
funds, and hedge funds) are generally illiquid               reference asset. They are reflected on
investments. No formal trading market exists for these       your statement by their underlying
securities and their current values will likely be           reference asset - equities (e.g., sfocks,
different from the purchase price. Unless otherwise          ETFs, equity indices), alternative
 indicated, and except for certain alternative investment    investments (e.q., commodities,
funds sponsored by affiliates of MLPF&S, the value           currencies), or fixed income (e.g.,
shown on this statement for an investment in these           interest rates). This classification
 securities has been provided by the management,             method illustrates your asset
 administrator or sponsor of each program or a               allocation.
third-party vendor, in each case without independent
verification by MLPF&S. This value represents their
 estimate of tfle value of the investor's interest in the
 net assets of the program, as of a date no more than
 18 months from the aate of this statement. Therefore,
 the values shown may not reflect actual market value
 or be realized upon a sale. If an estimated value is not
 provided, accurate valuation information is not
 available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7099).

  +
   017                                                                                              4709                                                                     7 of 7
                                                                           [Redactedld]
                                                                                                                                                     ~ Merrill lynch
                                                                                                                                                            Bank of America Corporation

                                                      Primary Account:                    722


NINA FISCHMAN
703 CARLYLE ST
                                                  •   YOUR MERRILL LYNCH REPORT                                                                       July 01, 2017 - July 31, 2017

WOODMERE NY 11598-2917                                 PORTFOLIO SUMMARY                                        July 31                    June 30            Month Change

                                                       Net Portfolio Value                                $988,983.30                $988,493.02                     $490.28         •
                                                       Your assets
                                                       Your liabilities
                                                                                                          $988,983.30                $988,493.02                     $490.28
                                                                                                                                                                                     •
                                                       Your Net Cash Flow (Inflows/Outflows)
                                                       Securities You Transferred In/Out
If you have questions on your statement,                   Subtotal Net Contributions
call 24-Hour Assistance:                               Your Dividends/Interest Income
(800) MERRILL                                          Your Market Gains/(Losses)                             $490.28                $988,493.02
(800) 637-7455                                             Subtotal Investment Earnings                       $490.28                $988,493.02
Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306                                Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in thousands, 2017-2017
alexander.fischman@ml.com
1-800-876-8770                                           I
                                                              I
                                                              ~
                                                             9~81   ~
Up-to-date account information can be viewed
at: www.mymerrill.com, where your statements
are archived for three or more years.

Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.

                                                         6/17       7/17



INFORMATION AT YOUR FINGERTIPS, NOT IN YOUR MAILBOX
Did you know you can receive this statement and many other communications electronically instead of in the mail? Online Delivery through mymerrill.com is a safe, fast, flexible
way to reduce paper mail. Visit mymerrill.com to enroll today.


Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&SJ and other subsidiaries of Bank
of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration SIPC) and a wholly owned subsidiary of Bank of America
Corporation. Investment products:      Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value

+
018                                                                                              4709                                                                                1 of9
                                                                                                      [Redactedld]
                                                                             Primary Account:                        722                                  24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                                           July 01, 2017 -July 31, 2017


      ASSET ALLOCATION*                                                                                      BOND MATURITY SCHEDULE
      * Estimated Accrued Interest not included; may not reflect all holdings; does not                      Does not include Fixed Income Mutual Funds
       include asset categories less than 1 %.
                                                                                                                                      % of Total                                       Estimated



       ;----~\
                                                                    Current Value    Allocation              Maturity Years         Bond Assets           Par Value                  Market Value
                                    Cl Fixed Income                   988,009.88      100.00%                <1                           100%            988,000                     988,009.88

                                        TOTAL                       $988,009.88              100%
      /                       \
      I                         I
      \\                    )
           '~----~-/                                                                                         Total                        100%            988,000                    $988,009.88




       TOP FIVE PORTFOLIO HOLDINGS                                                                           FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value
                                                                                              %of                                                                                        Previous
                                                            Current Value                 Portfolio                                            This Report            Last Report        Year End
       CD BANK OF INDIA                                      249,002.49                   25.18%             S&P 500                               2470.30              2423.41          2238.83
       CD BANK BARODA                                        249,002.49                   25.18%             Three-Month Treasury Bills              1.07%                1.01%             ,50%
       CD FLUSHING BK                                        249,002.49                   25.18%             Long-Term Treasury Bonds                2.90%                2.83%            3.07%
       CD BANK OF CHINA                                      241,002.41                   24.38%             One-Month LIBOR                         1.23%                1.22%              .76%
       CASH                                                       493.02                   0.04%             NASDAQ                                6348.13              6140.42          5383.12




+
018                                                                                                            4709                                                                             2of9
                                                                                                                                                                                                                               ~ Merrill Lynch
                                                                                                                                                                                                                                        Bank of America Corporatiot'l

                                                                                                                                                   [RedactedJ,d]
Online at: www.mymerrill.com                                                                                   Account Number:                                     722                         24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                                                                                         Net Portfolio Value:                                          $988L983.3Q
      WOODMERE NY 11598-2917                                                                                                                                                 Your Financial Advisor:
                                                                                                                                                                             ALEXANDER Y FISCHMAN
                                                                                                                                                                             1010 NORTHERN BLVD SUITE 490
                                                                                                                                                                             GREAT NECK NY 11021-5306
                                                                                                                                                                             alexander.fischman@ml.com
                                                                                                                                                                             1-800-8 7 6-8 7 7 0


•     INDIVIDUAL INVESTOR ACCOUNT                                                                                                                                                                                                  July 01, 2017 - July 31, 2017

                                                                                                  This Statement                                           Year to Date        ASSETS                                        July 31                        June 30
      ·••"'::,:'\,:c•:,.,,,:Cf,•;,·•·,·••,:<:,if•:,,t:,..·:>,;.,1;:":•:":::::·: :u·•:::.:.1c:;:•:ni•::;;·:.•,:,;:,··•
      .@    t:U;Slillt:tn . .:va1:UB:(07101)•"                                  : · ·.,,.,::$988,493,0Z; .. :·
                                                                                                                     .. ':,,·,••,.,"<:::••.. ·:,: .,                           Cash/Money Accounts                           493.02                    988,493.02
       ;,:·<tf::~,-i/.-;;-i_ .!:1J'-·/"'. '/a,,-,·;,,\ ;, ., 'c/: /-,'-:>, < ·,              ,--;:.'</i,S,;/'e'c':,</:i,.'/,()"::,_:y/;                                        Fixed Income                              988,009.88
      Total Credits                                                                                                                                        988,493.02          Equities
      Total Debits                                                                                                                                                             Mutual Funds
      Securities You Transferred In/Out                                                                                                                                        Options
      Market Gains/(Losses)                                                                                         490.28                                          490.28     Other

      ~t~ij(!ij)!~!g~\!~t~~))'' ·••··                                                            )i~~~i~~{{tl : :                                                                  Subtotal (Long Portfolio)
                                                                                                                                                                               Estimated Accrued Interest
                                                                                                                                                                                                                         988,502.90
                                                                                                                                                                                                                             480.40
                                                                                                                                                                                                                                                       988,493.02

                                                                                                                                                                               TOTAL ASSETS                             $988,983.30                  $988,493.02

                                                                                                                                                                               LIABILITIES
                                                                                                                                                                               Debit Balance
                                                                                                                                                                               Short Market Value
                                                                                                                                                                               TOTAL LIABILITIES
                                                                                                                                                                               NET PORTFOLIO VALUE                      $988,983.30                   $988,493.02




                     Go paperless! Receive this statement online instead of by mail. Visit mymerri/1.com
                     to enroll in online delivery.




        Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated {MLPF&S) and other subsidiaries of
        Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration {SIPC) and a wholly owned subsidiary of Bank of America
        Corporation. Investment products:                                           Are Not FDIC Insured                                  Are Not Bank Guaranteed              Ma Lose Value
+
018                                                                                                                                                                                           4709                                                                 3of9
                                                                 [RedactedJ.d]
NINA FISCHMAN                                  Account Number:                   722                                    24-Hour Assistance: (800) MERRILL



INDIVIDUAL INVESTOR ACCOUNT                                                                                                        July 01, 2017 - July 31, 201 7


CASH FLOW                     This Statement   Yearta Date                 ASSET ALLOCATION*
Opening Cash/Money Accounts    $988,493.02                                * Estimated Accrued Interest not included;   may not reflect all holdings; does not
CREDITS                                                                      include asset categories less than 1 %.
Funds Received                                                                                                                          Allocation
Electronic Transfers                           988,493.02
                                                                                                      [ ~ Fixed Income                   100.00%
Other Credits
      Subtotal                                  988,493.02
                                                                                                            TOTAL                            100%
DEBITS
Electronic Transfers
Margin Interest Charged
Other Debits
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees
      Subtotal
Net Cash Flow                                  $988,493.02
                                                                          Having an asset allocation that reflects your profile and goals is key to achieving
                                                                          the right outcome. Consult with your advisor to determine an appropriate
OTHER TRANSACTIONS                                                        allocation across all your holdings.
Dividends/Interest Income
Security Purchases/Debits      (988,000.00)    (988,000.00)
Securit_y_ Sales/Credits                                                  DOCUMENT PREFERENCES THIS PERIOD
Closing Cash/Money Accounts        $493.02                                                                             Mail                  Online Delivery
                                                                          Statements                                    X
                                                                          Performance Reports                           X
                                                                          Trade Confirms                                X
                                                                          Shareholders Communication                    X
                                                                          Prospectus                                    X
                                                                          Service Notices                               X
                                                                          Tax Statements                                X




+
018                                                                                     4709                                                                    4 of9
                                                                                                                                                              ~ ~~!~!!~c~!:o!~o
                                                                                                      [Redacted],dJ
NINA FISCHMAN                                                                       Account Number:                   722



ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                  July 01, 2017 - July 31, 2017

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



ITEMS FOR ATTENTION
 Security                               Message                                         Date   Security                               Message                                        Date
 CD BANK BARODA                         Maturing                                  08/14/17     CD BANK OF CHINA                       Maturing                                 08/75/17
 CD FLUSHING BK                          Maturin_g_                               08/7 4/7 7   CD BANK OF INDIA                       Maturin_g_                               08/76/17




YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS
CASH/MONEY ACCOUNTS                                                                   Total             Estimated                        Estimated              Estimated         Est. Annual
Description                                               Quantity               Cost Basis           Market Price                     Market Value         Annual Income              Yield%
CASH                                                       493,02                   493.02                                                    493.02


CDs/EQUIVALENTS                                                             Adjusted/Total       Estimated               Estimated        Unrealized      Estimated         Estimated Current
Description                                    Acquired    Quantity             Cost Basis     Market Price            Market Value      Gainl(Loss) Accrued Interest   Annual Income Yield%

CD BANK BARODA                07/07/17                    249,000              249,000.00        700.0010               249,002.49                 2.49      122.79             2,490       .99
   NEW YORK. NY 01.000%AUG 14 2017
      CUSJP: 06062RBJO

CD FLUSHING BK                 07107 /17                  249,000              249.000.00        700.0010               249,002.49                 2.49       115.97            2,490       .99
   UNIONDALE, NY 01.000% AUG 14 2017
   CUSIP: 34387ACD9

CD BANK OF CHINA             07/07/17                      241,000             241,000.00        100.0010               247,002.41                 2.41       118.85            2,410       .99
   NEWYDRK. NY 01.000%AUG 15 2017
      CUS/P: 06426WLV2




+
018                                                                                                                         4709                                                            5 of9
                                                                                                   [Redactedld]
NINA FISCHMAN                                                                 Account Number:                     722                                        24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS                                                                                                                              July 01, 2017 - July 31, 2017

CDs/EQUIVALENTS (continued)                                                Ac/justed/Total       Estimated                 Estimated          Unrealized      Estimated           Estimated Current
Description                              Acquired         Quantity              Cost Basis     Market Price              Market Value        Gainl(Loss) Accrued Interest     Annual Income Yield%

CD BANK OF INDIA             07/07/17                     249,000             249,000.00           100.0010               249,002.49                 2.49          122.79              2,490      .99
   NEW YORK, NY 01.000%AUG 162017
      CUSIP: 06279HP49
              TOTAL                                       988,000             988,000.00                                  988,009.88                 9.88          480.40              9,880     1.00


PLEASE REFER TO NOTES BELOW FOR INFORMATION REGARDING CREDIT RATINGS.

LONG PORTFOLIO                                                                    Adjusted/Total                    Estimated            Unrealized      Estimated           Estimated         Current
                                                                                      Cost Basis                  Market Value          Gainl(Loss] Accrued Interest     Annual Income          Yield%

              TOTAL                                                                  988,493.02                    988,502.90                 9.88             480.40              9,880         1.00

Notes
For Credit Ratings: S&P and Moody's provide credit ratings on the credit quality of certain bonds and preferred stocks. For a credit enhanced security,
Moody's and S&P publish and provide third party vendors the higher of the rating on the credit enhancer (guarantor) or the stand alone rating on
the underlying security.


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS
SECURITY TRANSACTIONS

Settlement                                                                                                               Transaction       Commissions/                 (Debit]/    Accrued Interest
Date       Description                           Transaction Type                               Quantity                     Amount         Tradinfl_ Fees                Credit      Earnedl(Paid}

Purchases
07 /13        CD BANK OF CHINA                   Purchase                                 241,000.0000                  (241,000.00)                              (241,000.00)
            NEW YORK, NY 01.000% AUG 15 2017
            WHEN ISSUED ISSUER HASP A FEE OF 0.100 %
            [Redacted} o[Redacted]


              UNIT PRICE 100.0000
07 /13        CD BANK OF INOIA                   Purchase                                 249,000.0000                  (249,000.00)                              (249,000.00)
              NEW YORK, NY 01.000% AUG 16 2017



+
018                                                                                                                         4709                                                                   6of9
                                                                                                                                          ~ ~~!~!!~ical!~,~~n
                                                                                 [Redacted] d]
NINA FISCHMAN                                                  Account Number:                   722


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS                                                                                              July 01, 2017 - July 31, 2017


SECURITY TRANSACTIONS (continued)

Settlement                                                                                              Transaction   Commissions/           (Debit}/   Accrued Interest
Date       Description                      Transaction Type                Quantity                       Amount      Tradinfl_ Fees          Credit     Earnedl(Paid)

Purchases
            WHEN ISSUED ISSUER HASP A FEE OF 0.10 %
            1      1
            """'"" {edacted]
            UNIT PRICE 100.0000
07 /13      CD BANK BARODA                  Purchase                   249,000.0000                    (249,000.00)                     (249,000.00)
            NEW YORK, NY 01.000% AUG 14 2017
            WHEN ISSUED ISSUER HASP A FEE OF 0.100 %
            1     1
            ""'""  ,edacted]
            UNIT PRICE 100.0000
07 /14      CD FLUSHING BK                  Purchase                   249,000.0000                    (249,000.00)                     (249,000.00)
            UNIONDALE, NY 01.000% AUG 14 2017
            \II/HEN ISSUED ISSUER HAS PA FEE OF 0.100%
            1R""'"'1
                   ,edacted]
            UNIT PRICE 100.0000
            Subtotal (Purchases)                                                                       (988,000.00)                     (988,000.00)
            TOTAL                                                                                      (988,000.00)                     (988,000.00)
            TOTAL SECURITY PURCHASES/(DEBITS)                                                                                           (988,000.00)
            TOTAL SECURITY SALES/CREDITS




+
018                                                                                                        4709                                                        7of9
This page intentionally left blank
                                                                                                                                                          ~ Merrill Lynch
                                                                                                                                                                Bc;nk of America Corporeition




Customer Service                                             by investment banking affiliates of BAC ("Investment            contact the FINRA Regulation Public Disclosure Prog_ram
  Please promptly report arw inaccuracy, discrepancy,        Banking Affiliates")( including, in t~e United S_tates,         Hotline at (800)289-9999 or access the FINRA website
and/or concern py calling_ Wealth Management Client          MLPF&S and Mern I Lynch Professional Clearing Corp.,            at www.finra.orq.
Support at (800-MERRILLJ \l\(ithir ten (1UJ business days    all of which are reqistered broker dealers 9.nd members           We receive a fee from ISA® banks of up to 2% per annum
after delivery of or communication of the account            of Fin 9~cial lndusfry Regul_atory Authorjty lflNRA) and        of the average daily balances. We receive a fee from our
statement. You should re-confirm any oral                    Securities Investor Protection Corporation (SIPC), and,         affiliated banks of up to $100 per annum for each account
communications in writing to protect your rights.            in other jurisdictions, locally registered entItIes.   .        that sweeps balances to the banks under the RASP SM and
                                                                l~yestment pr9ducts offered by Investment Bankin_q           ML bank deposit programs. We receive a fee from Bank of_
About Us                                                     Afflliates including MLPF&SbARI'. NOT FDIC INSURED,             America N.A. of up to 0.25% per annum of the average daily
                                                             ARE NO 1 BANK GIJARANTEE AND MAY LOSE VALUE.                    Preferred Deposit ® and Preferred Deposit for Business®
   You may review our financial statement at our offices:                                                                    balances.
Merrill Lynch, Pierce, Fenner & Smith Incorporated           Additional Information
(MLPF&5), One Bryant Park, New York, New York                                                                                Options Customers
10036. If vou reguest_a_copy of our financial                   We will route your equity and option orders to market
statemenf, we will mail It to vou.                           centers consistent with our duty of best execution.               For all customers, including those who own options, please
   We are associated with a IIIYSE Desiqnated Market            Except for certain custodial accounts, we hold bonds         promptly advise us of any material chanqe in your
Maker (DMM) that may make a marker in the                    and preferred stocks in bulk segregation. If there is a         investment objectives or financial condifion. Individual
security(ies) held in your account. At any time, the         partial call for those securities, securities will be           options commission charges have been included in your
DMM may have a "long" or "short" inventory position in       randomly selected from those held in bulk. The                  confirma_tion. You may request a summary of this
such security(ies) and mav be on the opposite side of        probability of your holdings being selected is                  information.
transactions in the security(ies) executei:I on the floor    proportional to the total number of customer holdings
of the NYSE. We also act as a market maker, dealer,          of that particular security that we hold.                       Margin Customers
block positioner or arbitrageur in certain securities.          This statement serves as a confirmation of certain
                                                             transactions during the period permitted to be                    If this statement is for a margin account, it is a combined
These activities mav put us or one of our affiliates on                                                                      statement of your marqin account and special
the opposite side of transactions we execute for you         reported periodically. Additional information is
                                                             available upon written request.                                 memorandum accounrmaintained for you pursuant to
an\i_potentially result in trading profits for us or our                                                                     applicable regulations. The permanent record of the
affiliates.                                                     In accordance with applicable law, rules and                 separate account, as required by Regulation T, is available
   BofA Merrill Lynch Research is research produced by       regulations, your free credit balance is not seqregated
                                                             ana we can use these funds in our business. Your free           for your inspection upon request. You should retain this
MLPF&S and/or one or more of its affiliates. Third                                                                           statement for use with your next statement to calculate
party research ratings from selected vendors are             credit balance is the amount of funds payable upon
                                                             your demand. You have the right to receive, in ttie             interest char,les, if any, for the period covered by this
provided, if available, for your information. Our                                                                            statement. Tfie interest charqe period will parallel the
providing these research ratings is not a solicitation or    normal course of business, any free credit balance and
                                                             any fully paid securities to which you are entitled,            statement period, except tha1 interest due for the final day
recommendation of anv particular security. MLPF&S                                                                            of the statement period will be carried over and appear on
and its affiliates are nor responsible for any third party   subject to any obligations you owe in any of your
                                                             accounts.                                                       your next statement.
research and have no liability for such research. You
are responsible for any trading decision you make               For clients enrolled in a sweep program, the balance
                                                             in any bank deposit account or sliares of any money             Coverage for your Account
based upon third party research ratings and reports.
   MLPF&S may make available to you certain securities       market mutual fund in which you have a beneficial                 The Securities Investor Protection Corporation (SIPC) and
 and other investment products that are sponsored,           interest can be withdrawn or nquidated on your order            our excess-SI PC insurance policy do not cover commodities
mana_qed, distributed or provided by companies that          and the proceeds returned to your securities account            futures contracts, fixed annuicy contracts, hedge funds,
 are affiliates of Bank of America Corporation (BAC) or in   or remitted to you.                                             private equity funds, commodity pools and other investment
which BAC has a substantial economic interest,                  You will have the right to vote full shares and we may       contracts (such as limited partnerships) that are not
 includinll BofA ™ Global Capital Management.                solicit voting instructions concerning these full shares        registered with the US Securities Exchanqe Commission,
   MerrilrEdge is the marketing name for two                  in your account. Voting shares in your account will be         precious metals, other assets that are no1 securities~ as
 businesses: Merrill Edge Advisory Center ™, which            governed by the then current rules and policies of             aefined by SIPC, and assets that are not held at ML~F&S,
 offers team-based advice and quidance brokeraqe              FINRA and the Securities Exchange Commission or                such as cash on deposit at Bank of America, N.A. or Bank of
 services; and a self-directed amine investing platform.      other applicable exchanqes or regulatory bodies.               America California, N.A. (Merrill Lynch affiliated banks) or
 Both are made available throuqh MLPF&S.                        All transactions are subject to tl'le constitution, rules,   other deP.OSitory institutions. Those bank deposits are
   Bank of America Merrill Lyncl'l is the marketing name      requlations, customs, usages, rulings and                      protectei:I by the FDIC up to aP.plicable limits. MLPF&S is not
 for the qlobal banking and global markets businesses         inferpretations of the excliange or market, and its            a bank. Unless otherwise disclosedNINVESTMENTS
 of BAG.Lending, derivatives, and other commercial            clearinghouse, if any, where tne transactions are              THROUGH MLPF&S ARE NOT FDIC I SURED, ARE NOT BANK
 banking activities are P.erformed qlobally by banking        executed, and if not executed on any exchange, FINRA.          GUARANTEED AND MAY LOSE VALUE. To obtain information
 affiliates of BACI incluaing Bank or America, N.A.,            You may obtain an investor brochure that includes            about SIPC, including the SIPC Brochure, contact SIPC at
 member Federa DepositTnsurance Corporation                   information describing the FINRA Requlation Public             http://www.sipc.org or (202)371-8300.
 (FDIC). Securities, strategic advisory, ana other            Disclosure Program ("-Proqram"). To 6btain a brochure
 investment banking activities are performed globally         or more information about the Program or your broker
  +
  018                                                                                                4709                                                                                  Bof9
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
   Values on your statement generally are based on             Information is based on data from the issuing insurer.     J:l       Interest reported to the IRS
estimates ootained from various sources. These               We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
values assume standard market conditions, are not            policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
firm bids or offers and may vary from prices achieved in     contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
actual transactions, especially for thinly traded            account. If we, as custodian or trustee, hold an annuity     ace       Options Clearing Corporation
securities. These values are generally for transactions      contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
of $1 million or more, which often reflect more              coverage apply.                                                        payment. Prior day's dividend retained to
favorable pricing than transactions in smaller amounts.                                                                             offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
You may pay more than these values if you purchase
smaller amounts of securities, or receive less if you sell     Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
smaller amounts of securities.                               types of securities could include a return of principal or   N/C       Not-Calculated
                                                             capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
Prices and Valuations                                        Income and Current Yield would be overstated.                N/0       Securities registered in your name
  While we believe our pricing information to be             Estimated Annual Income and Current Yield are                N/0 CUST Non-negotial51e securities registered in the
reliable, we cannot guarantee its accuracy. Pricing          estimates and the actual income and yield might be                     name or the custodian
information providea for certain thinly traaed securities
may be stale.
                                                             lower or higher than the estimated amounts. Current
                                                             Yield is based upon Estimated Annual Income and the
                                                                                                                          u         Indicates that BofA Merrill Lynch Research
                                                                                                                                    has upgraded (1') _or dow~graded (t) its_
   Investments such as direct participation program          current price of the security and will fluctuate.                      fundamental eqrnty opinion on a security.
securities (e.g., partnerships, limited liability            Market-Linked Investments (MLI)
companies, and real estate trusts which are not listed
on any exchange), and alternative investments (e.g.           Mlls are debt securities or Certificates
commodity pools, private equity funds, private deti1t        of Deposit linked to an underlying
funds, and fledge funds) are generally illiquid              reference asset. They are reflected on
investments. No formal trading market exists for these       your statement by their underlying
securities and their current values will likely be           reference asset - equities (e.g., sfocks,
different from the purchase price. Unless otherwise          ETFs, equity indices), alternative
indicated, and except for certain alternative investment     investments (e.g., commodities,
funds sponsored by affiliates of MLPF&S, the value           currencies), or fixed income (e.g.,
shown on this statement for an investment in these           interest rates). This classification
securities has been provided by the management,              method illustrates your asset
administrator or sponsor of each program or a                allocation.
third-party vendor, in each case without independent
verification by MLPF&S. This value represents their
estimate of tfle value of the investor's interest in the
net assets of the program, as of a date no more than
 18 months from the aate of this statement. Therefore,
the values shown may not reflect actual market value
 or be realized upon a sale. If an estimated value is not
 provided, accurate valuation information is not
 available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
1099).

  +
   018                                                                                              4709                                                                     9of9
                                                                           [Redactedld]
                                                                                                                                                     ~ Merrill lynch
                                                                                                                                                           Bc.nk of America Corporation
                                                      Primary Account:                    722


NINA FISCHMAN
703 CARLYLE ST
                                                  •   YOUR MERRILL LYNCH REPORT                                                                August 01. 2017. August 31, 2017

WOODMERE NY 11598-2917                                 PORTFOLIO SUMMARY                                     August 31                     July 31            Month Change

                                                      Net Portfolio Value                                $498,160.04                 $988,983.30             ($490,823.26)
                                                                                                                                                                                     "'
                                                       Your assets
                                                       Your liabilities
                                                                                                         $498,160.04                 $988,983.30              ($490,823.26)
                                                                                                                                                                                     "'
                                                       Your Net Cash Flow (Inflows/Outflows)            ($491,372.63)
                                                       Securities You Transferred In/Out
If you have questions on your statement,                   Subtotal Net Contributions                   ($491,372.63)
call 24-Hour Assistance:                               Your Dividends/Interest Income                         $879.61
(800) MERRILL                                          Your Market Gains/(Losses)                            ($330.24)                    $490.28
(800) 637-7455                                             Subtotal Investment Earnings                       $549.37                     $490.28
Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306                                Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in thousands, 2017-2017
alexander.fischman@ml.com
1-800-876-8770                                           rshi     rs½m
Up-to-date account information can be viewed                         i\.
at: www.mymerrill.com, where your statements
are archived for three or more years.
                                                                           \3w
Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.

                                                         6/17     7/17     8/17



GIVE UP CLUTTER BUT NOT CONVENIENCE BY GOING PAPERLESS
Online delivery helps you eliminate paperwork pile-up and document shredding. You'll receive email alerts when your electronic documents are ready, and you decide what to
download and print. Enroll today at mymerrill.com.


Merrill Lynch Wealth Management makes available products and senvices offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of Bank
of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration SfPC) and a wholly owned subsidiary of Bank of America
Corporation. Investment products:      Are Not FDIC Insured      Are Not Bank Guaranteed         Ma Lose Value

+
018                                                                                              4709                                                                               1 of 10
                                                                                                             [Redacted]-d]
                                                                                       Primary Account:                      722                                           24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                                                   August 01, 2017 - August 31, 2017


      ASSET ALLOCATION*                                                                                             CURRENT INCOME
      * Estimated Accrued Interest not included;           may not reflect all holdings; does not
           include asset categories less than 1 %.



           /--~,                             D    Fixed Income
                                                                              Current Value
                                                                               498,009.96
                                                                                                Allocation
                                                                                                 100.00%
                                                                                                                              $703
                                                                                                                              $351
                                                                                                                                   SQ
                                                                                                                                        ~
                                                                                                                                             I   I   I    I   I   I    I
                                                                                                                                                                           I    I     I
                                                                                                                                            Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                                                                                                                                                                                                 I




       /                       \                  TOTAL                       $498,009.96           100%
                                                                                                                                                                      This Report                Year To Date

      /
      'I
                                       I                                                                                           Tax-Exempt Interest
                                                                                                                                   Taxable Interest                            879.61                      879.61
                                       /I
       \                           /                                                                                               Tax-Exempt Dividends
           \                   I                                                                                                   Taxable Dividends
               ~--__.../                                                                                                           Total                                      $879.61                     $879.61

                                                                                                                                   Your Estimated Annual Income                                         $4,980.00



       BOND MATURITY SCHEDULE                                                                                        TOP FIVE PORTFOLIO HOLDINGS
       Does not include Fixed Income Mutual Funds                                                                    Based on Estimated Market Value

                                              % of Total                                     Estimated                                                                                                              %of
       Maturity Years                       Bond Assets          Par Value                 Market Value                                                                         Current Value                   Portfolio

       <1                                         100%           498,000                      498,009.96             CD BANK OF EAST ASIA                                           249,004.98                  50.00%
                                                                                                                     CD WILMINGTON SVGS FD SO                                       249,004.98                  50.00%




       Total                                      100%           498,000                   $498,009.96




+
078                                                                                                                    4709                                                                                           2of10
                                                                                                                                                                          ~ ~~!~!!!c~!~,~~n
                                                                                                 [RedactedJ.d]
Online at: www.mymerrill.com                                       Account Number:                               722                      24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST
                                                                                                                           Net Portfolio Value:                                   $498, 160.04
      WOODMERE NY 11598-2917                                                                                               Your Financial Advisor:
                                                                                                                           ALEXANDER Y FISCHMAN
                                                                                                                           1010 NORTHERN BLVD SUITE 490
                                                                                                                           GREAT NECK NY 11021-5306
                                                                                                                           alexander.fischman@ml.com
                                                                                                                           1-800-876-8770


•     INDIVIDUAL INVESTOR ACCOUNT                                                                                                                                    August 01, 2017-August31, 2017

                                                                                                                             ASSETS                                   August 31              July 31
                                                                                                                             Cash/Money Accounts                                             493.02
                                                                                                                             Fixed Income                           498,009.96           988,009.88
                                                                                                                             Equities
      Total Debits                                            (491,372.63)                             (491,372.63)          Mutual Funds
      Securities You Transferred In/Out                                                                                      Options
      Market Gains/(Losses)                                         (330.24)                                      160.04     Other
      ~.1:~j11~~i'iiri~i1t~tim~1.·•·•· ·I· •· · · ··•--•:;;:ui ;~~~1111~q,11~·••   1'-:,-•·,·,--··                               Subtotal /Long Portfolio)
                                                                                                                             Estimated Accrued Interest
                                                                                                                                                                    498,009.96
                                                                                                                                                                        150,08
                                                                                                                                                                                         988,502.90
                                                                                                                                                                                             480.40
                                                                                                                             TOTAL ASSETS                          $498,160.04          $988,983.30


                                                                                                                             LIABILITIES
                                                                                                                             Debit Balance
                                                                                                                             Short Market Value
                                                                                                                             TOTAL LIABILITIES
                                                                                                                             NET PORTFOLIO VALUE                   $498,160.04          $988,983.30




              Go paperless! Receive this statement online instead of by mail. Visit mymerri/1.com
              to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration {SIPC) and a wholly owned subsidiary of Bank of America
       Corporation. Investment products:             Are Not FDIC Insured             Are Not Bank Guaranteed               Ma Lose Value
+
018                                                                                                                                       4709                                                  3of 10
                                                                   [Redacted],d]
NINA FISCHMAN                                    Account Number:                   722                                                 24-Hour Assistance: (800) MERRILL



INDIVIDUAL INVESTOR ACCOUNT                                                                                                                 August 01, 2017 - August 31, 2017


CASH FLOW                     This Statement     Year to Date                ASSET ALLOCATION*
Opening Cash/Money Accounts         $493.02                                 * Estimated Accrued                Interest not included; may not reflect all holdings; does not
CREDITS                                                                        include asset categories less than 1%.
Funds Received                                                                                                                                         Allocation
Electronic Transfers                             988,493.02
Other Credits
                                                                                                                    D     Fixed Income                  100.00%
      Subtotal                                   988,493.02
                                                                                                                          TOTAL                             100%
DEBITS
Electronic Transfers
Margin Interest Charged
Other Debits                   (491,372.63)     (491,372.63)
Visa Purchases                                                                     ',                      /
ATM/Cash Advances                                                                       "-----    _..-,/
Checks Written/Bill Payment
Advisory and other fees
      Subtotal                 (491,372.63)     (491,372.632
Net Cash Flow                 {$491,372.63)     $497,120.39
                                                                            Having an asset allocation that reflects your profile and goals is key to achieving
                                                                            the right outcome. Consult with your advisor to determine an appropriate
OTHER TRANSACTIONS                                                          allocation across all your holdings.
Dividends/Interest Income           879.61             879.61
Security Purchases/Debits      (498,000.00)    (1,486,000.00)
Securi!Y_ Sales/Credits         988,000.00        988,000.00                DOCUMENT PREFERENCES THIS PERIOD
Closing Cash/Money Accounts                                                                                                          Mail                   Online Delivery
                                                                            Statements                                                 X
                                                                            Performance Reports                                        X
                                                                            Trade Confirms                                             X
                                                                            Shareholders Communication                                 X
                                                                            Prospectus                                                 X
                                                                            Service Notices                                            X
                                                                            Tax Statements                                             X




+
018                                                                                              4709                                                                          4 of 10
                                                                                                                                                                  ~ ~~!~!!~ic~c!~o~~n
                                                                                                       [Redacted]'(!]
NINA FISCHMAN                                                                       Account Number:                     722


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                 August 01, 2017-August31, 2017

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



ITEMS FOR ATTENTION
 Security                               Message                                         Date   Security                                   Message                                        Date
 CD BANK OF EAST ASIA                   Maturin_g_                                09/18/17     CD WILMINGTON SVGS FD SO                   Maturing                                  09/20/17



YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS
CDs/EQUIVALENTS                                                             Aqjusted/Total       Estimated                 Estimated          Unrealized      Estimated         Estimated Current
Description                                    Acquired    Quantity             Cost Basis     Market Price              Market Value        Gainl(Loss) Accrued Interest   Annual Income Yield%

CD BANK OF EAST ASIA           08/14/17                   249,000              249,000.00          100.0020              249,004.98                  4.98          95.51            2,490       .99
   NEW YORK. NY 01.000% SEP 18 2017
   CUSIP: [Redacted]

CD WILMINGTON SVGS FD SO       08/14/17                   249,000              249,000.00          700.0020               249,004.98                 4.98          54.57            2,490       .99
   WILMINGTON. DE 01.000% SEP 20 2017
   CUSIP: ''"""''""d  t d]
                  ' ace

              TOTAL                                       498,000              498,000.00                                 498,009-96                 9.96         150.08            4,980     1_00


PLEASE REFER TO NOTES BELOW FOR INFORMATION REGARDING CREDIT RATINGS.

LONG PORTFOLIO                                                                    Aqjusted/Tota/                Estimated                Unrealized      Estimated         Estimated        Current
                                                                                      Cost Basis              Market Value              Gainl(Loss) Accrued Interest   Annual Income         Yield%

                                                                                     498,000.00                 498,009.96                    9.96           150.08            4,980          1.00
              TOTAL




+
018                                                                                                                           4709                                                              5of10
                                                                                                  [Redacted]d]
NINA FISCHMAN                                                                 Account Number:                    722                                  24-Hour Assistance: (800) MERRILL



YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS                                                                                                                   August 01, 2017 -August 31, 2017

Notes
For Credit Ratings: S&P and Moody's provide credit ratings on the credit quality of certain bonds and preferred stocks. For a credit enhanced security,
Moody's and S&P publish and provide third partY vendors the higher of the rating on the credit enhancer (guarantor) or the stand alone rating on
the underlying security.


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                              Income
Date     Transaction Type                                           Quantit_x_ Description                                                                        Income       Year To Date
Taxable Interest
08/14   tt Interest                                                            CD BANK BARODA                                                                    218.30
                                                                               NEW YORK, NY
                                                                               01.000% AUG 14 2017
                                                                               PAY DATE 08/14/2017
                                                                               CUSIP NUM: [Redacted]
08/14   tt Interest                                                            CD FLUSHING BK                                                                     211.48
                                                                               UNIONDALE, NY
                                                                               01.000% AUG 14 2017
                                                                               PAY DATE 08/14/2017
                                                                               CUSIP NUM: [Redacted]
08/15   tt Interest                                                            CD BANK OF CHINA                                                                   217.89
                                                                               NEW YORK. NY
                                                                               01.000% AUG 15 2017
                                                                               PAY DATE 08/15/2017
                                                                               CUSIP NUM: ,~""'~cted]
08/16   tt Interest                                                            CD BANK OF !NOIA                                                                   231.94
                                                                               NEW YORK, NY
                                                                               01.000% AUG 16 2017
                                                                               PAY DATE 08/16/2017
                                                                               CUSIP NUM: [Redacted]
          Subtotal (Taxable Interest)                                                                                                                             879.61            879.61

          NET TOTAL                                                                                                                                               879.61            879.61


+
018                                                                                                                    4709                                                             6of10
                                                                                                                                              ~ ~~!~!!!c~!:o~~o
                                                                                    [Redactedld]
NINA FISCHMAN                                                     Account Number:                  722


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS                                                                                            August 01, 2017 - August 31, 2017


SECURITY TRANSACTIONS
Settlement                                                                                                Transaction   Commissions/            (Debit)/   Accrued Interest
Date       Description                         Transaction Type                Quantity                      Amount      Trading_ Fees            Credit     Earnedl(Paid)
Purchases
08/17       CD BANK OF EAST ASIA               Purchase                   249,000.0000                   (249,000.00)                      (249,000.00)
            NEW YORK, NY 01.000% SEP 18 2017
            WHEN ISSUED ISSUER HASP A FEE OF 0.10 %
            [Redacted!   [Redacted]
            UNIT PRICE 100.0000
08/23       CD WILMINGTON SVGS FD SO       Purchase                       249,000.0000                   (249,000.00)                      (249,000.00)
            WILMINGTON, DE 01.000% SEP 20 2017
            WHEN ISSUED ISSUER HASP A FEE OF 0.10 %
            [Redacted!   [Redacted]
            UNIT PRICE 100.0000
            Subtotal (Purchases)                                                                         (498,000.00)                      (498,000.00)

Other Security Transactions
08/14 • CD BANK BARODA                 Redemption                         -249,000.0000                                                      249,000.00
        NEW YORK, NY 01.000% AUG 14 2017
        PAY DATE 08/14/2017
08/14 • CD FLUSHING BK                  Redemption                        -249,000.0000                                                      249,000.00
        UNIONDALE, NY 01.000% AUG 14 2017
        PAY DATE 08/14/2017
08/15 • CD BANK OF CHINA                Redemption                        -241,000.0000                                                      241,000.00
        NEW YORK, NY 01.000% AUG 15 2017
        PAY DATE 08/15/2017
08/16 • CD BANK OF INDIA                Redemption                        -249,000.0000                                                      249,000.00
        NEW YORK, NY 07 .000% AUG 16 2017
        PAY DATE 08/16/2017
            Subtotal (Other Security Transactions)                                                                                           988,000.00

            TOTAL                                                                                        (498,000.00)                        490,000.00
            TOTAL SECURITY PURCHASES/(DEBITS)                                                                                               (498,000.00)


+
018                                                                                                          4709                                                       7of10
                                                                                                             [Redacted}d]
NINA FISCHMAN                                                                  Account Number:                              722                                   24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS                                                                                                                       August 01, 2017 -August 31, 2017

SECURITY TRANSACTIONS (continued)

Settlement                                                                                                                        Transaction    Commissions/                (Debit)/   Accrued Interest
Date       Description                            Transaction Type                                     Quantity                      Amount       Trading_ Fees                Credit     Earnedl(Paid}

Other Security Transactions
              TOTAL SECURITY SALES/CREDITS                                                                                                                                988,000.00


REALIZED GAINS/(LOSSES)
                                                                            Acquired Liquidation                                                                               Gainsl(Losses) O
Description                                                     Quantity         Date             Date                  Sale Amount             Cost Basis         This Statement           Year to Date
       CD   BANK OF CHINA                                241000.0000       07/07/17      08/15/17_ _ __241,000.00                               241,000.00                     .00
       CD   BANK OF INDIA                                249000.0000       07 /07 /17    08/16/17      249,000.00                               249,000.00                     .00
       CD   BANK BARODA                                  249000.0000       07 /07 /17    08/14/17      249,000.00                               249,000.00                     .00
       CD   FLUSHING BK                                  249000.0000       07 /07 /17    08/14/17      249,000.00                               249,000.00                     .00
      TOTAL                                                                                                                 988,000.00          988,000.00
0 - Excludes transactions for which we have insufficient data

CASH/OTHER TRANSACTIONS
Date            Transaction Type                                      Quantity          Description                                                                Debit                         Credit

Other Debits/Credits
                                                                                        TR TO   [Redacted]
08/23           Transfer/ Adjustment                                                                155                                                      491,372.63
                                                                                        N/0 NINA FISCHMAN
                Subtotal (Other Debits/Credits)                                                                                                              491,372.63

                NET TOTAL                                                                                                                                    491,372.63




+
018                                                                                                                                  4709                                                            Bof10
                                                                                                                                                         ~ Merrill Lynch
                                                                                                                                                               Bank of America Corporation




Customer Service                                             by investment banking affiliates of BAC ("Investment           contact the FINRA Regulation Public Disclosure Prog_ram
  Please promptly report am inaccuracy, discreP,ancy,        Banking_Affiliates")( including, in the United S_tates,        Hotline at (800)289-9999 or access the FINRA website
and/or concern py calling Wealth Management Client           MLPF&c,_and Merri J Lynch Professional Clearing Corp.,         at www.finra.org.
Support at (800-MERRILlJ Vl(ithir ten (1 OJ business days    all of which are req1stered broker dealers ~nd members           We receive a fee from ISA® banks of up to 2% per annum
after delivery of or communication of the account            of Fin 98cial lndusfry Regul_atory Author)ty (fl NRA) and      of the average daily balances. We receive a fee from our
statement. You should re-confirm any oral                    Securities Investor Protection Corporation (SIPC), and,        affiliated banks of up to $100 per annum for each account
communications in writing to protect your rights.            in other jurisdictions, locally registered ent1t1es.   .       that sweeps balances to the banks under the RASP sM and
                                                                18yestmi,nt pr9ducts offered by Investment Bankin_q         ML bank deposit programs. We receive a fee from Bank of_
About Us                                                     Aff1hates including MLPF&SbARE: NOT FDIC INSUREIJ,             America N.A. of up to 0.25% per annum of the average daily
                                                             ARE NO1 BANK GIJARANTEE AND MAY LOSE VALUE.                    Preferred Deposit ® and Preferred Deposit for Business®
   You may review our financial statement at our offices:                                                                   balances.
Merrill Lynch, Pierce, Fenner & Smith Incorporated           Additional Information
(MLPF&S), One Bryant Park, New York, New York                                                                               Options Customers
10036. If you reguest_a_copy of our financial                   We will route your eguity and option orders to market
statement, we will mail 1t to _you.                          centers consistent witli our duty of best execution.             For all customers, including those who own options, please
   We are associated with a NYSE Desiqnated Market              Except for certain custodial accounts, we hold bonds        promptly advise us of any material chanqe in your
Maker (DMM) that may make a markefin the                     and preferred stocks in bulk segregation. If there is a        investment objectives or financial condition. Individual
security(ies) held in your account. At any time, the         partial call for those securities, securities will be          options commission charges have been included in your
DMM may have a "long" or "short" inventory position in       randomly selected from those held in bulk. The                 confirma_tion. You may request a summary of this
such security(ies) and may be Qn the opposite side of        probability of your holdings being selected is                 information.
                                         •
transactions in the security(iesJ execute on the floor
of the NYSE. We also act as a market maker, dealer,
                                                             proportional to the total number of customer holdings
                                                             of that particular security that we hold.                      Margin Customers
block positioner or arbitrageur in certain securities.          This statement serves as a confirmation of certain
                                                             transactions during the period permitted to be                   If this statement is for a margin account, it is a combined
These activities may put us or one of our affiliates on                                                                     statement of your marqin account and special
the opposite side of transactions we execute for you         reported periodicany. Additional information is
                                                             available upon written request.                                memorandum accounfmaintained for you pursuant to
and_potentially result in trading profits for us or our                                                                     applicable regulations. The permanent record of the
affiliates.                                                     In accordance with applicable law, rules and
                                                             regulations, your free credit balance is not seqregated        separate account, as required by Regulation T, is available
   BofA Merrill Lynch Research is research produced by
MLPF&S and/or one or more of its affiliates. Third             •
                                                             an we can use these funds in our business. Your free           for your inspection 1.mon request. You should retain this
                                                                                                                            statement for use with your next statement to calculate
party research ratings from selected vendors are             credit balance is the amount of funds payable upon
                                                             your demand. You have the right to receive, in tlie            interest charqes, if any, for the period covered by this
provided, if available, for your information. Our                                                                           statement. me interest charge period will P,arallel the
providing these research ratings is not a solicitation or    normal course of business, any free credit balance and
                                                             anv_fully paid secwiti<;>s to which yo_u are entitled,         statement period, except tha1 interest due for the final day
recommendation of any particular security. MLPF&S                                                                           of the statement period will be carried over and appear on
and its affiliates are no1 responsible for any third party   subject to any obligations you owe in any of your
                                                             accounts.                                                      your next statement.
research and have no liability for such research. You
are responsible for any trading decision you make               For clients enrolled in a sweep program, the balance
                                                             in any bank deP,osit account or shares of any money            Coverage for your Account
based upon third party research ratings and reports.
   MLPF&S may make available to you certain securities       market mutual fund in which you have a beneficial                The Securities Investor Protection Corporation (SIPC) and
and other investment products that are sponsored,            interest can be withdrawn or nquidated on your order           our excess-SI PC insurance policy do not cover commodities
mana_ged, distributed or provided by companies that          and thi, proceeds returned to your securities account          futures contracts, fixed annuity contracts, hedge funds,
are affiliates of Bank of America Corporation (BAC) or in    or remitted to you.                                            private equity funds, commodity pools and other investment
which BAC has a substantial economic interest,                  You will have the right to vote full shares and we may      contracts (such as limited partnerships) that are not
 includirn:i BofA ™ Global Capital Management.               solicit voting instructions concerning these full shares       registered with the US Securities Exchange Commission,
   MerrilrEdge is the marketing name for two                  in your account. Voting shares in your account will be        precious metals, other assets that are no1 securities~ as
 businesses: Merrill Edge Advisory Center™, which            governed by the then current rules and policies of             aefined by SIPC, and assets that are not held at ML~F&S,
offers team-based advice and quidance brokeraq<c!             FINRA and the Securities Exchange Commission or               such as cash on deposit at Bank of America, N.A. or Bank of
 services; and a self-directed online investing platform.     other applicable exchanges or regulatory bodies.              America California, N.A. (Merrill Lynch affiliated banks) or
 Both are made available through MLPF&S.                        All transactions are subject to tlie constitution, rules,   other depository institutions. Those bank deposits are
   Bank of America Merrill Lyncfi is the marketing name       requlations, customs, usages, rulings and                     protectea by the FDIC up to applicable limits. MLPF&S is not
 for the qlobal banking and global markets businesses         inferpretations of the excfianqe or market, and its           a bank. Unless otherwise disclosedNINVESTMENTS
 of BAC. 'Lending, derivatives, and other commercial          clearinghouse, if any, where tne transactions are             THROUGH MLPF&S ARE NOT FDIC I SURED, ARE NOT BANK
 banking activities are performed globally by banking         executed, and if not executed on any exchange, FINRA.         GUARANTEED AND MAY LOSE VALUE. To obtain information
 affiliates of BACI inclutiinq Bank or America, N.A.,           You may obtain an investor brochure that includes           about SIPC, including the SIPC Brochure, contact SIPC at
 member Federa Deposit Tnsurance Corporation                  information describing_ the FINRA Regulation Public           http:/ /www.sipc.org or (202)371-8300.
                                         •
 (FDIC!. Securities, strategic advisory, an other
 inves ment banking activities are performed globally
                                                              Disclosure Program ("Program"). To 6btain a brochure
                                                              or more information abou't the Program or your broker
 +
  018                                                                                               4709                                                                               9of 10
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
   Values on your statement generally are based on            Information is based on data from the issuing insurer.      J:!       Interest reported to the IRS
estimates o5tained from various sources. These               We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
values assume standard market conditions, are not            policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
firm bids or offers and may vary from prices achieved in     contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
actual transactions, especially Tor thinly traded            account. If we, as custodian or trustee, hold an annuity     DCC       Options Clearing Corporation
securities. These values are generally for transactions      contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
of $1 million or more, which often reflect more              coverage apply.                                                        payment. Pnor day's dividend retained to
favorable pricing than transactions in smaller amounts.                                                                             offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
You may pay more than these values if you purchase             Estimated Annual Income and Current Yield for certain                Price, value and/or cost data not available
smaller amounts of securities, or receive less if you sell                                                                N/A
smaller amounts of securities.                               types of securities could include a return of principal or   N/C       Not-Calculated
                                                             capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
Prices and Valuations                                        Income and Current Yield would be overstated.                N/0       Securities registered in your name
  While we believe our pricing information to be             Estimated Annual Income and Current Yield are                N/0 CUST Non-negotiat51e securities registered in the
reliable, we cannot guarantee its accuracy. Pricing          estimates and the actual income and yield might be                     name oT the custodian
information providea for certain thinly trailed securities   lower or higher than the estimated amounts. Current          it        Indicates that BofA Merrill Lynch Research
may be stale.                                                Yield is based upon Estimated Annual Income and the                    has upgraded (i) or downgraded    W its
  Investments such as direct participation program           current price of the security and will fluctuate.                      fundamental equity opinion on a security.
securities (e.g., partnerships, limited liability            Market-Linked Investments (MU)
companies, and real estate trusts which are not listed
on any exchange), and alternative investments (e.g_.          Mlls are debt securities or Certificates
commodity pools, private equity funds, private deOlt         of Deposit linked to an underlying
funds, and hedge funds) are generally illiquid               reference asset. They are reflected on
investments. No formal trading market exists for these       your statement by their underlying
securities and their current values will likely be           reference asset - equities (e.g., stocks,
different from the purchase price. Unless otherwise          ETFs, equity indices), alternative
indicated, and except for certain alternative investment     investments (e.g., commodities,
funds sponsored by affiliates of MLPF&S, the value           currencies), or fixed income (e.g.,
shown on this statement for an investment in these           interest rates). This classification
securities has been provided by the management,              method illustrates your asset
administrator or sponsor of each program or a                allocation.
third-party vendor, in each case without independent
verification by MLPF&S. This value represents their
 estimate of the value of the investor's interest in the
 net assets of the program, as of a date no more than
 18 months from the aate of this statement. Therefore,
the values shown may not reflect actual market value
 or be realized upon a sale. If an estimated value is not
 provided, accurate valuation information is not
 available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
1099).
  +
   018                                                                                              4709                                                                   10 of 10
                                                                          [Redactedld]
                                                                                                                                                     ~ Merrill Lynch
                                                                                                                                                           Seank of America Corporation

                                                      Primary Account:                   722

NINA FISCHMAN
703 CARLYLE ST
                                                  •   YOUR MERRILL LYNCH REPORT                                                        September 01, 2017 - September 29, 2017

WOODMERE NY 11598-2917                                 PORTFOLIO SUMMARY                                 September 29                   August 31             Month Change

                                                       Net Portfolio Value                               $498,483.83                 $498,160.04                    $323.79          .._
                                                       Your assets                                       $498,483.83                 $498.160.04                     $323.79         .._
                                                       Your liabilities
                                                       Your Net Cash Flow (Inflows/Outflows)                                        ($491,372.63)
                                                       Securities You Transferred In/Out
If you have questions on your statement,                   Subtotal Net Contributions                                               ($491,372.63)
call 24-Hour Assistance:                               Your Dividends/Interest Income                         $409.31                     $879.61
(800) MERRILL                                          Your Market Gains/(Losses)                             ($85.52)                   ($330.24)
(800) 637-7455                                             Subtotal Investment Earnings                       $323.79                     $549.37
Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306                                Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in thousands, 2017-2017
alexander.fischman@ml.com
1-800-876-8770                                           reki reki
Up-to-date account information can be viewed
at: www.mymerrill.com, where your statements
are archived for three or more years.
                                                                     ' '\.ts-            14987

Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.

                                                         6/17     7/17    8/17           9/17


SWITCH TO ONLINE STATEMENTS!
Receive this statement online instead of by mail. Visit mymerrill.com and enroll today! MyMerrill.com is an easy, convenient and secure way to access your account 24 hours a
day.


Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of Bank
of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration SIPC) and a wholly owned subsidiary of Bank of America
Corporation. Investment products:      Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value

+
016                                                                                              4709                                                                               1 of 10
                                                                                                      [RedactedJ.dJ
                                                                               Primary Account:                       722                                          24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                                   September 01, 2017 - September 29, 2017


      ASSET ALLOCATION*                                                                                      CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all

                                                                                                                                                                   I
                                                                       holdings; does not
       include asset categories less than 1%.
                                                                       Current Value     Allocation                    $703
                                                                                                                       s3s1      ~
                                                                                                                                                                       111
            /--~                 D     Fixed Income                     498,012.45        100.00%                           $Q        I            I      I    I        I     I   I
                                                                                                                                     Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec
                                                                                                                                                                                         I



       I/                              TOTAL                           $498,012.45           100%
                                                                                                                                                              This Report                Vear To Date
                                                                                                                            Tme-Exempt Interest
                                                                                                                            ·Taxable Interest                          409.31                    1,288.92
                                                                                                                            Tax-Exempt Dividends
                                                                                                                            Taxable Dividends
            -~-----__//                                                                                                     Total                                     $409-31                  $1,288.92

                                                                                                                            Your Estimated Annual Income                                       $5,229.00



       BOND MATURITY SCHEDULE                                                                                TOP FIVE PORTFOLIO HOLDINGS
       Does not include Fixed Income Mutual Funds                                                             Based on Estimated Market Value

                                 % of Total                                           Estimated                                                                                                             %of
       Maturity Years          Bond Assets            Par Value                     Market Value                                                                        Current Value                   Portfolio
       <1                             100%            498,000                          498,012.45             CD BANK OF INDIA                                              249,014.94                  49.96%
                                                                                                              CD BANK OF BARODA                                             248,997.51                  49.95%
                                                                                                              CASH                                                              409.31                   0.08%




       Total                          100%            498,000                      $498,012.45




+
016                                                                                                            4709                                                                                           2of10
                                                                                                                                                      ~ Merrill lynch
                                                                                                                                                              Bank of America Corporation

                                                                              [Redacted],d]
Online at: www.mymerrill.com                              Account Number:                     722                     24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                    Net Portfolio Value:                                     $498,483.83
      WOODMERE NY 11598-2917                                                                            Your Financial Advisor:
                                                                                                        ALEXANDER Y FISCHMAN
                                                                                                        1010 NORTHERN BLVD SUITE 490
                                                                                                        GREAT NECK NY 11021-5306
                                                                                                        alexander.fischman@ml.com
                                                                                                        1-800-876-8770


•     INDIVIDUAL INVESTOR ACCOUNT                                                                                                          September 01, 2017 - September 29, 2017

                                                     This Statement                   Year to Date       ASSETS                                September 29                   AU!l_USt 31
                                                                                                         Cash/Money Accounts                        409.31
                                                                                                         Fixed Income                           498,012.45                  498,009.96
      Total Credits                                         409.31                   989,781.94          Equities
      Total Debits                                                                  (491,372.63)         Mutual Funds
      Securities You Transferred In/Out                                                                  Options
      Market Gains/(Losses)                                  (85.52)                            74.52    Other

      t1l~i:ijg;:i~i~~<J~t~91?·•··                                                                           Subtotal (Long Portfolio)
                                                                                                         Estimated Accrued Interest
                                                                                                                                                498,421.76
                                                                                                                                                     62.07
                                                                                                                                                                           498,009.96
                                                                                                                                                                                150.08
                                                                                                         TOTAL ASSETS                          $498,483.83                $498, 160,04


                                                                                                          LIABILITIES
                                                                                                          Debit Balance
                                                                                                          Short Market Value
                                                                                                          TOTAL LIABILITIES
                                                                                                          NET PORTFOLIO VALUE                  $498,483.83                 $498, 160,04




             Go paperless! Receive this statement online instead of by mail. Visit mymerrifl.com
             to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration (SfPC) and a wholly owned subsidiary of Bank of America
      Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value
+
016                                                                                                                   4709                                                           3of10
                                                                   [RedactedJ.d]
NINA FISCHMAN                                    Account Number:                   722                                           24-Hour Assistance: (800) MERRILL



INDIVIDUAL INVESTOR ACCOUNT                                                                                                  September 01, 2017 • September 29, 2017


CASH FLOW                     This Statement     Year to Date                ASSET ALLOCATION*
Opening Cash/Money Accounts                                                 * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                        include asset categories less than 1 %.
Funds Received                                                                                                                               Allocation
Electronic Transfers                             988,493.02
Other Credits                                                                       -------------------,~        D   Fixed Income              100.00%
    Subtotal                                     988,493.02                                                                                      100%
                                                                                                                     TOTAL
DEBITS
Electronic Transfers
Margin Interest Charged
Other Debits                                    (491,372.63)
                                                                             /
                                                                             \
                                                                                                            \)
Visa Purchases
ATM/Cash Advances
                                                                                   .~- ________/
Checks Written/Bill Payment
Advisory and other fees
     Subtotal                                   (491,372.63)
Net Cash Flow                                   $497,120.39
                                                                            Having an asset allocation that reflects your profile and goals is key to achieving
                                                                            the right outcome. Consult with your advisor to determine an appropriate
OTHER TRANSACTIONS                                                          allocation across all your holdings.
Dividends/Interest Income           409.31          1,288.92
Security Purchases/Debits      (498,000.00)    (1,984,000.00)
Security Sales/Credits          498,000.00      1,486,000.00                 DOCUMENT PREFERENCES THIS PERIOD
Closing Cash/Money Accounts        $409.31                                                                                     Mail               Online Delivery
                                                                            Statements                                          X
                                                                            Performance Reports                                 X
                                                                            Trade Confirms                                      X
                                                                            Shareholders Communication                          X
                                                                             Prospectus                                         X
                                                                            Service Notices                                     X
                                                                            Tax Statements                                      X




+
016                                                                                            4709                                                                 4 of10
                                                                                                                                                                ~ ~~!~!!~icaL!~,~~n
                                                                                                      [R~acted)-d]
NINA FISCHMAN                                                                       Account Number:                  722



ACCOUNT INVESTMENT OBJECTIVE                                                                                                                        September 01, 2017 - September 29, 2017

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



ITEMS FOR ATTENTION
 Security                               Message                                         Date   Security                              Message                                           Date
 CD BANK OF BARODA                      Maturin_g_                                10/23/17     CD BANK OF !NOIA                      Maturin_g_                                   10/25/17




YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS
CASH/MONEY ACCOUNTS                                                                   Total             Estimated                       Estimated                  Estimated        Est. Annual
Description                                                Quantity              Cost Basis           Market Price                    Market Value             Annual Income             Yield%
CASH                                                        409.31                  409.31                                                   409.31


CDs/EQUIVALENTS                                                             Adjusted/Total       Estimated              Estimated        Unrealized      Estimated             EstimatedCurrent
Description                                     Acquired    Quantity            Cost Basis     Market Price           Market Value      Gainl(Loss) Accrued Interest     Annual Income Yield%

CD BANK OF BARODA                              09/18/17    249,000             249,000.00         99.9990              248,997.51                 (2.49)         54.57            2,490   1.00
   NEW YORK. NY 01.000%            ocr 23 2017
   CUSIP: [Redacted]

CD BANK OF !NOIA               09/25/17                    249,000             249,000.00        100.0060              249,014.94                 14.94           7.50            2,739   1.09
   NEW YORK. NY 01.100% OCT 25 2017
   CUS/P: [Redacted]

              TOTAL                                         498,000            498,000.00                              498,012.45                 12.45          62.07            5,229    1.05


PLEASE REFER TO NOTES BELOW FOR INFORMATION REGARDING CREDIT RATINGS.




+
016                                                                                                                        4709                                                              5of10
                                                                                                   [Redactedld)
NINA FISCHMAN                                                                 Account Number:                     722                                      24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS                                                                                                              September 01, 2017 • September 29, 2017

LONG PORTFOLIO                                                                    Adjusted/Total                    Estimated           Unrealized      Estimated         Estimated        Current
                                                                                      Cost Basis                  Market Value         Gainl(Loss} Accrued Interest   Annual Income         Yield%

            TOTAL                                                                    498,409.31                    498,421.76               12.45             62.07              5,229       1.05

Notes
For Credit Ratings: S&P and Moody's provide credit ratings on the credit quality of certain bonds and preferred stocks. For a credit enhanced security,
Moody's and S&P publish and provide third party vendors the higher of the rating on the credit enhancer (guarantor) or the stand alone rating on
the underlying security.


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                    Income
Date      Transaction Type                                          Quantity Description                                                                              Income         Year To Date
Taxable Interest
09/18 J:I Interest                                                             CD BANK OF EAST ASIA                                                                   218.30
                                                                               NEW YORK, NY
                                                                               01.000% SEP 18 2017
                                                                               PAY DATE 09/18/2017
                                                                               CUSIP NUM: [Redacted]
09/20 J:I Interest                                                             CD WILMINGTON SVGS FD SO                                                               191.01
                                                                               WILMINGTON, DE
                                                                               01.000% SEP 20 2017
                                                                               PAY DATE 09/20/2017
                                                                               CUSIP NUM: [Redacted]
          Subtotal (Taxable Interest)                                                                                                                                 409.31             1,288.92

          NETTOTAL                                                                                                                                                    409.31             1,288.92


SECURITY TRANSACTIONS

Settlement                                                                                                               Transaction      Commissions/                (Debit}/    Accrued Interest
Date       Description                           Transaction Type                                 Quantity                   Amount        Tradina_ Fees                Credit      Eamedl(Paid}

Purchases
09/21       CD BANK OF BARODA                    Purchase                                 249,000.0000                  (249,000.00)                            (249,000.00)

+
016                                                                                                                         4709                                                              6of10
                                                                                                                                           ~ ~~~!!!icaL!:,~~n
                                                                                [Redactedld]
NINA FISCHMAN                                                 Account Number:                  722


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS                                                                                  September 01, 2017 • September 29, 2017

SECURITY TRANSACTIONS (continued)

Settlement                                                                                            Transaction   Commissions/              (Debit)/   Accrued Interest
Date       Description                     Transaction Type                Quantity                      Amount      Trading_ Fees              Credit     Earnedl(Paid)

Purchases
            NEW YORK, NY 01.000% OCT 23 2017
            WHEN ISSUED ISSUER HASP A FEE OF 0.10 %
            [Redacted]   [Redacted]
            UNIT PRICE 100.0000
09/28       CD BANK OF !NOIA               Purchase                   249,000.0000                   (249,000.00)                        (249,000.00)
            NEW YORK, NY 01.100% OCT 25 2017
            WHEN ISSUED ISSUER HASP A FEE OF 0.10 %
            [Redacted]   [Redacted]
            UNIT PRICE 100.0000
            Subtotal (Purchases)                                                                     (498,000.00)                       (498,000.00)
Other Security Transactions
09/18 • CD BANK OFEAST ASIA                Redemption                 -249,000.0000                                                       249,000.00
        NEW YORK, NY 01.000% SEP 18 2017
        PAY DATE 09/18/2017
09/20 • CD WILMINGTON SVGS FD SO           Redemption                 -249,000.0000                                                       249,000.00
        WILMINGTON, DE 01.000% SEP 20 2017
        PAY DATE 09/20/2017
        Subtotal (Other Security Transactions)                                                                                            498,000.00
            TOTAL                                                                                    (498,000.00)
            TOTAL SECURITY PURCHASES/(DEBITS)                                                                                            (498,000.00)
            TOTAL SECURITY SALES/CREDITS                                                                                                  498,000.00




+
016                                                                                                      4709                                                         lof 10
                                                                                                  [Redacted}d]
NINA FISCHMAN                                                                Account Number:                     722                             24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS                                                                                                September 01, 2017 - September 29, 2017


REALIZED GAINS/(LOSSES)
                                                                           Acquired Liquidation                                                               Gainsl/Losses) 0
Description                                                     Quantity      Date        Date               Sale Amount        Cost Basis        This Statement           Year to Date
      CD BANK OF EAST ASIA                              249000.0000 08/14/17 09/18/17                            249,000.00     249,000.00                   .00
      CD WILMINGTON SVGS FD SO                          249000.0000 08/14/17 09/20/17                            249,000.00     249,000.00                   .00

      TOTAL                                                                                                      498,000.00     498,000.00
0 - Excludes transactions for which we have insufficient data




+
016                                                                                                                      4709                                                      Bof10
                                                                                                                                                          ~ ~~!~!!~c~Yo~c~~"

Customer Service                                                 Securities l_nvest_or Protection Corporation (~IPC), and,       We receive a fee from ISA® banks of up to 2% per annum
  Please promptly repo_rt anv inaccuracy, discreP,ancy,          m other JUrisd1ct1ons, locally req1stered ent1t1es.   .      of the average daily balances. We receive a fee from our
and/or concern lly calling Wealth Management Client                Investment products offered by Investment Bankmq           affiliated banks of up to $100 per annum for each account
Support at (BOO-MERRILL) within ten (1 UJ business days          Affiliates, including MLPF&S, ARE NOT FDIC INSURED.          that sweeps balances to the banks under the RASP 5 " and
after delivery of or communica;ion of the account                ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.'                 ML bank deposit programs. We receive a fee from Bank of
statemel')t. You shoul<;! ,re-confirm any oral _                                                                              America, N.A. of up to 0.25% per annum of the average daily
communications m writing to protect your rights.                 Additional Information                                       Preferred Deposit ® and Preferred Deposit for Business®
About Us                                                            We will route your ,:,guity and option orders to market balances.
 y                 .       .     .                         .     centers consistent w1tl'1 our duty of best execution.
     01/ may revu'lw our financial sta~ement at our offices:        Except for certain custodial accounts, we hold bonds Options Customers
M~ ernll Lynch, Pierce, Fenner & Smith Incorporated              and preferred stocks in bulk segregation. If there is a         -t-or all customers, including those who own options, please
 MLPF&S), One Bryant Park, New Yor~, New York                    partial call for those securities, securities will be        promptly      advise us of any material chanqe in your
  003_6. If yo~ request a copy of our financial statement,       randomly selected from those held in bulk. The               investment objectives or financial condition. Individual
we will mail 1t to you.                              ..          probability of your holdings being selected is
    We _act as a _market.maker, 9ealer, block po~1t1oner         proportional to the total number of customer holdings options commission charges have been included in your
or arbitrageur m certain securities. These a_ct1v1):ies may      of that particular security that we hold.                    confirma_tion. You may request a summary of this
put us or one of our affiliates on the oppos1;e side of _           This statement serves as a confirmation of certain        information.
transaction~ we execute for Y.O.u_ and potentially result m      transactions durinq the period permitted to be
tradm_q P,rOf\tS for us or our affiliates.                       reported periodically. Additional information is             Margin Customers
   Bofl\"Mernll Lynch Research is research produced by           available upon written reguest.                                  If this statement is for a margin account, it is a combined
MLPF&S and/or ope or more of its affiliates. Third                  In acc;:ordance with appl1,able law, rules and
party research ratings from selected vendors are                 regulations, your free credit balance is not seciregated statement          of your margin account and special
prov,ded, if available, for your information. Our                an we can use these funds in our business. Your free memorandum
                                                                   •                                                                             account maintained for you pursuant to
                                                                                                                              applicable regulations. The permanent record of the
providing these research ratings is not a solicitation or        credit balance is the amount of funds payable upon           separate account, as required by Regulation T, is available
recommendation of any particular security. MLPF&S                your demand. You have the right to receive in ttie
and its affiliates are nol responsible for any third_party       normal course of bl!~iness, al')y free credit 691ance and for your inspection L!POn request. You should retain this
research and have no liabiliry for such research. You            any fully paid securities to which you are entitled,         statement for use with your next statement to calculate
are responsible for any trading decision you make                subject to any obligations you owe in any of your             interest charqes, if any, for the period covered by this
based upon third party research ratings and reports.             accoun;s.                 _                                  statement. Tf\e interest charge period will P,arallel the
   MLPF&S may make available to you certain securities           . For clients enroll_ed m a sweep program, the balance statement period, except thal interest due for the final day
and other in_ve~tment produc;s that are sponsored,               many bank deP,os1t :;iccou_nt or snares of any ll')O_ney      of the statement period will be carried over and appear on
 manaf:led, distributed or provided by companies that            market mutual fu_nd m which you_have a benef1c1al            your next statement.
are_ affiliates of Bank of America CorP,oration (BAC) or in      interest can be withdrawn or nqu1dated Q~ your order
 which BAC has a substantial economic interest.                  and th e proceeds returned to your securities account         Coverage for your Account
   Merrill Edge is the marketing name for two                     or remitted to you. .                                                       ..                   .            .
 businesses: Merrill Edge Advisory Center™, which                   Y_ou w1ll_ha\(e the right to vote fu_ll shares and we may     The Securities _Investor Protection Corporation (SIPC) ?~d
 offers team-based advice and quidance brokeraqe                  solicit voting mstruc):1ons conc'lrrnng these full s~ares our excess-SI PC ms_urance pqlicy do not cover commod1t1es
 services· and a self-directed online investing plafform          1n your account. Voting shares m your accoµ,:it will be      futures contracts, fixed annuity contracts, hedge funds
 Both are made available throuqh MLPF&S.                     ·   nverned by the then_ c;:urrent rules and po[1c1es of          private equity fund~, c9mmodity poo_ls and other investment
   Bank of America Merrill Lyncfl is the marketing name             NRA and_ the Securities Exchange Comm1ss1_on or            contracts (such as limited partnerships) that are not
 for the qlobal banking and global markets businesses             0th er applicaple exchanqes or requlatory bod_ies.           regi~tered with the US Securities Exchanqe Com_mission,
 of BAC "Lending derivatives and other commercial                   All transactions are subject to tlie const1tut1on, rules, precious metals other assets that are nol securities as
        . ·      - - ,        f ,                        .        requlat1ons, customs, usages, rulings and                    ~ f' db SIPC'           d     t th         th Id     MLP'F&S
 ban_k mg act1v1t1e~ are per armed qlobally_ by banking           inferpretations of the excfianqe or market and its           ue me Y             , an a~se s at are no . e at             ,
 affiliates of BAC, mclui:l1_nq Bank o"'f America, N.A.,          clearinghouse, if any, where tlie transactions are           such !'5 cash on _deposit at Bank of Amer,~a, N.A. or Bank of
 member Federal Depos1tJnsurance Corporation                      executed, and if not executed on any exchange FINRA. America Californ,_a, N.A. _(Merrill Lynch affiliated _banks) or
 (FDIC). Securities, strat~g1~ advisory, and other                  You may obtain an investor brochure that inci'udes         other depository mst1tut1ons. Thqse ban)< deposits are .
 investment bankmq_ act1v1\1es are perfor'T,'ed globally          information describing_ the FINRA Requlation Public          protectei:l by the FDIC µp tq applicable limits. MLPF&S 1s not
 by myestm~J')t ba~1<1~g aff1)1ate_s of BAC _( Investment         Disclosure Program ("Proqram"l. To o"btain a brochure a bank. Unless otherwise disclosed, INVESTMENTS
 Banking Affiliates ), including, 1n t~e United S):ates,          or more information about the Program or your broker THROUGH MLPF&S ARE NOT FDIC INSURED, ARE NOT B)\NK
 MLPF&S_and Mernl_l Lynch Professional Clearing Corp.,            contact th,;, FINRA Requlation PubITc Disclosure Program GUARANTEED AND MAY LOSE VALUE. To obtain 1nformat1on
 all Fqf wh1<;:h are req1stered broker dealers and members        Hotline at \800)289-9999 or access the FINRA website about SIPC, including the SIPC Brochure, contact SIPC at
 of 1nanc1al lndusfry Regulatory Authority (FINRA) and            at www.finra.org.                                            http://www.sipc.org or (202)371-8300.

  +
  016                                                                                                   4709                                                                         9of 10
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
   Values on your statement generally are based on            Information is based on data from the issuing insurer.      J::I      Interest reported to the IRS
estimates olStained from vanous sources. These               We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
values assume standard market conditions, are not            policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
firm bids or offers and may vary from i:,rices achieved in   contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
actual transactions, especially for thinly traded            account. If we, as cusfodian or trustee, hold an annuity     bee       Options Clearing Corporation
securities. These values are generally for transactions      contract that is a security, SIPC and excess-SIPC            #         Transaction you requested same day
of $1 million or more, which often reflect more              coverage apply.                                                        payment. Pnor day's dividend retained to
favorable pricing than transactions in smaller amounts.                                                                             offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
You may pay more than these values if you purchase             Estimated Annual Income and Current Yield for certain                Price, value and/or cost data not available
smaller amounts of securities, or receive less if you sell                                                                N/A
smaller amounts of securities.                               types of securities could include a return of principal or   N/C       Not-Calculated
                                                             capital gains in which case the Estimated Annual             NIN       Non-negotiable securities
Prices and Valuations                                        Income and Current Yield would be overstated.                N/0       Securities registered in your name
  While we believe our pricing information to be             Estimated Annual Income and Current Yield are                N/0 CUST Non-negotial51e securities registered in the
reliable, we cannot quarantee its accuracy. Pricing          estimates and the actual income and yield might be                     name or the custodian
information providea for certain thinly trailed securities   lower or higher than the estimated amounts. Current          it        Indicates that BofA Merrill Lynch Research
may be stale.                                                Yield is based upon Estimated Annual Income and the                    has upgraded (t) or downgraded W its
   Investments such as direct participation program          current price of the security and will fluctuate.                      fundamental equity opinion on a security.
securities (e.g., partnerships, limited liability            Market-Linked Investments (MU)
companies, and real estate trusts which are not listed
on any exchange). and alternative investments (e.g.           Mlls are debt securities or Certificates
commodity pools, private equity funds, private deti1t        of Deposit linked to an underlying
funds, and hedge funds) are generally illiquid               reference asset. They are reflected on
investments. No formal tradinq market exists for these       your statement by their underlyinq
securities and their current vaTues will likely be           reference asset - equities (e.g., stocks,
different from the purchase price. Unless otherwise          ETFs, equity indices), alternative
indicated, and except for certain alternative investment     investments (e.g., commodities,
funds sponsored by affiliates of MLPF&S, the value           currencies), or fixed income (e.g.,
shown on this statement for an investment in these           interest rates). This classification
securities has been provided by the management.              method illustrates your asset
administrator or sponsor of each program or a                allocation.
third-party vendor, in each case without independent
verification by MLPF&S. This value represents their
estimate of the value of the investor's interest in the
net assets of the program, as of a date no more than
 18 months from the aate of this statement. Therefore,
the values shown may not reflect actual market value
 or be realized upon a sale. If an estimated value is not
 provided, accurate valuation information is not
 available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7099).

  +

   016                                                                                              4709                                                                   10 of 10
                                                                          [Redacted],dJ
                                                                                                                                                     ~ Merrill Lynch
                                                                                                                                                            Bank of America Corporation

                                                      Primary Account:                    722


NINA FISCHMAN
703 CARLYLE ST
                                                  •   YOUR MERRILL LYNCH REPORT                                                           September 30, 2017 - October 31, 2017

WOODMERE NY 11598-2917                                 PORTFOLIO SUMMARY                                           October 31       September 29              Month Change

                                                       Net Portfolio Value                                       $498,651.49         $498,483.83                     $167.66         ..t.
                                                       Your assets                                               $498,651.49         $498,483.83                     $767.66         ..t.
                                                       Your liabilities
                                                       Your Net Cash Flow (Inflows/Outflows)
                                                       Securities You Transferred In/Out
If you have questions on your statement,                    Subtotal Net Contributions
call 24-Hour Assistance:                                                                                             $420.91              $409.31
                                                       Your Dividends/Interest Income
(800) MERRILL                                          Your Market Gains/(Losses)                                   ($253.25)             ($85.52)
(800) 637-7455                                                                                                       $167.66              $323.79
                                                            Subtotal Investment Earnings
Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306                                Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in thousands, 2017-2017
alexander.fischman@ml.com
1-800-876-8770                                           rski rski
                                                                \.
Up-to-date account information can be viewed
at: www.mymerrill.com, where your statements
are archived for three or more years.
                                                                          u@              G:s!l   r1w
Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.

                                                         6/17     7/17    8/17            9/17    10/17


GO PAPERLESS!
Did you know you can receive this statement and many other Merrill Lynch communications on line instead of in the mail? Online Delivery through MyMerrill.com is a safe, fast,
flexible way to reduce paper mail. Visit mymerrill.com to enroll today.


Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of Bank
of America Corporation. MLPF&S is a re istered broker-dealer. Member Securities Investor Protection Car oration 5/PC) and a wholly owned subsidiary of Bank of America
Corporation. Investment products:      Are Not FDIC Insured      Are Not Bank Guaranteed        Ma Lose Value

+
015                                                                                                       4709                                                                      1 of 10
                                                                                                    [Redacte!<JldJ
                                                                              Primary Account:                       722                                           24-Hour Assistance: (BOO) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                                        September 30, 2017 -October 31, 2017


      ASSET ALLOCATION*                                                                                     CURRENT INCOME
      * Estimated Accrued Interest not included;  may not reflect all holdings; does not


                                                                                                                                                                    I~
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.
                                                                    Current Value     Allocation                      $703
                                                                                                                       3
                                                                                                                              ~
                                 L_.1 Fixed Income                    248,995.02           49.94%                     $ ~~ :            I     I   I   I   I    I         '      '            I
                                                                                                                                   Jan Feb Mar Apr May Jun .Jul Aug Sep Oct Nov Dec
                                                                                                                                    i




                                 12] Cash/Money                       198,861.23           39.88%
                                     Accounts                                                                                                                 This Report                Year To Date
                                 •    Equities                          50,767.95          10.18%                          Tax-Exempt Interest
                                                                                                                           Taxabfe Interest                              420.91                   1,709.83
                                      TOTAL                          $498,624.20            100%                           Tax-Exempt DIV!dends
                                                                                                                           Taxab!e Dlvidends
                                                                                                                           Total                                       $420.91                   $1,709.83

                                                                                                                           Your Estimated Annual Income                                          $3,454.00



       BOND MATURITY SCHEDULE                                                                               TOP FIVE PORTFOLIO HOLDINGS
       Does not include Fixed Income Mutual Funds                                                            Based on Estimated Market Value

                                  % of Tora!                                        Estimated                                                                                                               %of
       Maturity Years          Bond Assets            Par Value                   Market Value                                                                               Current Value              Portfolio

       <1                             100%             249,000                      248,995.02              CD FLUSHING BK                                                    248,995.02                49.93%
                                                                                                            CASH                                                              198,861.23                39.88%
                                                                                                            VANGUARD 500 INDEX FUND                                            50,767.95                10.18%




       Total                          100%             249,000                    $248,995.02




+
015                                                                                                           4709                                                                                            2 of 10
                                                                                                                                                       ~ Merrill lynch
                                                                                                                                                               Bank of America Corporation

                                                                              [Reda~ted}d]
Online at: www.mymerrill.com                              Account Number:                    722                       24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST
                                                                                                        Net Portfolio Value:                                      $498,651.49
      WOODMERE NY 11598-2917                                                                            Your Financial Advisor:
                                                                                                        ALEXANDER Y FISCHMAN
                                                                                                        1010 NORTHERN BLVD SUITE 490
                                                                                                        GREAT NECK NY 11021-5306
                                                                                                        alexander.fischman@ml.com
                                                                                                        1-800-876-8770


•     INDIVIDUAL INVESTOR ACCOUNT                                                                                                             September 30, 201 7 - October 31, 2017

                                                    This Statement                   Year to Date         ASSETS                                  October 31               September 29

      ~l:ii;1·~gi~~il~ij(J~J~8J ·                     iil~;~~:if~~i\   !p :   ..                          Cash/Money Accounts
                                                                                                          Fixed Income
                                                                                                                                                 198,861,23
                                                                                                                                                 248,995.02
                                                                                                                                                                                409.31
                                                                                                                                                                            498,012.45
      Total Credits                                         420.91                   990,202.85           Equities
      Total Debits                                                                  (491,372.63)          Mutual Funds                            50,767,95
      Securities You Transferred In/Out                                                                   Options
      Market Gains/(Losses)                                (253.25)                          (178.73)     Other
                                                                                                              Subtotal (Long Portfolio)          498,624.20                  498,421.76
                                                                                                          Estimated Accrued Interest                  27.29                       62.07
                                                                                                          TOTAL ASSETS                          $498,651.49                 $498,483.83


                                                                                                          LIABILITIES
                                                                                                          Debit Balance
                                                                                                          Short Market Value
                                                                                                          TOTAL LIABILITIES
                                                                                                          NET PORTFOLIO VALUE                   $498,651.49                 $498,483,83




             Go paperless! Receive this statement onfine instead of by mail. Visit mymerri/1.com
             to enroll in online det;very.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Cor oration (SIPC) and a wholly owned subsidiary of Bank of America
+     Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value


015                                                                                                                    4709                                                            3 of 10
                                                                           [Re.:jacted]{I]
NINA FISCHMAN                                            Account Number:                     722                                    24-Hour Assistance: (800) MERRILL



INDIVIDUAL INVESTOR ACCOUNT                                                                                                        September 30, 2017 - October 31, 2017


CASH FLOW                             This Statement     Year to Date                  ASSET ALLOCATION*
Opening Cash/Money Accounts                $409.31                                    * Estimated Accrued Interest not included; may not reflect all holdings; does not
                                                                                        include asset categories less than 1 %; includes the categorical values for the
CREDITS
                                                                                         underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                     988,493.02                                                                                 Allocation
Other Credits                                                                                                     D     Fixed Income                  49.94%
      Subtotal                                           988,493.02
                                                                                                                  D     Cash/Money                     39.88%
DEBITS                                                                                                                  Accounts
Electronic Transfers                                                                                              g     Equities                       10.18%
Margin Interest Charged
Other Debits                                            (491,372.63)                                                    TOTAL                            100%
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees
      Subtotal                                          (491,372.63)
Net Cash Flow                                           $497,120.39
                                                                                      Having an asset allocation that reflects your profile and goals is key to achieving
OTHER TRANSACTIONS                                                                    the right outcome. Consult with your advisor to determine an appropriate
                                                                                      allocation across all your holdings.
Dividends/Interest Income                   420.91          1,709.83
Security Purchases/Debits              (299,968.99)    (2,283,968.99)
Security Sales/Credits                  498,000.00      1,984,000.00                  DOCUMENT PREFERENCES THIS PERIOD
Closing Cash/Money Accounts            $198,861.23
                                                                                                                                   Mail                  Online Delivery

Fees Included in Transactions Above                                                   Statements                                    X
Commissions/TradinB_ Fees                  (707.73)          (707.73)                 Performance Reports                           X
                                                                                      Trade Confirms                                X
                                                                                      Shareholders Communication                    X
                                                                                      Prospectus                                    X
                                                                                      Service Notices                               X
                                                                                      Tax Statements                                X




+

015                                                                                                 4709                                                                    4 of 10
                                                                                                                                                                              ~ ~~!!!!!c~!:o!~n
                                                                                                             [Redacted}d]
NINA FISCHMAN                                                                              Account Number:                  7 22


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                        September 30, 2017 • October 31, 2017

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



ITEMS FOR ATTENTION
 Security                               Message                                               Date    Security                                  Message                                                 Date

 CD FLUSHING BK                         Maturin_g_                                        11/27/17



YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS
CASH/MONEY ACCOUNTS                                                                        Total               Estimated                               Estimated                Estimated          Est. Annual
Description                                                      Quantity             Cost Basis             Market Price                            Market Value           Annual Income                Yield%
CASH                                                       198,861.23               198,861.23                                                       198,861.23


CDs/EQUIVALENTS                                                                  Aqjusted/Total        Estimated               Estimated               Unrealized      Estimated             Estimated Current
Description                                     Acquired          Quantity           Cost Basis      Market Price            Market Value             Gainl(Loss) Accrued Interest       Annual Income Yield%

CD FLUSHING BK                                 10/26/17           249,000           249,000.00            99.9980             248,995.02                    (4.98)            27.29              2,490     1.00
      UNIONDALE. NY 01.000% NOV 27 2017
      CUSIP: [Redacted]

              TOTAL                                               249,000           249,000.00                                248,995.02                    (4.98)            27.29              2,490     1.00


PLEASE REFER TO NOTES BELOW FOR INFORMATION REGARDING CREDIT RATINGS.

                                                                                                                                                                            Cumulative      Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                                 Total      Estimated       Estimated                 Unrealized         Total Client      Investment         Annual Current
Description                                          Quantity                Cost Basis    Market Price    Market Value               Gainl(Loss)         Investment         Return($)        Income Yield%

VANGUARD 500 INDEX FUND                                         215          50,968.99       236.1300        50,767.95                    (201.04)           50,968              (201)            964     1.89
        SHS ETr [Ro<loclo~]
        SYMBOL:                Initial Purchase: 10/25/17

+
015                                                                                                                                4709                                                                        5 of 10
                                                                                                     [Redacted],dJ
NINA FISCHMAN                                                                 Account Number:                        722                                     24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS                                                                                                                     September 30, 2017 - October 31, 2017

                                                                                                                                                                    Cumulative    Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT (continued)                              Total      Estimated            Estimated                Unrealized     Total Client     Investment       Annual Current
Description                       Quantity                            Cost Basis    Market Price         Market Value           Gainl(Loss)        Investment        Return{$)      Income Yield%

      Equity 100%

           Subtotal (Equities)                                                                               50,767.95
           TOTAL                                                      50,968.99                              50,767.95               (201.04)                             (201)           964    1.90


LONG PORTFOLIO                                                                     Ac/justed/Total                     Estimated          Unrealized      Estimated           Estimated         Current
                                                                                       Cost Basis                    Market Value        Gainl(Loss) Accrued Interest     Annual Income          Yield%

           TOTAL                                                                     498,830.22                       498,624.20             (206.02)             27.29           3,454             .69

Total Client Investment: Cost of shares directly purchased and still held. Does not include          Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                               shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                  reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)          accounts.
of all shares purchased and still held, including shares acquired through reinvestment of            Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.

Notes
For Credit Ratings: S&P and Moody's provide credit ratings on the credit quality of certain bonds and preferred stocks. For a credit enhanced security,
Moody's and S&P publish and provide third party vendors the higher of the rating on the credit enhancer (guarantor) or the stand alone rating on
the underlying security.




+
01S                                                                                                                          4709                                                                  6of 10
                                                                                                                                                              ~ !!!~!~!!c~lo!~~°"
                                                                                              [Redactedk!]
NINA FISCHMAN                                                               Account Number:                  722


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS                                                                                                       September 30, 2017 • October 31, 2017

DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                             Income
Date    Transaction TXPe                                           Quantity Description                                                                          Income       Year To Date
Taxable Interest
10/23 !! Interest                                                           CD BANK OF BARODA                                                                   218.30
                                                                            NEW YORK, NY
                                                                            01.000% OCT 23 2017
                                                                            PAY DATE 10/23/2077
                                                                            CUSIP NUM: 06062RGUO
10/25 !l Interest                                                           CD BANK OF INDIA                                                                    202.61
                                                                            NEW YORK, NY
                                                                            01.100% OCT 25 2017
                                                                            PAY DATE 10/25/2017
                                                                            CUSIP NUM: 06279H3G6
         Subtotal (Taxable Interest)                                                                                                                             420.91           1,709.83
         NET TOTAL                                                                                                                                              420.91           1,709.83


SECURITY TRANSACTIONS

Settlement                                                                                                          Transaction   Commissions/                  (Debit)/   Accrued Interest
Date       Description                          Transaction Type                           Quantity                    Amount      Trading__ Fees                 Credit     Earned/(Paid)
Purchases
70/27       CD FLUSHING BK                      Purchase                              249,000.0000                 (249,000.00)                            (249.000.00)
            UNIONDALE, NY 01.000% NOV 27 2017
            WHEN ISSUED ISSUER HASP A FEE OF 0.10 %
            [Redacted]   [Redacted]
            UNIT PRICE 100.0000
10/27       VANGUARD 500 INDEX FUND             Purchase                                  215.0000                  (50,261.26)        (707.73)             (50,968.99)
                    {Redacted] !Rcd3Cl~acted]
            SHS ETF                -
            UNIT PRICE 233.7733
            Subtotal (Purchases)                                                                                   (299,261.26)        /707.73)            (299,968.99)
Other Security Transactions
10/23 • CD BANK OF BARODA                       Redemption                            -249,000.0000                                                         249,000.00


+
015                                                                                                                    4709                                                             lof 10
                                                                                                  [Redactedld]
NINA FISCHMAN                                                                 Account Number:                    722                                         24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS                                                                                                               September 30, 2017 - October 31, 2017

SECURITY TRANSACTIONS (continued)

Settlement                                                                                                              Transaction      Commissions/                    (Debit)/   Accrued Interest
Date       Description                                Transaction Type                         Quantity                    Amount         Trading_ Fees                    Credit     Eamed/(Paid)
Other Security Transactions
          NEW YORK, NY 01.000% OCT 23 2017
        PAY DATE 70/23/2017
10/25 • CD BANK OF INDIA                              Redemption                       -249,000.0000                                                               249,000.00
                   NEW YORK, NY 01.700% OCT 25 2017
                   PAY DATE 10/25/2017
                   Subtotal (Other Security Transactions)                                                                                                          498,000.00
                   TOTAL                                                                                               (299,261.26)              (707.73)          198,031.01
                   TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                              (299,968.99)
                   TOTAL SECURITY SALES/CREDITS                                                                                                                    498,000.00

REALIZED GAINS/(LOSSES)
                                                                           Acquired Liquidation                                                                           Gainsl(Losses) 0
Description                                                       Quantity    Date        Date               Sale Amount                Cost Basis            This Statement           Year to Date
      ---a•••••-•••---•-

       CD BANK OF BARODA                                      249000.0000 09/18/17 ·· 1072.3/fj                  .249:ooo:oo           249,000.00
                                                                                                                                                        ----        ··---
                                                                                                                                                                          .00
       CD BANK OF INDIA                                       249000.0000 09/25/17 10/25/17                      249,000.00            249,000.00                         .00
      TOTAL                                                                                                      498,000.00            498,000.00
0 - Excludes transactions for which we have insufficient data


UNSETTLED TRADES
Trade   Settlement                                                                   Symbol/           Transaction
Date                        Date    Description                                        Cusip                 Type                     Quantity                   Price                       Amount
10/26                      11 /01   CD WILMINGTON SVGS FD SO                     [Redacted]               Purchase             198,000.0000                  100.0000                   (198,000.00)

      NET TOTAL                                                                                                                                                                         (198,000.00)




+
015                                                                                                                        4709                                                                  Bof10
                                                                                                                                                       ~ ~~o~!!!~ic!-~,~~n

Customer Service                                               Securities Investor Protection Corporation (SIPC), and,        We receive a fee from ISA® banks of up to 2% per annum
  Please prompt)y report any inaccuracy, discreP,ar,cv,        in other jurisdictions, locally registered entities. .       of the average daily balances. We receive a fee from our
and/or concern lly calling Wealth Management Clier\t             Investment products offered by Investment Banking          affiliated banks of up to $100 per annum for each account
Support at (800-MERRIL[J within ten (1 UJ business days        Affiliates, including MLPF&S, ARE NOT FDIC INSURED,          that sweeps balances to the banks under the RASP sM and
after delivery of or communication of the account              ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                  ML bank deposit programs. We receive a fee from Bank of
statement. You should re-confirm any oral                                                                                   America, N.A. of up to 0.25% per annum of the average daily
communications in writing to protect your rights.              Additional Information                                       Preferred Deposit ® and Preferred Deposit for Business®
                                                                  We will route your eguity and option orders tq market balances.
About Us                                               .       centers consistent witl'l our duty of best execution.
   You may review our financial statement at our offices:         Except for certain custodial accounts, we hold bonds Options Customers
Merrill Lynch, Pierce, Fenner & Smith Incorporated             and preferred stocks in bulk segregation. If there is a        For all customers, including those who own options, please
(MLPF&S), One Bryant Park, New York, New York                  partial call for those securities, securities w,11 be
10036. If you request a copy of our financial statement,       randomly selected from those held in bulk._The               promptly advise us of any material change in your
we will mail it to you.                                        probability of your holdings being selected Is         .     investment objectives or financial condition. Individual
   We act as a market.maker, dealer, block p9~itioner          proportiona_l to the tota_l number of customer holdings options commission charges have been included in your
or arbitrageur in certain securities. These actIvItIes may     of that particular security that we hold._              .    confirma_tion. You may request a summary of this
put us or one of our affiliates on the opposi\e side of .         This st;itement serves as _a confirrT)at,on of certain    1nformat1on.
transaction~ we execute for yo_u_ and potentially result in    transact1ons_dupng_ the pi,r_,od P,1?rmItted _to be
tradin_q woflts for us or our affiliates.                      rep9rted period1cany. Add1t1onal information ,s              Margin Customers
   Bof1'Merrill Lynch Research is research produced by         available upon written request.                                If this statement is for a margin account, it is a combined
MLPF&S and/or one or more of its affiliates. Third                In ac~ordance with appli~able law, rules and
party research ratings from selected vendors are               regulations, your free credit qalance Is _not seQregated statement of your margin account and special
provided if available, for your information. Our               ana we can use these funds in our business. Your free memorandum account maintained for you pursuant to
providing these research ratings is not a solicitation or      credit balance Is the amount.of funds pqyabje upon           applicable regulations. The permanent record of the
recommendation of any particular security. M½PF&S              your demand. You haye the right to receIye, in ttie          separate account, as required by Regulation T, is available
and its affiliates are not responsible for any third party     normal course of b~~1ness, ar)Y free credit b9Iance and for your inspection upon request. You should retain this
research and have no liability for such research. You          any _fully paid sec~ritI1?s to which you are entitled,       statement for use with your next statement to calculate
are responsible for any trading decision you make              sutiJect to any obligations you owe in any of your           interest charges, if any, for the period covered by this
based upon third party re~earch ratings ancj report~..         acfgrurn~nts enrolled in a sweep program, the balance statement.          me interest charge period will P,arallel the
                                                                                                                            statement period, except that interest due for the final day
   MLPF&S_may make available to you certain secunt1es          in an bank deP,oSit account or shares of any money           of the statement period will be carried over and appear on
and other in_ve~tment products that are spon~ored,             mark1t mutual fund in which you have a beneficial            your next statement.
manaq_E>d, distributed or prov,_ded by companies that .        interest can be withdrawn or nquidated on your order
are_ affiliates of Bank of America CorP,or_ation (BAC) or in   and the proceeds returned to your securities account         Coverage for your Account
which BAC has a substantial economic interest.
   Mi,rrill Edge is the marketir:,g name for \l!i'o .
                                                               or remitted to you
                                                                  You will have the right to vote full shares and we may
                                                                                                                          =====-==-===                     .            .
                                                                                                                              The Securities _Investor Protection Corporation (SIPC) ?~d
businesses: Mernll Edge Advisory Center , which                solicit voting instructions conci,rning these full shares our excess-SI PC ins_urance pqlicy do not cover commod1t1es
offers team-based ad_v,ce and Q~ldqnce bfokeraqe               in your account. Voting shares in your accour:,t will be     futures contracts, fixed annuity contracts, hedge funds,
services; and a self:directed oriline investing platform.      governed by the then current rules and policI~s of           private eqrnty funds_, commodity poo_ls and other investment
 Both are made ;iva,labl<, through_ MLPF&S. .                  FINRA and the Securities Exchange Commisston or              contracts (such as limited pa~nersh1ps) that are not.
   Bank of America t,llernll Lynch 1s the marketing name       other applicable exchanQ'?S or requlatory ~od_,es.           registered with the US Securities Exchange Comrrnss1on,
for the qloba! bank1r,g a~d global markets bus,nE>sses            All transactions are suoJect to tlie constItutIon, rules, precious metals, other assets that are not securities, as
of BJ\C. l.en~ing, derivatives, and other commerc,_al          regulation~, customs, usages, rulings and            .       defined by SIPC, and assets that are not t,eld at MLPF&S,
ba~king act1v1t1e~ are pi,rformed globally_ by banking         inferpretat,ons 9f the excfiange or marke_t, and its         such as cash on deposit at Bank of America, N.A. or Bank of
affiliates of BAC, includ1_ng Bank or America, N.A.,           clearinghouse,_1f any, where t'he transactions are           America California, N.A. (Merrill Lynch affiliated banks) or
member Fed~(al Deposit Jnsurance Corporation                   executed, and 1! not <,xecuted on any exchar:,ge, FINRA. other depository institutions. Those bank deposits are
 (FDIC). Securities, stratE>9!~ advisory, and other             . You m9y obtain;,,:, investor brochure that includ_es      protected by the FDIC up to applicable limits. MLPF&S is not
 invi,stment banking_ act1v1t1~s are perforired globally        ,n_format,on descnb,Q.IJ. the FIN,PA Regulqt1on Public      a bank. Unless otherwise disclosed, INVESTMENTS
by 1n~estment ba\)Rl~g aff1)1ate_s of BAC ( Investment          Disclosure Progr<[m ( "Proqram L To o1ltam a brochure THROUGH MLPF&S ARE NOT FDIC INSURED, ARE NOT BANK
 Banking Affiliates )1 1nclud1ng, 1n tt]e United s,ates,       or more information aboul:_the Proqram or your bproker GUARANTEED AND MAY LOSE VALUE. To obtain information
 MLPF&S_and Merrul Lynch Professional Clearing Corp.,          contact the FINRA Regulation PubITc D,scFlloNsRuAre rbogram about SIPC including the SIPC Brochure contact SIPC at
all of which are registered broker dealE>rs and members
 of Financial lndusfry Regulatory Authority (FINRA) and
                                                                Hotline a_t (800)289-9999 or access the
                                                                at www.finra.org.
                                                                                                                   we site http·/;ww      s·pc org or ( o2) 71. 300 '
                                                                                                                                  · w · 1 ·            2    3 8      ·

 +

  015                                                                                               4709                                                                         9of 10
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
   Values on your statement generally are based on             Information is based on data from the issuing insurer.     1:1       Interest reported to the IRS
estimates o!Stained from vanous sources. These               We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
values assume standard market conditions, are not            policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
firm bids or offers and may vary from prices achieved in     contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
actual transactions, especially l'or thinly traded           account. If we, as cusfodian or trustee, hold an annuity     bee       Options Clearing Corporation
securities. These values are generally for transactions      contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
of $1 million or more, which often reflect more              coverage apply.                                                        payment. Pnor day's dividend retained to
favorable pricing than transactions in smaller amounts.      Estimated Annual Income and Current Yield                              offset cost of advancing payment on your
You may pay more than these values if you purchase                                                                                  behalf
smaller amounts of securities, or receive less if you sell     Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
sma lier amounts of securities.                              types of securities could include a return of principal or   N/C       Not-Calculated
                                                             capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
Prices and Valuations                                        Income and Current Yield would be overstated.                N/0       Securities registered in your name
   While we believe our pricing information to be            Estimated Annual Income and Current Yield are                N/0 CUST Non-negotiaole securities registered in the
reliable, we cannot quarantee its accuracy. Pricing          estimates and the actual income and yield miqht be                     name or the custodian
information providea for certain thinly traaed securities    lower or higher than the estimated amounts. Current          it        Indicates that BofA Merrill Lynch Research
may be stale.                                                Yield is based upon Estimated Annual Income and the                    has upgraded (j) or downgraded (l) its
   Investments such as direct participation program          current price of the security and will fluctuate.                      fundamental equity opinion on a security.
securities (e.g., partnerships, limited liability
companies, and real estate trusts which are not listed       Market-Linked Investments (MU)
on any exchanqe), and alternative investments (e.g_.           Mlls are debt securities or Certificates
commodity pools, private equity funds, private deo1t         of Deposit linked to an underlying
funds, and hedge funds) are generally illiquid               reference asset. They are reflected on
investments. No formal tradinq market exists for these       your statement by their underlying
securities and their current values will likely be           reference asset - equities (e.g., slacks,
different from the purchase price. Unless otherwise          ETFs, equity indices), alternative
indicated, and except for certain alternative investment     investments (e.q., commodities,
funds sponsored by affiliates of MLPF&S, the value           currencies), or fixed income (e.g.,
shown on this statement for an investment in these           interest rates). This classification
securities has been provided by the management,              method illustrates your asset
administrator or sponsor of each program or a                allocation.
third-party vendor, in each case without independent
verification by MLPF&S. This value represents their
estimate of the value of the investor's interest in the
net assets of the proqram, as of a date no more than
18 months from the aate of this statement. Therefore,
the values shown may not reflect actual market value
or be realized upon a sale. If an estimated value is not
provided, accurate valuation information is not
available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7099).
  +
   075                                                                                             4709                                                                   70 of 10
                                                                          [Redactedld]
                                                                                                                                                     ~ Merrill Lynch
                                                                                                                                                            B$11k of America Corporation
                                                      Primary Account:                   7 22

NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 11598-2917
                                                  •   YOUR MERRILL LYNCH REPORT                                                          November 01, 201 7 - November 30, 201 7

                                                       PORTFOLIO SUMMARY                                            November 30         October 31            Month Change
                                                       Net Portfolio Value                                          $496,757.43      $498,651.49                 ($1,894.06)          T
                                                       Your assets                                                  $496,757.43      $498,651.49                  ($1,894.06)         T
                                                       Your liabilities
                                                       Your Net Cash Flow (Inflows/Outflows)                            $319,05
                                                       Securities You Transferred In/Out
If you have questions on your statement,                   Subtotal Net Contributions                                   $319.05
call 24-Hour Assistance:
                                                       Your Dividends/Interest Income                                   $363.37           $420.91
(BOO) MERRILL
                                                       Your Market Gains/(Losses)                                    ($2,576.48)         ($253.25)
(800) 637-7455
                                                           Subtotal Investment Earnings                              ($2,213.11)          $167.66
Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306                                Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in thousands, 2017-2017
alexander.fischman@ml.com
1-800-876-8770                                           ~ ~
Up-to-date account information can be viewed
at: www.mymerrill.com, where your statements
are archived for three or more years.                                "'u'i[]             [4:9]]   [19'2]   [4:9IJ

Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.

                                                         6/17     7/17    8/17           9/17     10/17 11/17



GO GREEN: GET INFORMATION ONLINE, NOT IN YOUR MAILBOX
Did you know you can receive this statement and many other Merrill Lynch communications on line instead of in the mail? Online Delivery through MyMerrill.com is a safe, fast,
flexible way to reduce paper mail. Visit mymerrill.com to enroll today.


Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of Bank
of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration S/PC) and a wholly owned subsidiary of Bank of America
Corporation. Investment products:      Are Not FDIC Insured      Are Not Bank Guaranteed         Ma Lose Value

+
014                                                                                                         4709                                                                    7 of12
                                                                                                     [Redacted],d]
                                                                             Primary Account:                        722                                      24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                                 November 01, 2017 · November 30, 2017


      ASSET ALLOCATION*                                                                                     CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.


                                 [=1 Equities
                                                                    Current Value
                                                                      296,984.50
                                                                                     Allocation
                                                                                          59.78%
                                                                                                                      $703

                                                                                                                      $J~~
                                                                                                                              ~
                                                                                                                              r    I   ,   ,       ,   I   ,
                                                                                                                                                                  I
                                                                                                                                                                  '   '   '    ,
                                                                                                                                  Jan Feb Mar Apr May Jun Ju! Aug Sep Oct Nov Dec
                                 CZ] Cash/Money                       199,772.93          40.22%
                                     Accounts                                                                                                              This Report              Year To Date
                                      TOTAL                         $496,757.43             100%                           Tax-EJCempt Interest
                                                                                                                           Taxable Interest                           363.37                2,073.20
                                                                                                                           Tax-Exempt Dividends
                                                                                                                           Taxable Dividends
                                                                                                                           Total                                   $363.37                 $2,073.20

                                                                                                                           Your Estimated Annual Income                                    $3,650.00



       TOP FIVE PORTFOLIO HOLDINGS                                                                           FINANCIAL MARKET INDICATORS
       Based on Estimated Market Value

                                                                                             %of                                                                                                   Previous
                                                            Current Value                Portfolio                                                  This Report          Last Report               Year End
       CASH                                                  199,772.93                   40.21%            S&P 500                                   2647.58                  2575.26             2238.83
       VANGUARD 500 INDEX FUND                               133,842.50                   26.94%            Three-Month Treasury Bills                    1.26%                  1.13%                .50%
       AMAZON COM INC COM                                     82,372.50                   16.58%            Long-Term Treasury Bonds                    2.83%                    2.87%               3.07%
       APPLE INC                                              80,769.50                   16.25%            One-Month UBOR                              1.35%                    1.24%                .76%
                                                                                                            NASDAQ                                    6873.97                  6727.67             5383.12




+
014                                                                                                           4709                                                                                      2 of 12
                                                                                                                                                      ~ ~~!!!!!c~!!~~"
                                                                              [Redacted],d]
Online at www.mymerrill.com                               Account Number:                     722                     24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                 Net Portfolio Value:                                       $496L757.43
      WOODMERE NY 11598-2917                                                                         Your Financial Advisor:
                                                                                                     ALEXANDER Y FISCHMAN
                                                                                                     1010 NORTHERN BLVD SUITE 490
                                                                                                     GREAT NECK NY 11021-5306
                                                                                                     alexander.fischman@ml.com
                                                                                                     1-800-876-8770


•     INDIVIDUAL INVESTOR ACCOUNT                                                                                                           November 01, 2017 - November 30, 2017

                                                     This Statement                   Year to Date     ASSETS                                  November 30                October 31
                                                                                                       Cash/Money Accounts                      199,772.93              198,861.23
                                                                                                       Fixed Income                                                     248,995.02
      Total Credits                                          682.42                  990,885.27        Equities                                 163,142.00
      Total Debits                                                                  (491,372.63)       Mutual Funds                             133,842.50                50,767.95
      Securities You Transferred In/Out                                                                Options
      Market Gains/(Losses)                              t2,576.48)                                    Other

      If~ji~iiliif}11,;1/r,~&1 ,;. f,,,                                                                    Subtotal (Long Portfolio)
                                                                                                       Estimated Accrued Interest
                                                                                                                                                496,757.43               498,624.20
                                                                                                                                                                             27.29
                                                                                                       TOTAL ASSETS                            $496,757.43             $498,651.49

                                                                                                       LIABILITIES
                                                                                                       Debit Balance
                                                                                                       Short Market Value
                                                                                                       TOTAL LIABILITIES
                                                                                                       NET PORTFOLIO VALUE                     $496,757.43             $498,651.49




             Go paperless! Receive this statement online instead of by mail. Visit mymerril/.com
             to enroll in online deUvery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration /SfPC) and a wholly owned subsidiary of Bank of America
      Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value
+
014                                                                                                                4709                                                          3 of 12
                                                                            [Redacted}d]
NINA FISCHMAN                                             Account Number:                  722                                     24-Hour Assistance: (800) MERRILL



INDIVIDUAL INVESTOR ACCOUNT                                                                                                      November 01, 2017 - November 30, 2017


CASH FLOW                             This Statement      Year to Date               ASSET ALLOCATION*
Opening Cash/Money Accounts            $198,861.23                                  * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                                include asset categories less than 1 %; includes the categorical values for the
Funds Received                                                                         underlying portfolio of individual mutual funds, closed end funds, and U!Ts.
Electronic Transfers                                     988,493.02                                                                               Allocation
Other Credits                               319.05           319.05                                             D     Equities                       59.78%
     Subtotal                               319.05        988,812.07
                                                                                                                D     Cash/Money                     40.22%
DEBITS                                                                                                                Accounts
Electronic Transfers                                                                                                  TOTAL                            100%
Margin Interest Charged                                                     I
Other Debits                                            (491,372.63)
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees
     Subtotal                                            (491,372.63)
Net Cash Flow                              $319.05      $497,439.44
                                                                                    Having an asset allocation that reflects your profile and goals is key to achieving
OTHER TRANSACTIONS                                                                  the right outcome. Consult with your advisor to determine an appropriate
                                                                                    allocation across all your holdings.
Dividends/Interest Income                   363.37           2,073.20
Security Purchases/Debits              (446,770.72)    (2,730, 739-71)
Security Sales/Credits                  447,000.00      2,431,000.00
Closing Cash/Money Accounts            $199,772.93
                                                                                    DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                                  Mail                  Online Oelive!}'_
Fees Included in Transactions Above
                                                                                    Statements                                     X
Commissions/Tradin_g_ Fees               (2,655.46)        {3,363.19)
                                                                                    Performance Reports                            X
                                                                                    Trade Confirms                                 X
                                                                                    Shareholders Communication                     X
                                                                                    Prospectus                                     X
                                                                                    Service Notices                                X
                                                                                    Tax Statements                                 X




+
014                                                                                               4709                                                                      4 of 12
                                                                                                                                                                                          ~ !!?~o~!!!!c~!!~~n
                                                                                                                       [Redactedld]
NINA FISCHMAN                                                                                    Account Number:                      722


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                             November 01, 2017 - November 30, 2017

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS
CASH/MONEY ACCOUNTS                                                                              Total                   Estimated                              Estimated                   Estimated        Est. Annual
Description                                                        Quantity                 Cost Basis                 Market Price                           Market Value              Annual Income             Yield%
CASH                                                            199,772.93                 199,772.93                                                          199,772.93


EQUITIES                                                                                         Unit                      Total          Estimated               Estimated          Unrealized    Estimated Current
Description                                    Symbol Acquired                Quantity     Cost Basis                 Cost Basis        Market Price            Market Value        Gainl(Loss)Annual Income Yield%
AMAZON COM INC COM                              AMZN
                                                ____ __ 11/27/17
                                                     ., __________~-···-
                                                          .,                       70 1,207.9364                   84,555.55                1,176.7500            82,372,50             (2, 1_83.05)
APPLE INC                                        AAPL 11 /27 /17                  470       175.8575               82,653.06                 171.8500             80,769.50             (1,883.56)         1,185    1.46
            TOTAL                                                                                                 167,208.61            -          --
                                                                                                                                                                ---1§_3,142.00          (4,066.61)         1,185     .73


RESEARCH RATINGS

Security                               Symbol                  BofAML Research                                  Morningstar                                                       CFRA
AMAZON COM INC COM                     AMZN                    Buy (819)                                        Buy                                                               Buy
APPLE INC                              AAPL                    Buy (817)                                        Hold                                                              Buy

PLEASE REFER TO THE BACK OF YOUR STATEMENT FOR A GUIDE TO Bo!AML AND THIRD PARTY RESEARCH RATINGS.


                                                                                                                                                                                    Cumulative         Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                                        Total     Estimated         Estimated                  Unrealized         Total Client     Investment            Annual Current
Description                       Quantity                                       Cost Basis      Market Price      Market Value                Gainl(Loss)         Investment        Return ($)          Income Yield%
VANGUARD 500 INDEX FUND                                          550           132,531.10          243.3500            133,842.50                  1,311.40          132,531                 1,311        2,465    1.84
        SHSETF
        SYMBOL: VOO            Initial Purchase: 10/25/17
        Equity 100%


+
014                                                                                                                                         4709                                                                    5 of 12
                                                                                                    [Redacted]<!]
NINA FISCHMAN                                                                 Account Number:                       722                                   24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS                                                                                                                November 01, 2017 • November 30, 2017

                                                                                                                                                               Cumulative        Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT (continued)                              Total      Estimated           Estimated             Unrealized      Total Client   Investment          Annual Current
Description                       Quantity                            Cost Basis    Market Price        Market Value           Gainl(Loss)      Investment      Return($)          Income Yield%

           Subtotal (Equities)                                                                            133,842.50
           TOTAL                                                     132,531.10                           133,842.50               1,311.40                           1,311          2,465    1.84

LONG PORTFOLIO                                                                     Adjusted/Total                     Estimated         Unrealized       Estimated            Estimated      Current
                                                                                       Cost Basis                   Market Value       Gainl{Loss) Accrued Interest    Annual Income          Yield%

           TOTAL                                                                     499,512.64                      496,757.43         (2,755.21)                               3,650           .73

Total Client Investment: Cost of shares directly purchased and still held. Does not include         Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                              shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                 reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)         accounts.
of all shares purchased and still held, including shares acquired through reinvestment of           Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods oftime with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.



YOUR IND/VI DUAL INVESTOR ACCOUNT TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                     Income
Date    Transaction Ty2..e                                          Quanti~y__pescription                                                                             Income          Year To Date
Taxable Interest
11/27 rllnterest                                                               CD FLUSHING BK                                                                         211.48
                                                                               UNIONDALE, NY
                                                                               01.000% NOV 27 2017
                                                                               PAY DATE 11/27/2017


+
014                                                                                                                         4709                                                                6 of 12
                                                                                                                                                            ~ ~~!~!!!c!-Yo~,~~n
                                                                                          [Redacted}d]
NINA FISCHMAN                                                           Account Number:                  722



YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS                                                                                                    November 01, 2017 - November 30, 2017

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                               Income
Date     Transaction Type                                      Quantity Description                                                                            Income       Year To Date
Taxable Interest
                                                                        CUSIP NUM: 34387 ACM9
11/29 !!Interest                                                        CD WILMINGTON SVGS FD SO                                                              151.89
                                                                        WILMINGTON, DE
                                                                        01.000% NOV 29 2017
                                                                        PAY DATE 11/29/2017
                                                                        CUSIP NUM: 971795NV7
         Subtotal _(Taxab/e lnt_erest)                                                                                                                         363.37           2,073.20
         NETTOTAL                                                                                                                                             363.37           2,073.20


SECURITY TRANSACTIONS

Settlement                                                                                                      Transaction   Commissions/                    (Debit)/   Accrued Interest
Date       Description                      Transaction Type                             Quantity                   Amount     Trading_ Fees                    Credit     Earned/(Pa id)
Purchases
11/01       CD WILMINGTON SVGS FD SO        Purchase                              198,000.0000                 (198,000.00)                              (198,000.00)
            WILMINGTON, DE 01.000% NOV 29 201 7
            WHEN ISSUED ISSUER HASP A FEE OF 0.10 %
            [Redacted] [Redacted]

            UNIT PRICE 100.0000
                                                                                                                                    [RedaciedJ
11/29       AMAZON COM INC COM              Purchase                                   70.0000                  (83,713.70)        I             5)       (84,555.55)
            TRADE AS OF 11/27/17
            [Redacted] [Redacted]

            UNIT PRICE 1195.9100
11/29       APPLE INC                       Purchase                                  470.0000                  (81,829.91)        (823.15)               (82,653.06)
            TRADE AS OF      11/27/17
            [Redacted] [Redacted]

            UNIT PRICE 174.1062
11/30       VANGUARD 500 INDEX FUND         Purchase                                  335.0000                  (80,571.65)        (990.46)               (81,562.11)
            SHS ETF [Redacted] [Redacted]



+
014                                                                                                                4709                                                               7of12
                                                                                                  [Redacte<Jld]
NINA FISCHMAN                                                                Account Number:                      722                                    24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS                                                                                                        November 01, 2017 • November 30, 2017

SECURITY TRANSACTIONS (continued)

Settlement                                                                                                               Transaction    Commissions/                 (Debit)/   Accrued Interest
Date           Description                       Transaction Type                                Quantity                   Amount       Trading_ Fees                 Credit     Earnedl(Paid)
Purchases
              UNIT PRICE 240.5124
              Subtotal (Purchases)                                                                                      (444,115.26)       (2,655.46)        (446,770.72)
Other Security Transactions
11/27 • CD FLUSHING BK                  Redemption                                     ·249,000.0000                                                              249,000.00
         UNIONDALE, NY 01.000% NOV 27 2017
         PAY DATE 11/27/2017
11 /29 • CD WILMINGTON SVGS FD SO       Redemption                                     ·198,000.0000                                                              198,000.00
         WILMINGTON, DE 01.000% NOV 29 2017
         PAY DATE 11/29/2017
              Subtotal (Other Security Transactions)                                                                                                              447,000.00
              TOTAL                                                                                                     (444,115.26)       (2,655.46)              229.28
              TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                              (446,770.72)
              TOTAL SECURITY SALES/CREDITS                                                                                                                    447,000.00

REALIZED GAINS/(LOSSES)
                                                                           Acquired Liquidation                                                                       Gainsl(Losses) 0
Description                                                     Quantity      Date        Date                Sale Amount              Cost Basis         This Statement           Year to Date
       CD FLUSHING BK                                   249000.0000 iolzs/11 i1i217if                             249,000.00           249,000.00                      .00
       CD WILMINGTON SVGS FD SO                         198000.0000 10/26/17 11/29/17                             198,000.00           198,000.00                      .00
      TOTAL                                                                                                       447,000.00           447,000.00
0 • Excludes transactions for which we have insufficient data

CASH/OTHER TRANSACTIONS
Date            Transaction Type                                      Quantity     Description                                                            Debit                          Credit
Other Debits/Credits
11/28           Transfer/ Adjustment                                               VANGUARD 500 INDEX FUND                                                                             319.05

+
014                                                                                                                         4709                                                             B of 12
                                                                                                                ~ ~~~!!c~!:o~~n
                                                                        [Redacted}d]
NINA FISCHMAN                                         Account Number:                  722


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS                                                       November 01, 2017 - November 30, 2017

CASH/OTHER TRANSACTIONS (continued)
Date         Transaction Type                  Quantity   Description                                   Debit                      Credit
Other Debits/Credits
                                                          SHS ETF
                                                          ADJUST PRICE
             Subtotal (Other Debits/Credits)                                                                                     319.05

             NET TOTAL                                                                                                           319.05




+
014                                                                                          4709                                      9 of 12
FUNDAMENTAL EQUITY OPINION KEY AND GUIDE TO YOUR BofA MERRILL LYNCH RESEARCH RATINGS
BofA MERRILL LYNCH RESEARCH
BofA Merrill Lynch Research or BofAML Research is research produced by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and/or one or more of its affiliates. MLPF&S is a wholly
owned subsidiary of Bank of America Corporation.
Equity Opinions include a Volatility Risk Rating, an Investment Rating and an Income Rating.
    BofAML Research Volatility Risk Ratings               BofAML Research Income Ratings
    Indicators of potential price fluctuation are:        Indicators of potential cash dividends are:
    A-Low                                                 7 - Same/higher (dividend considered to be secure)
    B-Medium                                              8 - Same/lower {dividend not considered to be secure)
    C-High                                                9 - Pays no cash dividend
    BofAML Research Investment Ratings
    Reflect the analyst's assessment of a stock's absolute total return potential and the stock's attractiveness for investment relative to other stocks within a Coverage Cluster (defined below).
    There are three investment ratings:
    1 - Buy stocks are expected to have a total return of at least 10% and are the most attractive stocks in the Coverage Cluster
    2 - Neutral stocks are expected to remain flat or increase in value and are less attractive than Buy rated stocks
    3 - Underperform stocks are the least attractive stocks in a Coverage Cluster

Analysts assign investment ratings considering, among other things, the 0-12 month total return expectation for a stock and the firm's guidelines for ratings dispersions (shown in the table
below). The current price objective for a stock should be referenced to better understand the total return expectation at any given time. The price objective reflects the analyst's view of the
potential price appreciation (depreciation).
                                                                                                                                     I

         BofAML Research Investment Ratina            Total return exoectation (within 12-month eeriod of date of initial rating) I Ratings~ersion guidelines for Coverage Cluster+
                       Buy                                                            >or=10%                                     i                 <or= 70%
                     Neutral                                                          >or= 0%                                     I                 <or= 30%
                  Underoerform                                                          N/A                                       '                 >or= 20%
                                                                                                                                     '

    +Ratings dispersions may vary from time to time where BofAML Research believes that it better reflects the investment prospects of stocks in a Coverage Cluster.
A Coverage Cluster is comprised of stocks covered by a single analyst or two or more analysts sharing a common industry, sector, region or other classification(s). A stock's Coverage Cluster is
included in the most recent BofAML Comment referencing the stock.
THIRD PARTY RESEARCH
Third party research on the equity securities of certain companles is available to clients for informational purposes. Clients can access this research at www.mymerrill.com or can call
1-800-MERRILL to request that a copy be sent to them. Please note that the third party research rating is not necessarily equivalent to, or derived using the same methodology as, the BofAML
Research ratings or the ratings of other third party research providers.




+
014                                                                                                                    4709                                                                   10 of 12
                                                                                                                                                      ~ ~~!~!!~;!-~o~~n

Customer Service                                             Securities Investor Protection Corporation (SIPC), and,      We receive a fee from !SA® banks of up to 2% per annum
  Please promptly report anv inaccuracy, discrepancy,        in other jurisdictions, locally registered entitles. .     of the average daily balances. We receive a fee from our
and/or concern l:ly calling_ wealth Management Client          Investment products offered by Investment Bankin_q       affiliated banks of up to $100 per annum for each account
Support at (800-MERRIL[J within ten (1lJJ business days      Affiliates, including MLPF&S, ARE NOT FDIC INSURED,        that sweeps balances to the banks under the RASP sM and
after deliver'/ of or communication of'the account           ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                ML bank deposit programs. We also receive a fee from Bank
statement. You should re-confirm any oral                                                                               of America, N.A. tiased on the average daily Preferred
communications in writing to protect your rights.            Additional Information                                     Deposit ® and Preferred Deposit for Business® balances.
                                                                We will route your eguity and option orders to market
About Us      .        .     _                       .       centers consistent witli au, duty of best execution.          Options Customers
   You may review our financial statement at our offices:       Except for certain custodial accounts, we hold bonds         For all customers, including those who own options, please
Merrill Lynch, Pierce, Fenner & Smith Incorporated           and preferred stocks in bu_ll<. segregati9n. If _there is a   promptly    advise us of any material change in your
(MLPF&S), One Bryant Park, New York, New York                partial call for those securities securities will be          investment objectives or financial condition. Individual
~0036. If you request a copy of our financial statement,     randomly selected from those held in bulk._The
we will mail it to you.                                      probability of your holdings being selected 1s                options commission charges have been included in your
    We act as a market.maker, 9ealer, block p95i\ioner       proport,onql to the tota_l number of customer holdings confirmation. You may request a summary of this
or arbitrageur in certain securities. These act1v1t1es may   of that particular security that we hold.               _     information.
put us or one of our affiliates on the opposite side of         This statement serves as a confirmation of certain
transactions we execute for you and potentially result in    transactions_dupng_ the pe,1od p('rmitted_to qe               Margin Customers
tradin_q P.rofits for us or our affiliates.                  rep9rted period1c 9Tly. Add1t1onal 1nformat1on 1s                If this statement is for a margin account, it is a combined
   Bofl\'Mernll Lynch Research is research produced by       available upon written request.                               statement     of your margin account and special
MLPF&S and/or one or more of its affiliates. Third              In ac,orcfance with appll,able law, rules and
party research ratings from selected ve_ndors are            regulations, your free credit qalance 1s not segregated memorandum              account maintained for you pursuant to
provided, if available, for yoyr inf9rmat1on. Qu_r .         ana yve can us~ these funds in our business. Your free applicable           regulations. The permanent record of the
                                                                                                                           separate account, as required by Regulation T, is available
providing these research ratings 1s not a sohc1tat1on or     credit balance 1s the amount_ of funds pqyab)e upon
recommendation of any particular security. MLPF&S            your demand. You haye the right to rece1ye, in ttie           for your inspection upon request. You should retain this
and its affiliates are no1 responsible for any third party   normal course of business, a')y free credit bqlance and statement for use with your next statement to calculate
research and have no liability for such research. You        any_fully paid securitl('s to which you are entitled,         interest charges, if any, for the period covered by this
are responsible for any trading decision you make            subject to any obligations you owe in any of your             statement. Tfie interest charge period will Rarallel the
based upon third party research ratings and reports.         accounts.                .                       h b          statement period, except that interest due for the final day
   MLPF &S may make available to you certain securities      . For clients enroll_ed in a sweep program, t e a1ance of the statement period will be carried over and appear on
            ·                 d       h                d     1n any bank deposit accou_nt or snares of any f')O_ney        your next statement.
and other in_ve5tment pro uc\s t at are sponsore ,           market mutual fund in which you have a benef1c1al
                                                      th
manag_e_d, distributed or provi_ded by comparn(es )at .      interest can be withdrawn or nquidated on your order          Coverage for your Account
are affiliates of Bank of America CorP.orat,on BAC or in
which !3AC has_ a substantia! economic interest.
                                                                 d th          d    t     dt
                                                             ~~ remftfe{Jtge 0 ~_re urne o your sec
                                                                                                        uritie, account
                                                                                                              s
                                                                                                                        ====-=-=====                                    .
                                                                                                                              The Securities _Investor ProtE1ction Corporation (SIPC) 9~d
   M_ernll Edge_ 1s \he market111g name for \~O _               You will havef the right to vote full shares and we may our excess-SI PC ins_urance pqhcy do not cover commod1t1es
bus1nesses:""Mernll Edge Advisory Center , which             solicit voting instructions concerning these full shares futures contracts, fixed annuity contracts, hedge funds,
offe(S team-based ady1ce and g~1dance brokerage              in your account. Voting shares in your account will be        private equity funds_, c_ommod1ty poo_ls and other investment
services; and a self-directed om,ne investing platform.      governed by the then current rules and po[icies of            COf\tracts (such as limited pa_rtnersh1ps) that are n9t .
Both are made 9va1lable througtj MLPF&S. .                   FINRA and the Securities Exchange Comm1ss1_on or              registered with the US Securities Exchange Comn:11ss1on,
   Bank of America [\/lernll Lynch 1s the market1f1g name    other applicaple exchang('s or regulatory l;,od_1es.          P.recious metals, other assets that are not securities, as
for the globa! banking a!ld global markets busin~sses           All transactions are suoJect to tne const1tut1on, rules, aefined by SIPC, and assets that are not held at MLPF&S,
of BA_C.l.enc;ling, derivatives, and other commerc1i3l       requlations, customs, usages, rulings and            _         such as cash on deposit at Bank of America, N.A. or Bank of
 ban~ing act1v1t1e5 are P.~rformed globally_ by banking       inferpretations of the excfiange or marke_t, and its          America California, N.A. (Merrill Lynch affiliated banks) or
affiliates of BAC, inclua,_ng Bank or America, N.A.,         clearinghouse,_1f any, where tne transactions are              other deP.OSitory institutions. Those bank deposits are
 member Federal Deposit Tnsurance Corporation                executed, and 1f not ~xecuted on any exchange, FINRA. protected by the FDIC up to applicable limits. MLPF&S is not
 (FDIC). Securities_, strat~gJc advisory, and other             You m9y obtain !'In investor brochure that includ_es        a bank. Unless otherwise disclosed INVESTMENTS
 inv~stment bankinll_act1v1\1es are perforrr,,ed globally     in_format1on describ1'),Q.the FINfA Regula_t1on Public        THROUGH MLPF&S ARE NOT FDIC i'NSURED, ARE NOT BANK
 by inyestm~r,t ba,;iRing affl)1ate_s o BAC _( lnvestmen1     Disclosure Progr~m ( Program L To o"btain a brochure GUARANTEED AND MAY LOSE VALUE. To obtain information
 Banking_ Affiliates ), including, in the United S_tates,     or more information aboul_the Proqram or your broker about SIPC including the SIPC Brochure contact SIPC at
 MLPF&S and Mernll Lynch Professional Clearing Corp.,        contact th~ FINRA Regulation PubITc D,scFlloNsRuAre Prbog_ram http·/ /www sipc org or (202)371-8300 '
 all of which are registered broker dealers and memtiers      Hotline at (800)289-9999 or access the             we site          ·       ·   ·                     ·
 of Financial lndusfry Regulatory Authority (FINRA) and       at www.finra.org.

 +
  014                                                                                              4709                                                                         11 of 12
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      1:1       Interest reported to the IRS
estimates ootained from vanous sources and in certain        We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as cusfodian or trustee, hold an annuity     DCC       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #         Transact1on you requested same day
These values are generally for transactions of $1 million    coverage apply.                                                        payment. Pnor day's dividend retained to
or more, which often reflect more favorable pricing than     Estimated Annual Income and Current Yield                              offset cost of advancing payment on your
transactions in smaller amounts. You may pay more                                                                                   behalf
than these values if you purchase smaller amounts of           Estimated Annual Income and Current Yield for certain      N/A       Price, value and/ or cost data not available
securities, or receive less if you sell smaller amounts of   types of securities could include a return of principal or   N/C       Not-Calculated
secunt1es.                                                   capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities reqistered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-neqotial51e securities registered in the
  While we believe our pricing information to be reliable,   estimates and the actual income and yield miqht be                     name or the custodian
we cannot guarantee its accuracy. Pricing information        lower or higher than the estimated amounts. Current          it        Indicates that BofA Merrill Lynch Research
provided for certain thinly tradecf securities may be        Yield is based upon Estimated Annual Income and the                    has upgraded (tl _or dow~graded (t) its_
stale.                                                       current price of the security and will fluctuate.                      fundamental eqwty opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
estimates ootained from various sources and in certain
cases only from affiliates.                                    Mlls are debt securities or Certificates
  Investments such as direct participation program           of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlyinq
on any exchange). and alternative investments (e.g.          reference asset - equities (e.g., stocks,
commodity pools, private equity funds, private debit         ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.q., commodities,
investments. No formal tradinq market exists for these       currencies). or fixed income (e.g.,
securities and their current values will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuar market value or be realized upon a sale. If
an estimated value is not provided, accurate valuation
information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7099).
  +
  074                                                                                              4709                                                                    12of12
                                                                          [Redacted}dJ
                                                                                                                                                      ~ !!!~!~!!~cal!~o~~n
                                                       Primary Account:                  722


NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 11598-2917
                                                  •    YOUR MERRILL LYNCH REPORT                                                          December 01, 2017 - December 29, 2017

                                                       PORTFOLIO SUMMARY                                           December 29        November 30              Month Change
                                                       Net Portfolio Value                                        $496,259.28         $496,757.43                  ($498.15)       ....
                                                       Your assets                                                 $496,259.28        $496,757.43                   ($498.15)      ....
                                                       Your liabilities
                                                       Your Net Cash Flow (Inflows/Outflows)                                               $319.05
                                                       Securities You Transferred In/Out
If you have questions on your statement,                   Subtotal Net Contributions                                                      $319.05
call 24-Hour Assistance:
                                                       Your Dividends/Interest Income                                   $651.15            $363.37
(800) MERRILL
                                                       Your Market Gains/(Losses)                                    ($1,149.30)        ($2,576.48)
(800) 637-7455
                                                           Subtotal Investment Earnings                                  ($498_ 15)    ($2,213.11)
Investment Advice and Guidance:
Call Your Financial Advisor

Your Financial Advisor:
ALEXANDER Y FISCHMAN
1010 NORTHERN BLVD SUITE 490
GREAT NECK NY 11021-5306                                 Total Value (Net Portfolio Value plus Assets Not Held/Valued By MLPF&S, if any) in thousands, 2017-2017
alexander.fischman@ml.com
1-800-876-8770                                           ~ ~
Up-to-date account information can be viewed
at: www.mymerrill.com, where your statements
are archived for three or more years.                                ' "G!lfil           Gs]]   o.:@:i   8@     o.:s)J

Questions about MyMerrill? Click the "help" tab
at the top of the screen once you log in.

                                                         6/17     7/17    8/17           9/17   10/17 11/17 12/17



LOOKING FOR YOUR TAX DOCUMENTS?
We will begin mailing the 1099 tax reporting statement to eligible clients during the last week of January. Most statements will be mailed or posted online before February 15_
Enroll in online delivery to access your tax documents before they arrive in the mail.


Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of Bank
of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration SIPC) and a wholly owned subsidiary of Bank of America
Corporation. Investment products:      Are Not FDIC Insured      Are Not Bank Guaranteed         Ma Lose Value

+
022                                                                                                      4709                                                                     1 of 11
                                                                                                   [RedactedJ.d]
                                                                             Primary Account:                      722                                     24-Hour Assistance: (800) MERRILL



•     YOUR PORTFOLIO REVIEW                                                                                                                              December 01, 2017 - December 29, 2017


      ASSET ALLOCATION*                                                                                   CURRENT INCOME
      * Estimated Accrued Interest not included; may not reflect all holdings; does not
       include asset categories less than 1 %; includes the categorical values for the
       underlying portfolio of individual mutual funds, closed end funds, and UITs.


                                 ;_,i   Equities
                                                                    Current Value
                                                                      296,310.50
                                                                                      Allocation
                                                                                          59.82%
                                                                                                                    $703    ~
                                                                                                                                Jan Feb Mar Apr May Jun Jul
                                                                                                                                                            I
                                                                                                                                                            Aug Sep
                                                                                                                    $:J~~ -       I      ,   I       I   I      '   'Oct Nov
                                                                                                                                                                         '   Dec
                                                                                                                                                                             '

                                 Q      Fixed Income                  199,013.93          40.18%
                                                                                                                                                        This Report                Year To Date
                                        TOTAL                       $495,324.43            100%                          Tax•t.xempt Interest
                                                                                                                         Taxable Interest                                                  2,073.20
                                                                                                                         Tax-Exempt Dividends
                                                                                                                         Taxable Dlvldends                       651_.1_5                  _651,15
                                                                                                                         Total                                  $651 .15                 $2,724.35

                                                                                                                         Your Estimated Annual Income                                    $6,274.00



       BOND MATURITY SCHEDULE                                                                             TOP FIVE PORTFOLIO HOLDINGS
       Does not include Fixed Income Mutual Funds                                                          Based on Estimated Market Value
                                 % of Total                                         Eslimated                                                                                                         %of
       Maturity Years          Bond Assets             Par Value                  Market Value                                                                    Current Value                   Portfolio
       <1                               100%           199,000                      199,013.93            CD BANK OF INDIA                                            199,013.93                  40.11%
                                                                                                          VANGUARD 500 INDEX FUND                                     134,909.50                  27.19%
                                                                                                          AMAZON COM INC COM                                           81,862.90                  16.50%
                                                                                                          APPLE INC                                                    79,538.10                  16.03%
                                                                                                           CASH                                                           772.93                   0.15%



       Total                            100%           199,000                   $199,013.93




+
022                                                                                                         4709                                                                                       2 of 11
                                                                                                                                                          ~ ~:!!!!~icaL!~o~~n
                                                                                   [Redactedld]
Online at: www.mymerrill.com                                Account Number:                       722                     24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                       Net Portfolio Value:                                    $496L259.28
      WOODMERE NY 11598-2917                                                                               Your Financial Advisor:
                                                                                                           ALEXANDER Y FISCHMAN
                                                                                                           1010 NORTHERN BLVD SUITE 490
                                                                                                           GREAT NECK NY 11021-5306
                                                                                                           alexander.fischman@ml.com
                                                                                                           1-800-876-8770


•     INDIVIDUAL INVESTOR ACCOUNT                                                                                                               December 01, 2017 - December 29, 2017

                                                     This Statement                       Year to Date       ASSETS                                December 29           November 30
                                                                 ==.,...,=                                   Cash/Money Accounts                        772.93            199,772.93
                                                                                                             Fixed Income                           199,013.93
                                                                                                             Equities                               161,401.00            163,142.00
      Total Debits                                                                                           Mutual Funds                           134,909.50            133,842.50
      Securities You Transferred In/Out                                                                      Options
      Market Gains/(Losses)          _ _ _ _ _ _ _(1__,_1_49.30)                            f3,904.5:i_l     Other
      ~1;it~i1!~1W:~C(t~,(~~j',,f i\ -.. .-,;     ,, !\/~,t~~)~~ij'!~~L ?''---.-                                 Subtotal (Long Portfolio)
                                                                                                             Estimated Accrued Interest
                                                                                                                                                    496,097.36
                                                                                                                                                        161.92
                                                                                                                                                                          496,757.43

                                                                                                             TOTAL ASSETS                          $496,259.28           $496,757.43

                                                                                                             LIABILITIES
                                                                                                             Debit Balance
                                                                                                             Short Market Value
                                                                                                             TOTAL LIABILITIES
                                                                                                             NET PORTFOLIO VALUE                   $496,259.28           $496,757.43




      ,,     Go paperless! Receive this statement online instead of by mail. Visit mymerrill.com
             to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merri// Lynch, Pierce, Fenner & Smith Incorporated /MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration (SIPC) and a wholly owned subsidiary of Bank of America
+     Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value

022                                                                                                                      4709                                                    3 of 11
                                                                           [Redactedld]
NINA FISCHMAN                                            Account Number:                  722                                    24-Hour Assistance: (800) MERRILL



INDIVIDUAL INVESTOR ACCOUNT                                                                                                    December 01, 2017 • December 29, 2017


CASH FLOW                             ThisStatement      Year to Date               ASSET ALLOCATION*
Opening Cash/Money Accounts            $199,772.93                                 * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                               include asset categories less than 1%; includes the categorical values for the
                                                                                      underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                     988,493.02                                                                              Allocation
Other Credits                                                319.05                                            D    Equities                       59.82%
      Subtotal                                           988,812.07
                                                                                                               D     Fixed Income                   40.18%
DEBITS
Electronic Transfers                                                                                                TOTAL                             100%
Margin Interest Charged
Other Debits                                            (491,372.63)
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees
     Subtotal                                           (49_1,37f63)
Net Cash Flow                                           $497,439.44
                                                                                   Having an asset allocation that reflects your profile and goals is key to achieving
OTHER TRANSACTIONS                                                                 the right outcome. Consult with your advisor to determine an appropriate
                                                                                   allocation across all your holdings.
Dividends/Interest Income                   651.15           2,724.35
Dividend Reinvestments                     (651.15)          (651.15)
Security Purchases/Debits              (199,000.00)    (2,929,739.71)
Securit_y_ Sales/Credits                                2,fll,000.00
Closing Cash/Money Accounts                  $772.93                                DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                                Mail                  Online Delive'X.
Fees Included in Transactions Above                                                Statements                                    X
                                                                                   Performance Reports                           X
Commissions/Tradin_g_ Fees                                 J3,363.19l
                                                                                   Trade Confirms                                X
                                                                                   Shareholders Communication                    X
                                                                                   Prospectus                                    X
                                                                                   Service Notices                               X
                                                                                   Tax Statements                                X




+
022                                                                                              4709                                                                    4 of 11
                                                                                                                                                                                         ~ ~~!~!!~ic~!!~~o
                                                                                                                      [Redactedld]
NINA FISCHMAN                                                                                       Account Number:                  722


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                                 December 01, 2017 - December 29, 2017

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS
CASH/MONEY ACCOUNTS                                                                                   Total             Estimated                                    Estimated             Estimated           Est. Annual
Description                                                             Quantity                 Cost Basis           Market Price                                 Market Value        Annual Income                 Yield%
CASH                                                                     772.93                     772.93                                                              772.93


CDs/EQUIVALENTS                                                                              Aqjusted/Total     Estimated               Estimated                    Unrealized      Estimated           Estimated Current
Description                                               Acquired       Quantity                Cost Basis   Market Price            Market Value                  Gainl(Loss) Accrued Interest     Annual Income Yield%

CD BANK OF INDIA               12/01/17                                  199,000               199,000.00       100.0070               199,013.93                         13.93          161.92              2,687    1.34
   NEW YORK. NY 01.350% MAR 07 2018
      CUS/P.· [Redacted]

              TOTAL                                                      199,000               199,000.00                              199,013.93                         13.93          161.92              2,687    1.35


PLEASE REFER TO NOTES BELOW FOR INFORMATION REGARDING CREDIT RATINGS.

EQUITIES                                                                                              Unit                 Total          Estimated                    Estimated        Unrealized    Estimated Current
Description                                               Symbol Acquired          Quantity     Cost Basis         Cost Basis           Market Price                 Market Value      Gainl{Loss)Annual Income Yield%
AMAZON COM INC - COM
                 ------·           - ________              AMZN 11 /27 /17              70 1,207.9364              84,555.55               1,169.4700                   81,862.90       (2,692.65)
                             ---                ,_.   -                                                                                    -----------··--------
APPLE INC                                                  AAPL 11/27/17               470      175.8575           82,653.06                 169.2300                  79,538.10        (3,114.96)           1,185    1.48
            TOTAL                                                                                                 167,208.61                                         _161,401.00        (5,807.61)           1,185      .73




+
022                                                                                                                                        4709                                                                        5 of 11
                                                                                                    [Re<1acted]-d]
NINA FISCHMAN                                                                Account Number:                         722                                    24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS                                                                                                                  December 01, 2017 - December 29, 2017

RESEARCH RATINGS

Security                            Symbol         BofAML Research                                  Morningstar                                                 CFRA
AMAZON COM INC COM                  AMZN           Buy (B19)                                        Buy                                                         Buy
APPLE INC                           AAPL           Buy (B17)                                        Hold                                                        Buy

PLEASE REFER TO THE BACK OF YOUR STATEMENT FOR A GUIDE TO BofAML AND THIRD PARTY RESEARCH RATINGS.


                                                                                                                                                                      Cumulative   Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                         Total      Estimated             Estimated             Unrealized      Total Client         Investment      Annual Current
Description                                  Quantity                Cost Basis    Market Price          Market Value           Gainl(Loss)      Investment            Return/$)     Income Yield%
VANGUARD 500 INDEX FUND                         550                 732,537.10       245.2900              134,909.50               2,378.40          132,537             2,378       2,402    1.78
     SHSETF
     SYMBOL: VOO      Initial Purchase: 10/25/17
     Equity 100%

              Subtotal (Equities)                                                                          134,909.50
              TOTAL                                                 732,531.10                             134,909.50               2,378.40                              2,378       2,402    1.78

LONG PORTFOLIO                                                                    Ac/justed/Total                      Estimated         Unrealized         Estimated          Estimated      Current
                                                                                       Cost Basis                    Market Value       Gainl(Loss)    Accrued Interest    Annual Income      Yield%

              TOTAL                                                                 499,512.64                        496,097.36         (3,415.28)             161.92             6,274        1.26

Total Client Investment: Cost of shares directly purchased and still held. Does not include         Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                              shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                 reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)         accounts.
of all shares purchased and still held, including shares acquired through reinvestment of           Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.




+
022                                                                                                                          4709                                                                6 of 11
                                                                                                                                                                 ~ Merrill Lynch
                                                                                                                                                                       Bank of America Corporation
                                                                                                   (Redacted]-d]
NINA FISCHMAN                                                                 Account Number:                      722


YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS                                                                                                               December 01, 2017 • December 29, 2017

Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.

Notes
For Credit Ratings: S&P and Moody's provide credit ratings on the credit quality of certain bonds and preferred stocks. For a credit enhanced security,
Moody's and S&P publish and provide third party vendors the higher of the rating on the credit enhancer (guarantor) or the stand alone rating on
the underlying security.


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                    Income
Date      Transaction Ti'E.e                                        Quantity Description                                   Reinvestment                             Income          Year To Date
Taxable Interest
          Subtotal (faJCable Interest)                                                                                                                                                 2,073.20
Taxable Dividends
12/29 'Dividend                                                                VANGUARD 500 INDEX FUND                                                              651.15
                                                                               SHS ETF
                                                                               HOLDING 550.0000
                                                                               PAY DATE 12/29/2017
12/29     Reinvestment Program                                                 VANGUARD 500 INDEX FUND                         (651.15)
                                                                               SHS ETF
          Subtotal (faxable Dividends)                                                                                                                              651.15                651.15
          NET TOTAL                                                                                                            (651.15)                             651.15             2,724.35


SECURITY TRANSACTIONS

Settlement                                                                                                                Transaction     Commissions/             (Debit)/    Accrued Interest
Date         Description                         Transaction Type                                Quantity                    Amount        Trading_ Fees             Credit      Earnedl(Paid)
Purchases
12/07       CD BANK OF !NOIA                     Purchase                                 199,000.0000                   (199,000.00)                         (199,000.00)
            NEW YORK, NY 01.350% MAR 07 2018


+
022                                                                                                                          4709                                                             7 of 11
                                                                               [Redactedld]
NINA FISCHMAN                                                Account Number:                  722                                    24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS                                                                                    December 01, 2017 - December 29, 207 7

SECURITY TRANSACTIONS (continued)

Settlement                                                                                           Transaction   Commissions/               (Debit)/   Accrued Interest
Date       Description                    Transaction Type                Quantity                       Amount     Tradinf:I Fees              Credit     Eamed/(Paid)
Purchases
            WHEN ISSUED ISSUER HASP A FEE OF 0.10 %
            [Redacted] [Redacted]

            UNIT PRICE 100.0000
            Subtotal (Purchases)                                                                    (199,000.00)                         (199,000.00)
            TOTAL                                                                                   (199,000.00)                         (199,000.00)
            TOTAL SECURITY PURCHASES/(DEBITS)                                                                                            (199,000.00)
            TOTAL SECURITY SALES/CREDITS




+
022                                                                                                     4709                                                          8 of 11
FUNDAMENTAL EQUITY OPINION KEY ANO GUIDE TO YOUR BofA MERRILL LYNCH RESEARCH RATINGS
BofA MERRILL LYNCH RESEARCH
BofA Merrill Lynch Research or BofAML Research is research produced by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and/or one or more of its affiliates. MLPF&S is a wholly
owned subsidiary of Bank of America Corporation.
Equity Opinions include a Volatility Risk Rating, an Investment Rating and an Income Rating.
    BofAML Research Volatility Risk Ratings               BofAML Research Income Ratings
    Indicators of potential price fluctuation are:        Indicators of potential cash dividends are:
    A - Low                                               7 - Same/higher (dividend considered to be secure)
    B - Medium                                            8 - Same/lower (dividend not considered to be secure)
    C - High                                              9 - Pays no cash dividend
    BofAML Research Investment Ratings
    Reflect the analyst's assessment of a stock's absolute total return potential and the stock's attractiveness for investment relative to other stocks within a Coverage Cluster (defined below).
    There are three investment ratings:
    1 - Buy stocks are expected to have a total return of at least 10% and are the most attractive stocks in the Coverage Cluster
    2 - Neutral stocks are expected to remain flat or increase in value and are less attractive than Buy rated stocks
    3 - Underperform stocks are the least attractive stocks in a Coverage Cluster

Analysts assign investment ratings considering, among other things, the 0-12 month total return expectation for a stock and the firm's guidelines for ratings dispersions (shown in the table
below). The current price objective for a stock should be referenced to better understand the total return expectation at any given time. The price objective reflects the analyst's view of the
potential price appreciation (depreciation).

                                                                                                                                     I
         BofAML Research Investment Rating___         Total return expectation (within 12-month period of date of_ initial rating)   I   Ratings dispersion guidelines for Coverage Cluster+
                       Buv                                                            >or= 10%                       -·------                                 <or= 70%
                     Neutral
                  Underoerform
                                                                        ·---
                                                                                      >or= 0%
                                                                                        N/A
                                                                                                                       -----~ -f-                             <or= 30%
                                                                                                                                                              >or= 20%
    +Ratings dispersions may vary from time to time where BofAML Research believes that it better reflects the investment prospects of stocks in a Coverage Cluster.
A Coverage Cluster is comprised of stocks covered by a single analyst or two or more analysts sharing a common industry, sector, region or other classification(s). A stock's Coverage Cluster is
included in the most recent BofAML Comment referencing the stock.
THIRD PARTY RESEARCH
Third party research on the equity securities of certain companies is available to clients for informational purposes. Clients can access this research at www.mymerrill.com or can call
1-800-MERRILL to request that a copy be sent to them. Please note that the third party research rating is not necessarily equivalent to, or derived using the same methodology as, the BofAML
Research ratings or the ratings of other third party research providers.




+
022                                                                                                                    4709                                                                    9 of 11
                                                                                                                                                                 ~ ~~!!!!!c~!o!~~n

Customer Service                                                      Securities Invest.or Protection Corporation (S_IPC), and,         We receive a fee from !SA® banks of up to 2% per annum
  Please prom tly report anv inaccuracy, ctiscreP,ancy,               in other Jurisd1ct1ons, locally req1sterect ent1t1es. .         of the average daily balances. We receive a fee from our
and/or cancer~ lly calling Wealth Management Client                     lnvestm~nt products offered by Investment Bankinq            affiliated banks of up to $100 per annum for each account
Support at (BOO-MERRILL) within ten (10) business days                Affiliates, includinq MLPF&S, ARE NOT FDIC INSURED,            that sweeps balances to the banks under the RASP 5 " and
after delivery_ of or communication of the account                    ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                     ML bank deposit programs. We also receive a fee from Bank
statement. You should re-confirm any oral .                                                                                           of America, N.A. based on the averaqe daily Preferred
communications in writing to protect your rights.                     Additional Information                                          Deposit ® and Preferred Deposit for Business® balances.
                                                                         We will route your eguity and option orders to_ market            .
About Us                                                     .        centers consistent witli our duty of best execution.            Options eu stomers
   Voll may reviElw our financial sta\ement at our offices:              Except for certain custodial accoun\S, we hold bpncts          For all customers, including thpse who own options, please
Merrill Lynch, Pierce, Fenner & Smith Incorporated                    anct_preferred stocks in bu_lJ, segrega\10n. If.there 1s a      promptly advise us of any material chanqe in your_
(MLPF&S), One Bryant Park, New York, Ne\(11 York                      partial call for those securities, secw1t1es will be            investment objectives or financial condifion. lnctiv1dual
1003_6. If yo~ request a copy of our financial statement,             randomly selected from those _held in bulk._The                 options commission charges have been include_ct in your
we will ma,! 1t to you.                                   ..          probab1_hty of your holdings being selected is h .              confirmation You may request a summary of this
    We act as a market.maker, 9ealer, block po~1\1oner                proport1ona_l to the tota_l number of customer oldings . f                .     ·
or arbitrageur in certain securities. These act1v1t1es may            of that particular security that we _hold._              .      m ormat,on.
put us or one of our affiliates on the opposite side of .                This st;;temen\ serves as a confirmation of certain
transaction? we execute foryo_u_ and potentially result in            transact1ons_dupnq the p,:,riod p<,rm1tted_to qe                Margin Customers
tradinq P,rof1ts for us or our affiliates.                            rep9rted perioct,c 9lly. Add1t1onal information 1s                If this statement is for a margin account, it is a combined
   Bof/HJ!errill Lynch Research is research produced by               available upon written reguest.                                 statement of your margin account and specia I
MLPF&S and/or one or more of its affiliates. Third                       In aci;ordance with appheable law, rules and
party research ratings from sel_ectect ve_nctors are                  regulations, your free credit qalance 1s rot seqregafted memorandum               account maintained for you pursuant to
prov1d!'d, if available, for your information. Qu_r .                 and yve can use these funds in our business. Your ree applicable regulations. The permanent record of the
providing these research ratings ,snot a sohc1tat1on or               credit balance 1s the amount.of funds pqyabje upon              separate account. as required by Regulation T, is available
recommendation of any particular security. Ml,PF&S                    your demand. You have the riqht to rece,ye, 1n tlie             for your inspection upon request. You should retain this
and its affiliates are no1 responsible for any third party            normal course of bt15iness, ai'[y free credit b9lance and statement for use with your next statement to calculate
research and have no liability for such research. You                 any _fully paid sect1rit1es to which yo_u are entitled,         interest charqes, if any, for the period covered by this
are responsible for any trading decision you make                     subject to any obl1gat1ons you owe in any of your               statement. Tfie interest charqe period will P.arallel the
b ase ct upon t h.irct part Y researc h ra t·ings an.ct repo rts.·.   accounts.                                                       statement period, except tha1 interest due for the final day
                                                                         For clients enrolled in a sweep program, the balance of the statement period will be carried over and appear on
   MLPF&S_may make available to you certain securities                in any bank deP,osit account or sliares of any mo_ney           your next statement.
and other in_ve~tment products that are spon?ored,                    market mutual fund in which you have a beneficial
manaq_e_d, distributed or prov,_ded by comparn(es tCh)at .            interest can be withdrawn or nquidated on your order            Coverage for your Account
are affiliates of Bank of America Corporation BA or in
which BAC has a substantial economic interest.
                                                                          ct th         ct    t
                                                                      ~~ remftfe'J'tie 0~ re urn
                                                                                                   ect to u securities account
                                                                                                         yo r
                                                                                                                                  ====-=~====                        .             •
                                                                                                                                        The Securities _Investor Protection Corporation (SIPC) ar,ct
   M~rrill Edge is \he marketi~g name for \li)'O .                       You will havJ the right to vote full shares and we may our excess-SI PC insurance pqhcy do not cover commoct1t1es
businesses: Merrill Edge Advisory Center , which                      solicit voting instructions concerning these full shares futures contracts, fixed annuity contracts, hedge funds,
offers team-based act_v,ce and q~1dqnce brokeraqe                     in your account. Voting shares in your account will be          private equity funds_, commodity poo_ls and other investment
services; and a self'-d1rected onhne investing plafform.              governed by the then current rules and polici~s of              contracts (stich as limited pa_rtnersh1ps) that are npt .
Both are made !)va,labli:, throuql"\ MLPF&S. .                        FINRA and the Securities Exchange Commiss,_on or                registered with the US Securities Exchanqe Com_m1ss1on,
   Bank of America r,ilerrill Lyncli 1s the marketing name            other applicable exchanqes or regulatory \)oct_,es.             precious metals, other assets that are no1 securities, as
for the qlobal banking and global markets businElsses                    All transactions are subject to me const1tut1on, rules, defined by SIPC, and assets that are not held at MLPF&S,
of BA_C. l.ern;ling, derivatives, and other commerci!JI               requlation~. customs, usages, rulings and            .          such as cash on _deposit at Bank of Ameri~a. N.A. or Bank of
ban)<mg act1v1t1e5 are P.~rformed qlobally_ by banking                inferpretat,ons pf the excfianqe or marke_t, and its            America Cahforn,a, ll!.A. (Merrill Lynch affiliated _banks) or
affiliates of BAC, inclutl1_nq Bank or America, ['LA.,                clearinghouse,_1f any, where tne transactions are               other deP.ository institutions. Those bank qepos1ts are .
member Federal Deposit Tnsurance Corporation                           executed, and 1f not executed on any exchange, FINRA. protecteil by the FDIC up to applicable limits. MLPF&S 1s not
(FDIC). Securities, strategic advisory, anti other                       You may obtain an investor brochure that includ_es           a bank Unless otherwise disclosed INVESTMENTS
investment bankinq_ activi\i<,s are perfonrect globally                in.formation describi~q the FIN_RA Requlat1on Public           THROUGH MLPF&S ARE NOT FDIC INSURED, ARE NOT BJ\NK
by in\(estmElnt ba,;iRing affll1ate_s of BAC _( lnvestmen1             Disclosure Progn1m ('T'roqram ). To olJtain a brobchukre GUARANTEED AND MAY LOSE VALUE. To obtain information
 Banking Affiliates ), including, in the United States,                or more information aboul:_the ProqraDm or your Pro er about SIPC including the SIPC Brochure contact SIPC at
MLPF&S and Merrill Lynch Professional Clearing Corp.,                                                               1
                                                                      contact the FIN)RA Requlatlon Public 1scFl0NsRuAre      rbogram http·/ /wwvv sipc org or (202)371-8300 '
 all of which are registered broker dea!Elrs and members               Hotline a_t (800 289-9999 or access the             we site           ·      ·    ·                     ·
 of Financial Industry Regulatory Authority (FINRA) and                at www.finra.org.

 +

  022                                                                                                        4709                                                                          10of11
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      J:l       Interest reported to the IRS
estimates ootained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       •         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as cusfodian or trustee, hold an annuity     bee       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #         Transaction you reguested same day
These values are generally for transactions of $1 million    coverage apply.                                                        payment. Prior day's dividend retained to
or more, which often reflect more favorable pricing than                                                                            offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
transactions in smaller amounts. You may pay more
than these values if you purchase smaller amounts of           Estimated Annual Income and Current Yield for certain      NIA       Price, value and/or cost data not available
securities, or receive less if you sell smaller amounts of   types of securities could include a return of principal or   N/C       Not-Calculated
securities.                                                  capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 GUST Non-negotiatile securities registered in the
  While we believe our pricing information to be reliable,   estimates and the actual income and yield might be                     name of the custodian
we cannot guarantee its accuracy. Pricing information        lower or higher than the estimated amounts. Current          il        Indicates that BofA Merrill Lynch Research
provided for certain thinly traded securities may be         Yield is based upon Estimated Annual Income and the                    has upgraded (i) or downgraded (t) its
stale.                                                       current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
estimates o5tained from various sources and in certain
cases only from affiliates.                                    Mlls are debt securities or Certificates
  Investments such as direct participation program           of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - eguities (e.g., stocks,
commodity pools, private equity funds, private deti1t        ETFs, equity indices), alternative
funds, and fledge funds) are generally illiquid              investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current values will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          metho<:1 illustrates your asset
indicated, and except for certain alternative investment     allocatlon.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuafmarket value or be realized upon a sale. If
an estimated value is not provided, accurate valuation
information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).

  +
   022                                                                                             4709                                                                   77 of77
                                                                                                                                                     ~ ~~!~!!c~!!~~n
                                                                              [RedactedJ,d]
Online at: www.mymerrill.com                              Account Number:                     722                    24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                 Net Portfolio Value:                                      $528,746.93
      WOODMERE NY 11598-2917                                                                         Your Financial Advisor:
                                                                                                     ALEXANDER Y FISCHMAN
                                                                                                     1010 NORTHERN BLVD SUITE 490
                                                                                                     GREAT NECK NY 11021-5306
                                                                                                     alexander.fischman@ml.com
                                                                                                     1-800-8 7 6-8 77 0


•     INDIVIDUAL INVESTOR ACCOUNT                                                                                                            December 30, 2017 - January 31, 2018

                                                     This Statement                   Year to Date    ASSETS                                    January 31             December 29
                                                                                                      Cash/Money Accounts                          633.49                   772.93
                                                                                                      Fixed Income                             199,007.96               199,013.93
      Total Credits                                        5,000.00                                   Equities                                 185,584.40               161,401.00
      Total Debits                                                                                    Mutual Funds                             143,116.27               134,909.50
                                                                                                      Options
                                                                                                      Other
                                                                                                          Subtotal (Long Portfolio)            528,342-12                496,097-36
                                                                                                      Estimated Accrued Interest                   404.81                   161 _92
                                                                                                      TOTAL ASSETS                            $528,746.93              $496,259.28

                                                                                                       LIABILITIES
                                                                                                       Debit Balance
                                                                                                       Short Market Value
                                                                                                       TOTAL LIABILITIES
                                                                                                       NET PORTFOLIO VALUE                    $528,746.93              $496,259.28




             Go paperless/ Receive this statement onfine instead of by mail. Visit mymerri/1.com
             to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Cor oration (SIPC) and a wholly owned subsidiary of Bank of America
+     Corporation. Investment products:       Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value

005                                                                                                               4709                                                         28 of 36
                                                                         [Redacted],d)
NINA FISCHMAN                                          Account Number:                   722                                    24-Hour Assistance: (800) MERRILL



INDIVIDUAL INVESTOR ACCOUNT                                                                                                    December 30, 2017 - January 31, 2018


CASH FLOW                             This Statement   Year to Date                ASSET ALLOCATION*
Opening Cash/Money Accounts                 $772,93                               * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                             include asset categories less than 1 %; includes the categorical values for the
Funds Received                                                                      underlying portfolio of individual mutual funds, closed end funds, and UITs.
Electronic Transfers                                                                                                                            Allocation
Other Credits                              5,000.00      5,000.00                                            D     Equities                       62.29%
     Subtotal                              5,000,00      5,000.00
                                                                                                             D     Fixed Income                    37.71%
DEBITS
Electronic Transfers                                                                                               TOTAL                             100%
Margin Interest Charged
Other Debits
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees
     Subtotal
Net Cash Flow                            $5,000,00      $5,000,00
                                                                                  Having an asset allocation that reflects your profile and goals is key to achieving
OTHER TRANSACTIONS                                                                the right outcome. Consult with your advisor to determine an appropriate
                                                                                  allocation across all your holdings.
Dividends/Interest Income
Security Purchases/Debits                 (5,139.44)    (5,139.44)
Security Sales/Credits
Closing Cash/Money Accounts                $633.49
                                                                                  DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                              Mail                   Online Delive!Y_
Fees Included in Transactions Above
                                                                                  Statements                                   X
Commissions/Tractin_g_ Fees                {156.06)       {156.06)
                                                                                  Performance Reports                          X
                                                                                  Trade Confirms                               X
                                                                                  Shareholders Communication                   X
                                                                                  Prospectus                                   X
                                                                                  Service Notices                              X
                                                                                  Tax Statements                               X




+
005                                                                                            4709                                                                     29 of 36
                                                                                                                                                                                    ~ ~~!!!!!c!-la~,~~n
                                                                                                                  [Redacted],d)
NINA FISCHMAN                                                                                   Account Number:                   722


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                                December 30, 2017-January 31, 2018

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



ITEMS FOR ATTENTION
 Security                           Message                                                        Date    Security                                        Message                                          Date
 CD BANK OF !NOIA                   Maturin_g_                                                 03/07 /18



YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS
CASH/MONEY ACCOUNTS                                                                           Total                 Estimated                                 Estimated                Estimated         Est. Annual
Description                                                   Quantity                   Cost Basis               Market Price                              Market Value           Annual Income               Yield%
CASH                                                           633.49                           633.49                                                           633.49


CDs/EQUIVALENTS                                                                    Acljusted/Total           Estimated               Estimated                Unrealized      Estimated            Estimated Current
Description                              Acquired              Quantity                 Cost Basis         Market Price            Market Value              Gainl(Loss) Accrued Interest      Annual Income Yield%

CD BANK OF !NOIA                        12/01/17               199,000                199,000.00             100.0040               199,007.96                       7.96           404.81             2,687    1.34
      NEW YORK. NY 01.350% MAIW7 2018
      CUSIP: [Redacted]

              TOTAL                                            199.000                199,000.00                                    199,007.96                       7.96           404.81             2,687    1.35


PLEASE REFER TO NOTES BELOW FOR INFORMATION REGARDING CREDIT RATINGS.

EQUITIES                                                                                    Unit                     Total            Estimated                 Estimated          Unrealized    Estimated Current
Description                             Symbol Acquired                    Quantity   Cost Basis                Cost Basis           Market Price             Market Value        Gainl(Loss}Annual Income Yield%
AMAZON COM INC COM                       AMZN 11/27/17
                                       ~---------------·-- ----··- -----   ___ ____________
                                                                             ,         ,,_.,____
                                                                                   70 1.207.9364                84.555.55               1.450.8900
                                                                                                                                     ------•---,--•-----   ------101,562.30        17.006.75




+
005                                                                                                                                     4709                                                                    30 of 36
                                                                                                     [Redacted}d]
NINA FISCHMAN                                                                 Account Number:                       722                                       24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS                                                                                                                      December 30, 2017 - January 31, 2018

EQUITIES (continued)                                                                   Unit                    Total           Estimated            Estimated         Unrealized    Estimated Current
Description                                Symbol Acquired       Quantity     Cost Basis                  Cost Basis         Market Price         Market Value       Gainl(Loss)Annual Income Yield%
APPLE INC                                    AAPL 11/27/17             470     175.8575                  82,653.06             167.4300             78,692.10         __ (3,960.91,)           1_,_185____     1.50
WAL-MART STORES INC                          WMT01/11/18                50     102.7888                     5,139.44           106.6000              5,330.00               190.56                 102         1.91
            TOTAL                                                                                      172d_48.05 _            - - _ _ 185,584.40 _                      13,236.35     _       1,287            .69


RESEARCH RATINGS

Security                            Symbol           BofAML Research                                 Morningstar                                                   CFRA
AMAZON COM INC COM                  AMIN             Buy (819)                                       Hold                                                          Buy
APPLE INC                           AAPL             Buy (817)                                       Hold                                                          Buy
WAL-MART STORES INC                 WMT              Buy(A17)                                        Hold                                                          Buy

PLEASE REFER TO THE BACK OF YOUR STATEMENT FOR A GUIDE TO BofAML AND THIRD PARTY RESEARCH RATINGS.


                                                                                                                                                                      Cumulative           Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                           Total      Estimated           Estimated                 Unrealized     Total Client      Investment              Annual Current
Description                                     Quantity               Cost Basis    Market Price        Market Value            Gainl(Loss)        Investment         Return($)             Income Yield%
VANGUARD 500 INDEX FUND                           552             133,033.19           258.9900             142,962.48                9,929.29          132,531             10,431            2,411           1.68
     SHSETF
     SYMBOL: VOO        Initial Purchase: 10/25117
     Equity 100%
     .5938 Fractional Share                                               149.07       258.9900                     153.79                4.72                                                       3         1.68

              Subtotal (Equities)                                                                           143,116.27
              TOTAL                                                133,182.26                               143,116.27                9,934.01                              10,431            2,414           1.69

LONG PORTFOLIO                                                                      Aqjusted/Total                    Estimated            Unrealized      Estimated              Estimated                  Current
                                                                                        Cost Basis                  Market Value          Gainl(Loss) Accrued Interest        Annual Income                  Yield%

              TOTAL                                                                   505,163.80                     528,342.12             23,178.32              404.81                  6,388               1.21




+
005                                                                                                                           4709                                                                            31 of 36
                                                                                                                                                               ~ Merrill lynch
                                                                                                                                                                       Senk of America Corporation
                                                                                                  [Re<;lactedJ.d]
NINA FISCHMAN                                                                 Account Number:                       722



YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS                                                                                                             December 30, 2017 - January 31, 2018

Total Client Investment: Cost of shares directly purchased and still held. Does not include       Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment                                                             shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.               reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)       accounts.
of all shares purchased and still held, including shares acquired through reinvestment of         Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.

Notes
For Credit Ratings: S&P and Moody's provide credit ratings on the credit quality of certain bonds and preferred stocks. For a credit enhanced security,
Moody's and S&P publish and provide third party vendors the higher of the rating on the credit enhancer (guarantor) or the stand alone rating on
the underlying security.


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                    Income
Date    Transaction Type                                            Quanu·!Y Description                                                                           Income           Year To Date
Taxable Dividends
01 /03    Reinvestment Share(s)                                      2.5938    VANGUARD 500 INDEX FUND
                                                                               SHS ETF
                                                                               REINV AMOUNT $651.16
                                                                               REINV PRICE $247.27800
                                                                               QUANTITY BOT      2.5938
                                                                               COMMISSION        $9. 77
          Subtotal (Taxable Dividends)                                                                                                                                 .00                     .00
          NET TOTAL                                                                                                                                                                           .00




+
OOS                                                                                                                       4709                                                               32 of 36
                                                                                             [Redactedldl
NINA FISCHMAN                                                             Account Number:                   722                                  24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS                                                                                                    December 30, 2017 - January 31, 2018


SECURITY TRANSACTIONS

Settlement                                                                                                        Transaction   Commissions/                 (Debit}/   Accrued Interest
Date         Description                        Transaction Type                            Quantity                 Amount      Trading_ Fees                 Credit     Eamedl/Paid}
Purchases
01/16       WAL-MART STORES INC                 Purchase                                 5Q_QOOO                   (4,983,38)        (156,06)              (5,139.44)
            [Redacted\ 931142103

            UNIT PRICE 99_6675
            Subtotal (Purchases)                                                                                  (4,983.38)        (156_06)               (5,139.44)
            TOTAL                                                                                                 (4,983.38)        (156.06)               (5,139.44)
            TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                              (5,139.44)
            TOTAL SECURITY SALES/CREDITS

CASH/OTHER TRANSACTIONS
Date          Transaction Type                                     Quantity   Description                                                          Debit                         Credit
Other Debits/Credits
01/11         Transfer/ Adjustment                                            TR FROM [Redacted]155                                                                          5,00Q_OQ
              Subtotal (Other Debits/Credits)                                                                                                                                5,000.00

              NET TOTAL                                                                                                                                                      5,000.00




+
005                                                                                                                  4709                                                           33 of 36
FUNDAMENTAL EQUITY OPINION KEY AND GUIDE TO YOUR BofA MERRILL LYNCH RESEARCH RATINGS
BofA MERRILL LYNCH RESEARCH
BofA Merrill Lynch Research or BofAML Research is research produced by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and/or one or more of its affiliates. MLPF&S is a wholly
owned subsidiary of Bank of America Corporation.
Equity Opinions include a Volatility Risk Rating, an Investment Rating and an Income Rating.
    BofAML Research Volatility Risk Ratings               BofAML Research Income Ratings
    Indicators of potential price fluctuation are:        Indicators of potential cash dividends are:
    A- Low                                                7 - Same/higher (dividend considered to be secure)
    B - Medium                                            8 - Same/lower (dividend not considered to be secure)
    C - High                                              9 - Pays no cash dividend
    BofAML Research Investment Ratings
    Reflect the analyst's assessment of a stock's absolute total return potential and the stock's attractiveness for investment relative to other stocks within a Coverage Cluster (defined below).
    There are three investment ratings:
    1 - Buy stocks are expected to have a total return of at least 10% and are the most attractive stocks in the Coverage Cluster
    2 - Neutral stocks are expected to remain flat or increase in value and are less attractive than Buy rated stocks
    3 - Underperform stocks are the least attractive stocks in a Coverage Cluster

Analysts assign investment ratings considering, among other things, the 0-12 month total return expectation for a stock and the firm's guidelines for ratings dispersions (shown in the table
below). The current price objective for a stock should be referenced to better understand the total return expectation at any given time. The price objective reflects the analyst's view of the
potential price appreciation (depreciation).

                                                                                                                                     I

         BofAML Research Investment_ Rati~_g          Total retu_~~- ex~ectation (within 12-month period of date of initial ratingl__~atings d~persion_guidelines for Coverage Cluster+
                       Buy                                                              > or = 10%                                 ,                    < or= 70%
                     Neutral                                                            >or= 0%                                    I                    <or= 30%
                  Undemerform                                                              NIA                                     I                    >or= 20%
    +Ratings dispersions may vary from time to time where BofAML Research believes that it better reflects the investment prospects of stocks in a Coverage Cluster.
A Coverage Cluster is comprised of stocks covered by a single analyst or two or more analysts sharing a common industry, sector, region or other classification(s). A stock's Coverage Cluster is
included in the most recent BofAML Comment referencing the stock.
THIRD PARTY RESEARCH
Third party research on the equity securities of certain companies is available to clients for informational purposes. Clients can access this research at www.mymerrlll.com or can call
1-800-MERRILL to request that a copy be sent to them. Please note that the third party research rating is not necessarily equivalent to, or derived using the same methodology as, the BofAML
Research ratings or the ratings of other third party research providers.




+
005                                                                                                                    4709                                                                  34 of 36
                                                                                                                                                     ~ ~~!~!!t~l~o~~n

Customer Service                                             Securities Investor Protection Corporation (SIPC), and,     We receive a fee from ISA® banks of up to 2% per annum
  Please promptly report anv inaccuracy, discreP,ancy,       in other jurisdictions, locally reqistered entItIes. _    of the average daily balances. We receive a fee from our
and/or concern oy calling_ Wealth Management Client            Investment products offered by Investment Bankin_g      affiliated banks of up to $100 per annum for each account
Support at (800-MERRIL[J within ten (1 UJ business days      Affiliates, includinq MLPF&S, ARE NOT FDIC INSURED,       that sweeps balances to the banks under the RASP SM and
after deliver'! of or communication of the account           ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.               ML bank deposit programs. We also receive a fee from Bank
statement. You should re-confirm any oral                                                                              of America, N.A. based on the average daily Preferred
communications in writing to protect your rights.            Additional Information                                    Deposit® and Preferred Deposit for Business® balances.
                                                                We will route your eguity and option orders tq market
About Us      .        .     .                       _       centers consistent witli our. duty of best execution.        Options Customers
  Yoy may rev,~w our financial sta~ement at our offices:        Except for certain custodial accounts, we hold b_onds       For all customers, including those who own options, please
Merrill Lynch, Pierce, Fenner & Smith Incorporated           and preferred stocks in buJ~ segrega\I9n. If _there ,s a     promptly   advise us of any material change in your
(MLPF&S), One Bryant Park, New York, New York                partial call for those securities securities w,11 be         investment objectives or financial condition. Individual
10036. If you request a copy of our financial statement,     randomly selected from those held in bulk. The
we will mail it to you.                                      probability of your holdings being selected is               options commission charges have been included in your
   We act as a _market.maker, 9ealer, block p9~itioner       proportionaJ to the totaJ number of customer holdings confirrncition. You may request a summary of this
or arbitrageur in certain securities. These actIvItIes may   of that particular security that we hold._                   information.
put us or one of our affiliates on the opposite side of .       This st;,temen~ serves as;, confirll)at,on of certain
transactions we execute for you and potentially result in    transact1ons.dupnq the p<,r_,od p()rm1tted _to qe            Margin Customers
trading P,rofits for us or our affiliates.                   reported period,cqlly. Add1t1onal information ,s               If this statement is for a margin account, it is a combined
  Bof~Merrill Lynch Research is research produced by         available upon written reguest.                              statement of your margin account and special
MLPF&S and/or one or more of its affiliates. Third              In ac9ordance with applipble law, rules and
party research ratings from selected vendors are             regulations, your free credit qalance ,s rot seqregated memorandum            account maintained for you pursuant to
provided, if available, for your information. Our            ana yve can US() these funds in our business. Your free applicable regulations. The permanent record of the
providing these research ratings is not a solicitation or    credit balance ,s the amount.of funds pljyab!e upon          separate account, as required by Regulation T, is available
recommendation of anv particular security. MLPF&S            your demand. You haye the right to receive, in the           for your inspection upon request. You should retain this
and its affiliates are not responsible for any third party   normal course of by5iness, a~y free credit balance and stafement for use with your next statement to calculate
research and have no liability for such research. You        any _fully paid secyritI(!s to which yqu are entitled,       interest charqes, if any, for the period covered by this
are responsible for any trading decision you make            sul'lJect to any obligations you owe in any of your          statement. TFie interest charqe period will riarallel the
based upon third party research ratings and reports.         acFcoun\s.                .                    h b           statement period, except that interest due for the final day
  MLPF&S may make available to you certain securities        - or clients enro 11.ed in a sweep program, t e a1ance of the statement period will be carried over and appear on
             ·                d      h                 d     in any bank deP,osIt account or sliares of any money         your next statement.
and other in,vestment pro uc~s t at are spon?ore '           market mutual fund in which you have a beneficial
manaq~d. distributed or provi_ded by compam(es )at -  th     interest can be withdrawn or nquidated on your order         Coverage for your Account
are affiliates of Bank of America CorP,oration BAC or in         d h           d     t     dt           riti a       nt
which ~AC has_ a substantial economic interest.              g~  rei-nftf,;Jfge ot.re urne o your secu es cc O u            The Securities _Investor Prot~ction Corporation (SIPC) ?nd
                                          wo _
   M_ernll Edqe_ ,s \he marketn:ig name for
businesses:·Mernll Edge Advisory Center , which
                                                                You will havJ the right to vote full shares and we may our excess-SI PC in~urance policy do not cover commodities
                                                             solicit voting instructions concerning these full st,ares futures contracts, fixed annwty contracts, hedge funds,
offers team-based ady1ce and q~1dance bfokeraqe               in your account. Voting shares in your account will be      private equity funds, commodity pools and other investment
services; and a self:d1rected online investing platform.     governed by the then. current rules and polici~s of          con.tracts (such as limited partnerships) that are not .
Both are made ;,va1labl<, throuqh_ MLPF&S. .                 flNRA and the Securities Exchange Comm,ss\on or              registered with the US Securities Exchanqe Com_ll)1Ss1on,
   Bank of America jVlernll Lyncli ,s the marketing name     other applicable exchanqes or requlatory bodies.             P.recious metals other assets that are not securities, as
for the qloba! bankmg and global markets busin~sses             All transactions are subject to t]ie constitution, rules, defined by SIPC: and assets that are not held at MLPF&S,
of BA.C. l..enc;ling, denvat,ves, and other commercial       requlations, customs, usaqes, rulings and           _        such as cash on deposit at Bank of America, N.A. or Bank of
bar1<1ng act1v1t1e~ are P.~rformed !]iobally_ by banking      inferpretations pf the excl'ianqe or marke.t, and ,ts       America California, N.A. (Merrill Lynch affiliated _banks) or
affiliates of BAC, inclua,_nq Bank or America, ['LA.,        clearinghouse,,1f any, where tne transactions are            other deP,ository institutions. Those bank deposits are .
member Fed(![al Depos1t}nsurc1nce Corporation                executed, and 1f not <,xecuted on any excha,:ige, FINRA. protected by the FDIC up to applicable limits. MLPF&S Is not
(FDIC). Securities, strat~g!c advisory, and other            . You m<)y obtain ;,,:i investor brochure thsit 1nclud_es    a bank. Unless otherwise disclosed, INVESTMENTS
inv~stment bankinq_ actIv1\1(!s are perfonr,1ed globally      in,formatIon descnb1p_q the FIN,~A Requla.t1on Public       THROUGH MLPF&S ARE NOT FDIC INSURED, ARE NOT BANK
by in~estm~nt bai;iR1ng affl)1ate.s of BAC .( Investment     Disclosure Program ("'r'roqram). To ootaIn a brochure GUARANTEED AND MAY LOSE VALUE. To obtain information
 Banking Affiliates ), including, in tl')e United States,     or more information aboul:.the Program or your bproker about SIPC including the SIPC Brochure contact SIPC at
 MLPF&S and MernlJ Lynch Professional Clearing Corp.,        cont.act th<;> FINRA Regulation Pubffc Disclosure rogram           ·//    • •         (     )   _       '
all of whi<;h are registered broker deal~rs and members       Hotline a_t l800)289-9999 or access the FINRA website http. www.s,pc.org or 202 371 8300 ·
of Financial lndusfi'y Regulatory Authority (FINRA) and      at www.finra.org.

 +
  005                                                                                             4709                                                                        35 of 36
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on              Information is based on data from the issuing insurer.     J:I       Interest reported to the IRS
estimates o6tained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian or trustee, hold an annuity     DCC       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
These values are generally for transactions of $1 million    coverage apply.                                                        payment. Pnor day's dividend retained to
or more, which often reflect more favorable pricing than     Estimated Annual Income and Current Yield                              offset cost of advancing payment on your
transactions in smaller amounts. You may pay more                                                                                   behalf
than these values if you purchase smaller amounts of           Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
securities, or receive less if you sell smaller amounts of   types of securities could include a return of principal or   N/C       Not-Calculated
securities.                                                  capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-negotiable securities registered in the
  While we believe our pricing information to be reliable,   estimates and the actual income and yield might be                     name or the custodian
we cannot guarantee its accuracy. Pricing information        lower or higher than the estimated amounts. Current          1' t      Indicates that BofA Merrill Lynch Research
provided for certain thinly traded securities may be         Yield is based upon Estimated Annual Income and the                    has upgraded (tl or downgraded U) its
stale.                                                       current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
estimates ootained from various sources and in certain
cases only from affiliates.                                    MUs are debt securities or Certificates
  Investments such as direct participation program           of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - eguities (e.g., stocks,
commodity pools, private equity funds, private det51t        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current values will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actual market value or be realized upon a sale. If
an estimated value is not provided, accurate valuation
information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7 099).

  +
  005                                                                                              4709                                                                   36 of 36
                                                                                                                                                      ~ ~~!!!!!cal!!1o~~n
                                                                              [RedactedJ.d]
Online at: www.mymerrill.com                               Account Number:                    722                   24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                 Net Portfolio Value:                                      $532,418.33
      WOODMERE NY 11598-2917                                                                         Your Financial Advisor:
                                                                                                     ALEXANDER Y FISCHMAN
                                                                                                     1010 NORTHERN BLVD SUITE 490
                                                                                                     GREAT NECK NY 11021-5306
                                                                                                     alexander.fischman@ml.com
                                                                                                     1-800-876-8770


•     INDIVIDUAL INVESTOR ACCOUNT                                                                                                            February 01, 2018 • February 28, 2018

                                                    This Statement                    Year to Date    ASSETS                                   February 28               January_ 31

      ~ij~,·i!J~1~~1~~ £&21~1\,:
                            1               <: · ,g•,t~~~~f4~1!ffc··•i·····                           Cash/Money Accounts
                                                                                                      Fixed Income
                                                                                                                                                   633.49
                                                                                                                                               199,001.99
                                                                                                                                                                            633.49
                                                                                                                                                                        199,007.96
      Total Credits                                          296.10                       5,296.10    Equities                                 194,388.21               185,584.40
      Total Debits                                                                                    Mutual Funds                             137,783.74               143,116.27
      Securities You Transferred In/Out                                                               Options
      Market Gains/(Losses)                                3,375.30                     30,862.95     Other

      ~f~~1~g;)Y/~b,i"~ to,tiz,~f >'().,i                                                                 Subtotal (Long Portfolio)
                                                                                                      Estimated Accrued Interest
                                                                                                                                               531,807.43
                                                                                                                                                   610.90
                                                                                                                                                                        528,342.12
                                                                                                                                                                            404.81
                                                                                                      TOTAL ASSETS                           $532,418.33               $528,746.93

                                                                                                       LIABILITIES
                                                                                                       Debit Balance
                                                                                                      Short Market Value
                                                                                                      TOTAL LIABILITIES
                                                                                                       NET PORTFOLIO VALUE                   $532,418.33               $528,746.93




            Go paperless! Receive this statement online instead of by mail. Visit mymerrifl.com
            to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S} and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration /SIPC) and a wholly owned subsidiary of Bank of America
+     Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value

006                                                                                                               4709                                                          14 of 22
                                                                         [Redacted}d]
NINA FISCHMAN                                          Account Number:                  722                                    24-Hour Assistance: (800) MERRILL



INDIVIDUAL INVESTOR ACCOUNT                                                                                                    February 01, 2018 - February 28, 2018


CASH FLOW                             This Statement   Year to Date               ASSET ALLOCATION*
Opening Cash/Money Accounts                 $633.49                              "' Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                             include asset categories less than 1%; includes the categorical values for the
                                                                                    underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                           Allocation
Other Credits                                            5,000.00                                           D     Equities                       62.54%
      Subtotal                                           5.000.00
                                                                                                            D     Fixed Income                    37.46%
DEBITS
Electronic Transfers                                                                                              TOTAL                             100%
Margin Interest Charged
Other Debits
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees
      Subtotal
Net Cash Flow                                           $5,000.00
                                                                                 Having an asset allocation that reflects your profile and goals is key to achieving
OTHER TRANSACTIONS                                                               the right outcome. Consult with your advisor to determine an appropriate
                                                                                 allocation across all your holdings.
Dividends/Interest Income                   296.10         296.10
Dividend Reinvestments                     (296.10)       (296.10)
Security Purchases/Debits                               (5,139.44)
Securi!:/. Sales/Credits
Closing Cash/Money Accounts                $633.49                                DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                             Mail                   Online Delivel}'.
Fees Included in Transactions Above
                                                                                 Statements                                    X
                                                                                 Performance Reports                           X
Commissions/Tradin_g_ Fees                                (156.06)
                                                                                 Trade Confirms                                X
                                                                                 Shareholders Communication                    X
                                                                                 Prospectus                                    X
                                                                                 Service Notices                               X
                                                                                 Tax Statements                                X




+
006                                                                                           4709                                                                      15of22
                                                                                                                                                                       ~ ~~!~!!!c~la~,~~o
                                                                                                           [Redacted}d]
NINA FISCHMAN                                                                            Account Number:                  722


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                  February 01, 2018 - February 28, 2018

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.

If you have changes to your investment objective, please contact your Financial Advisor(s).



ITEMS FOR ATTENTION
    Security                            Message                                              Date   Security                                 Message                                          Date
    CD BANK OF INDIA                    Maturin_g_                                      03/07/18



YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS
CASH/MONEY ACCOUNTS                                                                         Tota/            Estimated                          Estimated                Estimated         Est. Annual
Description                                                 Quantity                  Cost Basis           Market Price                       Market Value           Annual Income               Yield%
CASH                                                         633.49                      633.49                                                    633.49

CDs/EQUIVALENTS                                                                   Acljusted/Total     Estimated                 Estimated       Unrealized      Estimated            Estimated Current
Description                                     Acquired     Quantity                  Cost Basis   Market Price           Market Value        Gainl(Loss) Accrued Interest      Annual Income Yield%

CD BANK OF INDIA                               12/01 /17     199,000                199,000.00        100.0010              199,001.99                 1.99           610.90             2,687    1.34
      NEW YORK. NY 01.350%MAR07 2018
      CUS/P: [Redacted]

               TOTAL                                         199,000                199,000.00                              199,001.99                 1.99           610.90             2,687    1.35


PLEASE REFER TO NOTES BELOW FOR INFORMATION REGARDING CREDIT RATINGS.

EQUITIES                                                                                   Unit               Total            Estimated          Estimated          Unrealized      Estimated Current
Description                                    Symbol Acquired         Quantity      Cost Basis          Cost Basis          Market Price       Market Value        Gainl(Loss)Annual Income Yield%
AMAZON COM INC COM                              AMZN 11/27/77               70 1,207.9364                84,555.55              1,512.4500       105,871.50          21,315.95




+
006                                                                                                                             4709                                                              16 of 22
                                                                                                     [Redacted].d}
NINA FISCHMAN                                                                  Account Number:                       722                                      24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS                                                                                                                       February 01, 2018 - February 28, 2018

EQUITIES (continued)                                                                  Unit                     Total            Estimated            Estimated        Unrealized    Estimated Current
Description                                 Symbol Acquired        Quantity     Cost Basis                Cost Basis          Market Price        Market Value       Gain/(Loss}Annual Income Yield%
APPLE INC                                      AAPL 11/27/17            470      175.8575                82,653,06              178.1200            83,716.40             1,063.34       1,185    1.41
                                                    02/16/18              1      175.9100                   175.91              178.1200               178.12                 2.21           3    1.41
{.6832 FRACTIONAL SNARE)                            02/16/18                     175.9221                   120.19              178,1200               121.69                 1.50           2    1.41
               Subtotal                                           471.6832                               82,949.16                                  84,016.21             1,067.05       1,190    1.41
      ············-··
WALMARTINC                                     WMT01/11/18               50      102.7888                   5,139.44             90.0100             4,500.50             (638.94)         104    2.31
               TOTAL                                                                                   172,644.15                                  194,388.:!_1_ _       21,744.0L _    _1,_294    .67


RESEARCH RATINGS

Security                              Symbol          BofAML Research                                Morningstar                                                   CFRA
AMAZON COM INC COM                    AMZN            Buy (819)                                      Hold                                                          Buy
APPLE INC                             AAPL            Buy (817)                                      Hold                                                          Buy
WALMARTINC                            WMT             Buy (A17)                                      Hold                                                          Buy
PLEASE REFER TO THE BACK OF YOUR STATEMENT FOR A GUIDE TO BofAML AND THIRD PARTY RESEARCH RATINGS.


                                                                                                                                                                     Cumulative      Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                             Total     Estimated              Estimated           Unrealized       Total Client     Investment         Annual Current
Description                                          Quantity           Cost Basis    Market Price       Market Value             Gain/(Loss)       Investment        Return ($}       Income Yield%
VANGUARD 500 INDEX FUND                                  552        133,033.19          249.3400            137,635.68                4,602.49         132,531              5,104       2,411     1.75
        5115 ETF
        SYMBOL: VOO        Initial Purchase: 10/25117
        Equity 100%
        .5938 Fractional Share                                             149.07       249.3400                     148.06              (1.01)                                              3    1.75

                Subtotal (Equities)                                                                         137,783.74
                TOTAL                                               133,182.26                              137,783.74                4,601.48                              5,104       2,414     1.75




+
006                                                                                                                            4709                                                               17of22
                                                                                                                                                                     ~ Merrill lynch
                                                                                                                                                                            Bank of America Corporalio!'l
                                                                                                   [Redacted]<!]
NINA FISCHMAN                                                                 Account Number:                      722


YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS                                                                                                                    February 01, 2018 - February 28, 2018

LONG PORTFOLIO                                                                    Aqjusted/Total                      Estimated          Unrealized         Estimated         Estimated          Current
                                                                                      Cost Basis                   Market Value         Gainl(Loss)   Accrued Interest   Annual Income            Yield%

           TOTAL                                                                     505,459.90                     531,807.43           26,347.53            610.90              6,395             1.20

Total Client Investment: Cost of shares directly purchased and still held. Does not include        Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                             shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)        accounts.
of all shares purchased and still held, including shares acquired through reinvestment of          Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/ or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.

Notes
For Credit Ratings: S&P and Moody's provide credit ratings on the credit quality of certain bonds and preferred stocks. For a credit enhanced security,
Moody's and S&P publish and provide third party vendors the higher of the rating on the credit enhancer (guarantor) or the stand alone rating on
the underlying security.


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                         Income
Date     Transaction Type                                           Quantity Description                                 Reinvestment                                    Income           Year To Date
Taxable Dividends
02/15 'Dividend                                                                APPLE INC                                                                                 296.10
                                                                               HOLDING 4 70.0000
                                                                               PAY DATE 02/15/2018
02/15     Reinvestment Program                                                 APPLE INC                                     (296.10)
02/16     Reinvestment Share(s)                                      1.6832    APPLE INC
                                                                               REINV AMOUNT $296.10


+
006                                                                                                                        4709                                                                    18 of 22
                                                                                  [RedactedJ,d)
NINA FISCHMAN                                                   Account Number:                   722                  24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS                                                                          February 07, 2018 - February 28, 2018

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                   Income
Date     Transaction Type                            Quantity   Description                             Reinvestment              Income        Year To Date
Taxable Dividends
                                                                REINV PRICE $172.40000
                                                                QUANTITY BOT 1.6832
                                                                COMMISSION     $5.92
        Subtotal (Taxable Dividends)                                                                                              296.10             296.10
        NET TOTAL                                                                                           (296.10)              296.10             296.10




+
006                                                                                                       4709                                          19 of 22
FUNDAMENTAL EQUITY OPINION KEY AND GUIDE TO YOUR BofA MERRILL LYNCH RESEARCH RATINGS
BofA MERRILL LYNCH RESEARCH
BofA Merrill Lynch Research or BofAML Research is research produced by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and/or one or more of its affiliates, MLPF&S is a wholly
owned subsidiary of Bank of America Corporation.
Equity Opinions include a Volatility Risk Rating, an Investment Rating and an Income Rating.
    BofAML Research Volatility Risk Ratings               BofAML Research Income Ratings
    Indicators of potential price fluctuation are:        Indicators of potential cash dividends are:
    A - Low                                               7 - Same/higher (dividend considered to be secure)
    B - Medium                                            8 - Same/lower (dividend not considered to be secure)
    C - High                                              9 - Pays no cash dividend
    BofAML Research Investment Ratings
    Reflect the analyst's assessment of a stock's absolute total return potential and the stock's attractiveness for investment relative to other stocks within a Coverage Cluster (defined below).
    There are three investment ratings:
    1 - Buy stocks are expected to have a total return of at least 10% and are the most attractive stocks in the Coverage Cluster
    2 - Neutral stocks are expected to remain flat or increase in value and are less attractive than Buy rated stocks
    3 - Underperform stocks are the least attractive stocks in a Coverage Cluster

Analysts assign investment ratings considering, among other things, the 0-12 month total return expectation for a stock and the firm's guidelines for ratings dispersions (shown in the table
below). The current price objective for a stock should be referenced to better understand the total return expectation at any given time. The price objective reflects the analyst's view of the
potential price appreciation (depreciation).


         BofAML Research Investment Ratin~            Total return expectation (within 12-month period of date of initial rating) ! Ratings di~persion guidelines for Coverage Cluster+
                       Buy                                                           >Or=10%                                      I                     <or= 70%
                     Neutral                                                          >or= 0%                                     I                     <or= 30%
                  Underoerform                                                          N/A                                       ;                     >or= 20%
    +Ratings dispersions may vary from time to time where BofAML Research believes that it better reflects the investment prospects of stocks in a Coverage Cluster.
A Coverage Cluster is comprised of stocks covered by a single analyst or two or more analysts sharing a common industry, sector, region or other classification(s). A stock's Coverage Cluster is
included in the most recent BofAML Comment referencing the stock.
THIRD PARTY RESEARCH
Third party research on the equity securities of certain companies is available to clients for informational purposes. Clients can access this research at www.mymerrill.com or can call
1-800-MERRILL to request that a copy be sent to them. Please note that the third party research rating is not necessarily equivalent to, or derived using the same methodology as, the BofAML
Research ratings or the ratings of other third party research providers.




+
006                                                                                                                    4709                                                                  20 of 22
                                                                                                                                                                ~ ~~o~!!~~c?-lo!,~~n

Customer Service                                                  Securities l_nvest_or Protection Corporation (SIPC), and,           We receive a fee from ISA® banks of up to 2% per annum
  Please promptly report any inaccuracy, ctiscreP,ancy            mother JUrisd1ct1ons, locally registered entities.               of the average daily balances. We receive a fee from our
and/or concern PY calling \/Jealth Management Client                Investment products offered by Investment Banking              affiliated banks of up to $100 per annum for each account
Support at (BOO-MERRILL) within ten (1UJ business days            Affiliates, including MLPF&S, ARE NOT FDIC INSURED               that sweeps balances to the banks under the RASP SM and
after delivery_ of or communication of the account                ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.'                     ML bank deposit programs. We also receive a fee from Bank
statement. 1ou sjloul<;l _re-confirm any oral _                                                                                    of America, N .A. based on the average daily Preferred
commun1cat1ons 1n writing to protect your nghts.                  Additional Information                                           Deposit® and Preferred Deposit for Business® balances.
About Us                                                              We will route your e;guity and option orders tq market            .
   You may review our financial statement at our offces·    1 ·   centers cons1sten! w1tli our_ duty of best execution.            Options Customers
       - L h p·            F           S -                            Except  for certain
                                                                                    stockscustodial  accounts weIf hold
                                                                                                                     therebonds       For aJI cust omers, me
                                                                                                                                                          · Iuct·mg th ose who ovyn options,
                                                                                                                                                                                         -
Mern 11 _ync , 1erce, enner & m1th 1ncorporated                   and    _preferred        in bulk segregation.             is a                                                               please
(MLPF&S), One Bryant Park, New Yorj<, New York                    partial call for those securities securities will be             promptly adv1s_e us of any material change in your_
1003_6. If yo~ request a copy of our financial statement,         randomly selected from those held in bulk. The                   investment obJec_t1ves or f1nanc1al cond1t_1on. rnctiv1dual
we will mail 1t to you.                               __          probab[lity of your holdinqs being selected is                   options comm1ss1on charges have been include_d 1n your
    We _act as a _market_maker, dealer, block p,;,51t1oner        proportional to the total l'i"umber of customer holdings confirmation. You may request a summary of this
or arbitrageur in certa1f) _secunt1es. These a_ct1v111es may      of that particular security that we hold.                        information.
put us or one of our affiliates on the opposite side of               This statement serves as a confirmation of certain
tran?act1ons we execute for you_ and potentially result in        transactions during the period P,ermitted to be                  Margin Customers
tradm_ci i:irofl_ts for us or our affl)1ates.                     reported periodically. Additional information is                         -            .             -            . .         .
   Bofll"Mernll Lynch Research 1s research produced by            available upon written request.                                     If this statement 1s for a margin account, 1t 1s a combined
MLPF&S and/or o_ne or more of its affiliates. Third                   In accordance with applicable law, rules and                 statement of your margin ~cco_unt and special
party rese 9rch ,at1ngs from sel_ected vendors are                regulations, your free credit balance is not segregated mell)orandum acc_ount maintained for you pursuant to
prov!ded, 1f available, for your information. Our                 ana we can use these funds in our business. Your free applicable regulations. The permanent record of the
providing these research ratings is not a solicitation or         credit balance is the amount of funds payable upon               separate account, as required by Regulation T, is available
recommendation of any particular security. MLPF&S                 your demand. You have the right to receive, in the               for your inspection upon request. You should retain this
and its affiliates are no} r~sponsible for any third party        normal course of b~5iness, any free credit b 9iance and statement for use_ with your next st_atement to calculate
research and have no llab1hty for such research. You              anv fully paid securities to which you are entitled,              interest charges, 1f any, for the period covered by this
are responsibl~ for any trading cteci?ion you make                subject to any obligations you owe in any of your                statement. Tfie interest chargEl period will parallel the
based upon third party research ratings and reports.               accounts.                .                                       statement period, except that interest due for the final day
   MLPF&S_may make available to you certain securities            . For clients enroll_ed ma sweep program, the balance of the statement period will be carried over and appear on
and other m_ve5tment products that are sponsored,                 in any bank deP,os1t accou_nt or shares of any mo_ney            your next statement.
manag_e_d, distributed or provided by companies that              market mutual furict m which vou_have a benef1c1al
 ar~ affiliates of Bank of America Corporation (BAC) or in         interest can be withdrawn or nqu1dated 91) your order            Coverage for your Account
which BAC has a substantial economic interest.                     and th~ proceeds returned to your securities account                           ._                    _            _
   Merrill Edge is the marketing name for two                      or rem1t,ed to you. _                                              The Securities _Investor Prot~ct1on Corporation (SIPC) and
 businesses: Merrill Edge Advisory Center •M, which                   Ypu w1ll_ha~e the nght to vote fu_ll shares and we may our excess-SIPC ms_urance pqllcy do not cover commodities
 offers team-based advice and guidance brokerage                   ~ollc1t voting instructions conce;rnmg these full shares futures con,racts, fixed annu1t1 contracts, hedge funds,
 services; and a self-directed online investing platform.          m your account. Voting shares m your accoµl)t will be            private equity funds, c_ommod1ty poo_ls and other investment
 Both are made vailable through MLPF&S.                           ~overned by the then_ current rules and pollc1es of               contracts (such as limited pa_n;nersh1ps) that are n9t _
   Bank of America   9 Merrill Lyncli is the marketing name          INRA and_ the Securities Exchange Comm1ss1_on or               reg15tered with the US Securities Exchange Com_ll)1ss1on,
 for the global banking and global markets businesses              0th er apphcaj:lle exchang~s or regulatory poct_1es.             precious metals, other assets that are not securities, as
 of BAC l.ending derivatives and other commercial                     All tninsactions are sul'lJect to t]ie conSt itutlon, rules, defined by SIPC and assets that are not held at MLPF&S
        . ·      -- ,          f ,                        .       regulations, customs, usages, rulings and                              h        h 'ct      ·    B k fA        ·    NA      B ' f
 ban_k mg act1v1t1e5 are per armed globally_ by banking            inferpretations of the excfian e or market and its               sue as cas _ on_ epos1t at ~n o mer!~a, .. or ank o
                        •
 affiliates of BAC, inclLI \ng Bank o"'f America, JII.A.,          clearinghouse if any where t~e transactions are                  America Cal!forrna, N.A. _(Merrill Lynch affiliated _banks) or
 member Fed~(al Depos1tTnsur~nce Corporation                       executed, anct'if nor executed on an exchan e FINRA. other depository mst1tut1ons. Those ban!< deposits are _
 {FDIC). Securities, stratE:lg!C advisory, and other                  You may obtain an investor brochdre that iRci'uctes           protectea by the FDIC _up tq applicable l1m1ts. MLPF&S 1s not
 investment bankinR act1v1\1~s are perforrr,iect globally          in_formation ctescribin_q the FINRA Regulation Public            a bank. Unless otherwise disclosed, INVESTMENTS
 by m~estme_l'!t ba\)Kl\lg affl)1ate_s of BAC ( Investment         Disclosure Program ("Program"). To o'btain a brochure THROUGH MLPF&S ARE NOT FDIC INSURED, ARE NOT BANK
 Banking Affiliates) including, m the United S,ates,               or more information aboul: the Program or your broker GUARANTEED AND MAY LOSE VALUE. To obtain information
 M LPfF&S_and Merrd_l Lynch Professional Clearing Corp.,           contact the FINRA Regulation PubITc Disclosure Program about SIPC, mcludmg the SIPC Brochure, contact SIPC at
 a11 Fq which are registered broker dealers and members            Hotline at (800)289-9999 or access the FINRA website http:/ /www.sipc.org or (202)371-8300.
 of manc1al lndusrry Regulatory Authority (FINRA) and              at www.finra.org.

  +
  006                                                                                                     4709                                                                             21 of 22
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      J:1       Interest reported to the IRS
estimates ootained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account If we, as cusfodian or trustee, hold an annuity      ace       Options (:!earing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
These values are generally for transactions of $1 million    coverage apply.                                                        payment. Prior day's dividend retained to
or more, which often reflect more favorable pricing than                                                                            offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
transactions in smaller amounts. You may pay more
than these values if you purchase smaller amounts of           Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
securities, or receive less if you sell smaller amounts of   types of securities could include a return of principal or   N/C       Not-Calculated
secunt1es.                                                   capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-negotial51e securities registered in the
  While we believe our pricing information to be reliable,   estimates and the actual income and yield might be                     name or the custodian
we cannot guarantee its accuracy. Pricing information        lower or higher than the estimated amounts. Current          it        Indicates that BofA Merrill Lynch Research
provided for certain thinly traded securities may be         Yield is based upon Estimated Annual Income and the                    has upgraded (il or downgraded (t) its
stale.                                                       current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
estimates ootained from various sources and in certain
cases only from affiliates.                                   Mlls are debt securities or Certificates
  Investments such as direct participation program           of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - equities (e.g., sfocks,
commodity pools, private equity funds, private deti1t        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.q., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current values will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuaf market value or be realized upon a sale. If
an estimated value is not provided, accurate valuation
information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Farm
7 099),

  +

   006                                                                                             4709                                                                   22of 22
                                                                                                                                                      ~ !:!~!~!!!c~la~,~~"
                                                                             [Redactedld]
Online at: www.mymerrill.com                             Account Number:                    722                    24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                               Net Portfolio Value:                                         $502,597.26
      WOODMERE NY 11598-2917                                                                       Your Financial Advisor:
                                                                                                   ALEXANDER Y FISCHMAN
                                                                                                   1010 NORTHERN BLVD SUITE 490
                                                                                                   GREAT NECK NY 11021-5306
                                                                                                   alexander.fischman@ml.com
                                                                                                   1-800-876-8770


•     INDIVIDUAL INVESTOR ACCOUNT                                                                                                                 March 01, 2018 - March 29, 2018

                                                    This Statement                  Year to Date     ASSETS                                      March29                 February 28
                                                                                                     Cash/Money Accounts                          2,484.98                   633.49
                                                                                                     Fixed Income                                                        199,001.99
      Total Credits                                       1,261.27                      6,557.37     Equities                                  275,066.27                194,388.21
      Total Debits                                                                                   Mutual Funds                              225,046.01                137,783.74
      Securities You Transferred In/Out                                                              Options
                                                                                                     Other
                                                                                                         Subtotal (Long Portfolio)             502,597.26               531,807.43
                                                                                                     Estimated Accrued Interest                                             610.90
                                                                                                     TOTAL ASSETS                            $502,597.26               $532,418.33

                                                                                                     LIABILITIES
                                                                                                     Debit Balance
                                                                                                     Short Market Value
                                                                                                     TOTAL LIABILITIES
                                                                                                     NET PORTFOLIO VALUE                      $502,597.26              $532,418.33




      -     Go paperless! Receive this statement onfine instead of by mail. Visit mymerril/.com
            to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated {MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration (SIPC) and a wholly owned subsidiary of Bank of America
      Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value
+
004                                                                                                              4709                                                           18 of 26
                                                                         [RedactedJ,d]
NINA FISCHMAN                                          Account Number:                   722                                            24-Hour Assistance: (800) MERRILL



INDIVIDUAL INVESTOR ACCOUNT                                                                                                                   March 01, 2018 - March 29, 2018


CASH FLOW                             This Statement   Year to Date                ASSET ALLOCATION*
Opening Cash/Money Accounts                $633.49                                * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                             include asset categories less than 1 %; includes the categorical values for the
                                                                                    underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                                  Allocation
Other Credits
     Subtotal
                                                          5,000.00
                                                          5,000.00
                                                                                                   --~~
                                                                                                               .        D   Equities                   100.00%

                                                                                                                            TOTAL                         100%
DEBITS
Electronic Transfers
Margin Interest Charged
                                                                                                                   \I
Other Debits
Visa Purchases
ATM/Cash Advances
                                                                                   \     '"'                   C
                                                                                                                   J
                                                                                               ~--,______.-/
Checks Written/Bill Payment
Advisory and other fees
     Subtotal
Net Cash Flow                                            $5,000.00
                                                                                  Having an asset allocation that reflects your profile and goals is key to achieving
OTHER TRANSACTIONS                                                                the right outcome. Consult with your advisor to determine an appropriate
                                                                                  allocation across all your holdings.
Dividends/Interest Income                  1,261.27       1,557.37
Dividend Reinvestments                     (598.85)        (894.95)
Security Purchases/Debits              (197,810.93)    (202,950.37)
Security Sales/Credits                  199,000.00      199,000.00
Closing Cash/Money Accounts              $2,484.98                                DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                                       Mail                Online Delive!}'._
Fees Included in Transactions Above                                               Statements                                            X
                                                                                  Performance Reports                                   X
Commissions/Tradin_g_ Fees               (2,303.6_11     (2._459.6_"7)
                                                                                  Trade Confirms                                        X
                                                                                  Shareholders Communication                            X
                                                                                  Prospectus                                            X
                                                                                  Service Notices                                       X
                                                                                  Tax Statements                                        X




+
004                                                                                                    4709                                                                     19 of 26
                                                                                                                                                                     ~ ~~!~!~c~~o~~n
                                                                                                           [Redacted]-dJ
NINA FISCHMAN                                                                            Account Number:                   722


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                  March 01, 2018 • March 29, 2018

TOTAL RETURN: Objective is to strike a balance between current income and growth. Oespite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS
CASH/MONEY ACCOUNTS                                                                        Total            Estimated                          Estimated                 Estimated     Est. Annual
Description                                              Quantity                     Cost Basis           Market Price                      Market Value           Annual Income            Yield%
CASH                                                    2.484.98                       2,484.98                                                 2,484.98

EQUITIES                                                                                   Unit             Total             Estimated          Estimated       Unrealized    Estimated Current
Description                              Symbol Acquired            Quantity         Cost Basis        Cost Basis            Market Price      Market Value     Gainl(Loss)Annual Income Yield%
AMAZON COM INC COM                       _AMZN11/27 /17 _____ -·-·- 70_ 1,207.9364---- ____ 84,555.55 ... __ 1.447.3400 _ --- 101,313.80----                        16,758.2_5_ _ _ _ _ __
APPLE INC                                 MPL 11/27/17                       470     175.8575          82,653.06                  167.7800       78,856.60          (3,796.46)       1,185    1.50
                                              02/16/18                         1     175.9100             175.91                  167.7800          167.78               (8.13)          3    1.50
(.6832 FRACTIONAL SHARE)                      02/16/18                               175.9221             120.19                  167.7800          114.63               (5.56)          2    1.50
            Subtotal                                             471.6832
                                                                      ___ ..-·-···---           82,949.16                                        79,139.01          (3,810.15)       1,190    1.50
                                                                  ...
                                                                    """"""    """·          -----
BERKSHIRE HATHAWAYINC                     BRKB 03/13/18                      452     214.6300          97,012.80                  199.4800       90,164.96          (6,847.84)
DEL CL B NEW
WALMART INC                                WMT01/11/18                        50     102.7888              5,139.44                88.9700         4,448.50          t69_oJJ4l        104     2.33
            TOTAL                                                                                    269,656.95                                 275,066.27           5.409.32        1,294      .47


RESEARCH RATINGS

Security                           Symbol           BofAML Research                                 Morningstar                                               CFRA
AMAZON COM INC COM                 AMZN             Buy (B19)                                       Hold                                                      Buy
APPLE INC                          MPL              Buy (B17)                                       Hold                                                      Buy
WALMARTINC                         WMT              Buy (A17)                                       Hold                                                      Buy

PLEASE REFER TO THE BACK OF YOUR STATEMENT FOR A GUIDE TO BofAML AND THIRD PARTY RESEARCH RATINGS.



+
004                                                                                                                              4709                                                         20 of 26
                                                                                                     [Re<lactedJ.d]
NINA FISCHMAN                                                                 Account Number:                         722                                       24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS                                                                                                                              March 01, 2018 - March 29, 2018

                                                                                                                                                                       Cumulative          Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                          Total       Estimated            Estimated              Unrealized        Total Client      Investment             Annual Current
Description                                       Quantity            Cost Basis     Market Price         Market Value            Gainl(Loss)        Investment         Return($)             Income Yield%
POWERSHARES QQQ TRUST SE                              570           100,798.13         160.1300               91,274.10               (9,524.03)          100,798             (9,524)              743     .81
       1
       SYMBOL: QQQ         Initial Purchase: 03/13/18
            100%

VANGUARD 500 INDEX FUND                            552               133,033.19        242.0800             133,628.16                   594.97           132,531              1,097           2,459      1.83
      SHSETF
      SYMBOL: VOO        Initial Purchase: 10125/17
      Equity 100%
      .5938 Fractional Share                                              '149.07      242.0800                       143.75              (5.32)                                                     3    1.83

           Subtotal (Equities)                                                                              225,046.01
           TOTAL                                                     233,980.39                             225,046.01                (8,934.38)                              (8,427)          3,205      1.42

LONG PORTFOLIO                                                                      Adjusted/Total                      Estimated            Unrealized         Estimated               Estimated        Current
                                                                                        Cost Basis                    Market Value          Gainl(Loss)    Accrued Interest     Annual Income            Yield%

           TOTAL                                                                      506,122.32                       502,597.26            (3,525.06)                                    4,499            .90

Total Client Investment: Cost of shares directly purchased and still held. Does not include          Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                               shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                  reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)          accounts.
of all shares purchased and still held, including shares acquired through reinvestment of            Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.



+
004                                                                                                                            4709                                                                       21 of 26
                                                                                                                                                         ~ ~~!!!!!c~la~,~~n
                                                                                             (Redacted],d]
NINA FISCHMAN                                                             Account Number:                    722


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS                                                                                                        March 01, 2018 - March 29, 2018

DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                        Income
Date      Transaction Type                                       Quantity Description                                Reinvestment                           Income       Year To Date
Taxable Interest
03/07 l:t Interest                                                        CD BANK OF INDIA                                                                  662.42
                                                                          NEW YORK, NY
                                                                          01.350% MAR 07 2018
                                                                          PAY DATE 03/07/2018
                                                                          CUSIP NUM: 06279KAB2
         Subtotal (Taxable Interest)                                                                                                                        662.42            662.42
Taxable Dividends
03/29 "Dividend                                                           VANGUARD 500 INDEX FUND                                                           598.85
                                                                          SHS ETF
                                                                          HOLDING [Redacted]
                                                                          PAY DATE 03/29/2018
03/29     Reinvestment Program                                            VANGUARD 500 INDEX FUND                        (598.85)
                                                                          SHS ETF
          Subtotal (Ta_J<abl_e Divid_f'nds)                                                                                                                 598.85            894.95
          NETTOTAL                                                                                                       (598.85)                         1,261.27          1,557.37


SECURITY TRANSACTIONS
Settlement                                                                                                          Transaction     Commissions/           (Debit)/   Accrued Interest
Date         Description                      Transaction Type                           Quantity                       Amount       Trading_ Fees           Credit     Earnedl(Paid)
Purchases
03/15       BERKSHIRE HATHAWAYINC              Purchase                                 452.0000                    (95,879.87)        (1,132.93)      (97,012.80)
            DEL CL B NEW \Redacted\ [Redacted]
            UNIT PRICE 212.1236
03/15       POWERSHARES QQQ TRUST SE          Purchase                                  570.0000                    (99,627.45)        (1,170.68)     (100,798.13)
            1 \Redacted\ [Redacted]

            UNIT PRICE 174.7850
            Subtotal (Purchases)                                                                                   (195,507.32)        {2,303.61)     (197,810.93)



+
004                                                                                                                    4709                                                      22 of 26
                                                                                                  [Redacted}dJ
NINA FISCHMAN                                                                Account Number:                     722                                      24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS                                                                                                                March 01, 2018. March 29, 2018

SECURITY TRANSACTIONS (continued)

Settlement                                                                                                              Transaction    Commissions/                 (Debit)/   Accrued Interest
Date       Description                           Transaction Type                            Quantity                      Amount        Tradin!1_ Fees               Credit     Earnedl(Paid)
Other Security Transactions
03/07 • CD BANK OF INDIA              Redemption                                       -199,000.0000                                                            199,000.00
        NEW YORK, NY 01.350% MAR 07 2018
        PAY DATE 03/07/2013
              Subtotal (Other Security Transactions)                                                                                                            199,000.00
              TOTAL                                                                                                    (195,507.32)        (2,303.61)             1,189.07
              TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                               (197,810.93)
              TOTAL SECURITY SALES/CREDITS                                                                                                                     199,000.00

REALIZED GAINS/(LOSSES)
                                                                           Acquired Liquidation                                                                        Gains/(Losses) 0
Description                                                     Quantity      Date        Date               Sale Amount              Cost Basis           This Statement           Year to Date
      CD BANK OF INDIA                                  199000.0000 12/01/17 03/07 /18                           199,000.00           199,000.00                      .00
      TOTAL                                                                                                      199,000.00           199,000.00
0 - Excludes transactions for which we have insufficient data




+
004                                                                                                                        4709                                                            23 of 26
FUNDAMENTAL EQUITY OPINION KEY AND GUIDE TO YOUR BofA MERRILL LYNCH RESEARCH RATINGS
BofA MERRILL LYNCH RESEARCH
BofA Merrill Lynch Research or BofAML Research is research produced by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and/or one or more of its affiliates. MLPF&S is a wholly
owned subsidiary of Bank of America Corporation.
Equity Opinions include a Volatility Risk Rating, an Investment Rating and an Income Rating.
    BofAML Research Volatility Risk Ratings               BofAML Research Income Ratings
    Indicators of potential price fluctuation are:        Indicators of potential cash dividends are:
    A - Low                                               7 - Same/higher (dividend considered to be secure)
    B - Medium                                            8 - Same/lower (dividend not considered to be secure)
    C - High                                              9 - Pays no cash dividend
    BofAML Research Investment Ratings
    Reflect the analyst's assessment of a stock's absolute total return potential and the stock's attractiveness for investment relative to other stocks within a Coverage Cluster (defined below).
    There are three investment ratings:
    1 - Buy stocks are expected to have a total return of at least 10% and are the most attractive stocks in the Coverage Cluster
    2 - Neutral stocks are expected to remain flat or increase in value and are less attractive than Buy rated stocks
    3 - Underperform stocks are the least attractive stocks in a Coverage Cluster

Analysts assign investment ratings considering, among other things, the 0-12 month total return expectation for a stock and the firm's guidelines for ratings dispersions {shown in the table
below). The current price objective for a stock should be referenced to better understand the total return expectation at any given time. The price objective reflects the analyst's view of the
potential price appreciation (depreciation).
                                                                                                                                     !

         BofAML Research Investment Rati'!9            Total return expectation (within 12-month period of date of initial rating) j     Ratings disQersion guidelines for Coveraoe Cluster+
                       Buy            -·--·-
                                                                                      >Or=10%                                      i                         <or= 70%
                     Neutral                                                           >or= 0%                                     i                         <or= 30%
                  Underoerform                       I                                   NIA                                       i                         >or= 20%
    +Ratings dispersions may vary from time to time where BofAML Research believes that it better reflects the investment prospects of stocks in a Coverage Cluster.
A Coverage Cluster is comprised of stocks covered by a single analyst or two or more analysts sharing a common industry, sector, region or other classification(s). A stock's Coverage Cluster is
included in the most recent BofAML Comment referencing the stock.
THIRD PARTY RESEARCH
Third party research on the equity securities of certain companies is available to clients for informational purposes. Clients can access this research at www.mymerrill.com or can call
1-800-MERRILL to request that a copy be sent to them. Please note that the third party research rating is not necessarily equivalent to, or derived using the same methodology as, the BofAML
Research ratings or the ratings of other third party research providers.




+
004                                                                                                                    4709                                                                  24 of 26
                                                                                                                                                        ~ ~~!!!!~ic~!~o~~o

Customer Service                                               ;jecurities \nvest_or Protection Corporation (SIPC), and,      We receive a fee from ISA® banks of up to 2% per annum
  Please promptly report anv inaccuracy, discreP,ancy          in other JUnsd1ct1ons, locally registered entities.          of the average daily balances. We receive a fee from our
and/or concern 15y calling Wealth Management Client               Investment products offered by Investment Banking         affiliated banks of up to $100 per annum for each account
Support at (800-MERRIL[J within ten (1UJ business days         Affiliates, including MLPF&S ARE NOT FDIC INSURE\J           that sweeps balances to the banks under the RASP sM and
after delivery of or communication of the account              ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.'                 ML bank deposit programs. We also receive a fee from Bank
statemerit. You srould _re-confirm any oral .                                                                               of America, N.A. based on the average daily Preferred
communications in wnting to protect your nghts.                Additional Information                                       Deposit® and Preferred Deposit for Business® balances.
About Us                                                          We will route your eguity and option orders to market           .
 y                •      f.     -                        .     centers consistent witli our duty of best execution.         Opt,ons Customers
     D'-! may rev,e_w our inanc,al statement at our offices:      Except for certain custodial accounts we hold bonds          F                   ·      ·                      ·
   ernll Lynch, Pierce, Fenner & Smith Incorporated            and _preferred stocks in bulk segregation. If there is a          or all customers, including th_ose who own options, please
  MLPF&S, One Bryant Park, New Yor)<., New York                partial call for those securities securities will be         promptly adv1s_e us of any !11ate(1al chan e in YDL!r.
~003.6. 1¥ Y.DIJ request a copy of our financial statement,    randomly selected from those held in bulk. The               investment DbJec_t1ves or financial cond1(,on. lnd1v!dual
we will mail It to you.                             ..         probability of your holdings being selected is               options cqmm1ssIon charges have been include_d in your
    Web_act as a _market.maker, dealer, block p9<:;ItIoner     proportional to the total number of customer holdings confirmanon. You may request a summary of this
or ar Itrageur in certall) _secuntles. These i\CtIvItIes may   of th.at particular security that we hold.                   information.
put us Of one of our affiliates on the opposite side of           This statement serves as a confirmation of certain
tran;,actIon~ we execute for yo_u_ and potentially result in   transactions during the period permitted to be               Margin Customers
trading P.roflts for us or our affiliates.                     reported periodically. Additional information is                      •           .              -          • •         .
   BofA"Mernll Lynch Research is research produced by          available upon written reguest.                                 If this statement 1s fD( a margin account, •t 1s a combined
MLPF&S and/or one or more of its affiliates. Third                In accorcfance with applicable law, rules and             statement of your margin i\CCo_unt and special
party research ratings from selected vendors are               regulations your free credit balance is not segregated me111orandum account maintained for you pursuant to
provJded, if available, for your information. Our              anti we can use these funds in our business. Your free applicable regulations. The permanent record of the
providing thes_e research ratings is not a solicitation or     credit balance is the amount of funds payable upon           separate accou\)t, as required by Regulation T, is available
recornme11c)at1on of any particul'!r security. MLPF&S          your demand. You haye the right to receiye, in the           for your inspection upon request. You should retain this
and its affiliates are no} responsible for any third party     normal course of by~iness, ariy free credit b9 Iance and statement for use with your next st_atement to calculate
research and have no habIhry for such research. You            any_fully paid secyntIes to which yqu are entitled,          interest charges, 1f any, for the penod covered by this
are responsible for any trading deci;,ion you make             subject to any obhgat,ons you owe in any of your             statement. Tne interest charge period will JJarallel the
based upon third party research ratings and reports.           accounts.                .                                   statement penod, except thal interest due for the final day
   MLPF&S may make available to you certain securities         . For clients enroll_ed in a sweep program, the balance of the statement period will be carried over and appear on
and other investment products that are sponsored,              in any bank deP,os1t 9ccou_nt or sliares of any ff)O_ney     your next statement.
manaa.ed, distributed or provided by companies that            market mutual fund in which you.have a beneficial
are affiliates of Bank of America CorJJoratlon (BAC) or in     intereSt can be withdrawn or CTqwdated DI) your order        Coverage for your Account
which BAC has a substantial economic interest.                 and the proceeds returned to your secunt,es account                         ..                     .          .
   Merrill Edge is the marketing name for two                  or remitted to you. .                                           The Secunt,es _Investor Protection Corporation (SIPC) !J\'d
businesses: Merrill Edge Advisory Center™, which                  Ypu will.have the right to vote fuJI shares and we may our excess-SIPC ins_urance pqhcy do not cover commod1t1es
offers team-based advice and quidance brokeraqe                ~ohc1t voting instructions concerning these full stiares futures contracts, fixed annwty contracts, hedge funds,
services; and a self-directed online investing platform.       in your account. Voting shares in your acco.unt will be       private equity funds, c_ommodity poo_ls and other investment
Both are made available throuqh MLPF&S.                        governed by the then_ ~urrent rules and po\1c1es of          con.tracts (s~ch as hmIted pa_~nersh1ps) that are n9t .
   Bank of America Merrill Lynch is the marketing name         FINRA and. the Securities Exchange Comm1ss1.on or            registered with the US Securities Exchange Com1111ss1on,
for the qlobal banking and global markets businesses            0th er apphcaple exchanaes or regulatory \lod,1es.          JJre,,ous metals, other assets that are nol securities as
of BAC.1-ending, derivatives, and other commercial                All tr~nsact,ons are suliJect to the const1tut1on, rules, defined by SIPC, and assets that are not held at MLPF&S,
ba\)king activit,e<e are P.erformed globally_ by banking
affiliates of BAC, inclui:hno Bank or America, N.A.,
                                                               f~PJ   I
                                                                                      ~Jl~:~-
                                                                       art1~J0g~sJ?Fi\~          ~u~~f!i'a~~ft and its
                                                                cleafinghouse, if any, where t~e transactions are
                                                                                                                             such as cash on _deposit at Bank of Amer!ca, N.A. or Bank of
                                                                                                                            America CalJforni_a, N.A. _(Merrill Lynch afflhated _banks) or
member Fede(al Deposit Tnsur~nce CorJJoratIon                   executed, and if not executed on any exchange FINRA. other deP,os1tory inst1tut1ons. Thqse ban)< c)epos1ts are .
\~DIC). Secunt1es., strategic advisory, and other                 You may obtain an investor brochure that inci'udes         protected by the FDIC up tq applicable limits. MLPF&S ,snot
 investment bankina. actIvItIes are ferfonT,1ed globally       informati6n describing the FINRA Requlation Public            a bank. Unless otherwise disclosed, INVESTMENTS
 by investment ba~1<1ng affl_hate_s o BAC .( Investment         Disclosure Program ('1'roaram"\. To ootain a brochure THROUGH MLPF&S ARE NOT FDIC INSURED, ARE NOT BANK
Banking Affiliates ), including, in the United States,          or more information abofft the Program or your broker GUARANTEEP AND MAY LOSE VALUE. To obtain information
MLPF&S_and Mernl_l Lynch Professional Clearing Corp.,           contact the FINRA Regulation PublTc Disclosure Program about SIPC, including the SIPC Brochure, contact SIPC at
 all of whI~h are req1stered broker dealers and members         Hotline at (800)289-9999 or access the FINRA website http://www.sipc.org or (202)371-8300.
 of Financial lndusfry Regulatory Authority (FINRA) and         at www.finra.org.

 +
  004                                                                                                4709                                                                         25 of 26
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      I:!       Interest reported to the IRS
estimates ol5tained from vanous sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian or trustee, hold an annuity     ace       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
These values are generally for transactions of $1 million    coverage apply.                                                        payment. Pnor day's dividend retained to
or more, which often reflect more favorable pricing than                                                                            offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
transactions in smaller amounts. You may pay more
than these values if you purchase smaller amounts of           Estimated Annual Income and Current Yield for certain      NIA       Price, value and/ or cost data not available
securities, or receive less if you sell smaller amounts of   types of securities could include a return of principal or   N/C       Not-Calculated
secunt1es.                                                   capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-negotial51e securities registered in the
  While we believe our pricing information to be reliable,   estimates and the actual income and yield might be                     name of the custodian
we cannot guarantee its accuracy. Pricing information        lower or higher than the estimated amounts. Current          it        Indicates that BofA Merrill Lynch Research
provided for certain thinly traded securities may be         Yield is based upon Estimated Annual Income and the                    has upgraded (1) or downgraded (t) its
stale.                                                       current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MLI)
estimates ootained from vanous sources and in certain
cases only from affiliates.                                    Mlls are debt securities or Certificates
  Investments such as direct participation program           of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange). and alternative investments (e.g.          reference asset- eguities (e.g., sfocks,
commodity pools, private equity funds, private det5it        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g ..
securities and their current values will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actual market value or be realized upon a sale. If
an estimated value is not provided, accurate valuation
information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
1099).
  +
   004                                                                                              4709                                                                    26 of 26
                                                                                                                                                      ~ Merrill lynch
                                                                                                                                                              Ba.Ok o{ America. Corporation
                                                                             [Redacted],d]
Online at: www.mymerrill.com                             Account Number:                     722                    24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                Net Portfolio Value:                                         $508,803.89
      WOODMERE NY 11598-2917                                                                        Your Financial Advisor:
                                                                                                    ALEXANDER Y FISCHMAN
                                                                                                    1010 NORTHERN BLVD SUITE 490
                                                                                                    GREAT NECK NY 11021-5306
                                                                                                    alexander.fischman@ml.com
                                                                                                    1-800-8 7 6-8 77 0


•     INDIVIDUAL INVESTOR ACCOUNT                                                                                                                  March 30, 2018 - April 30, 2018

                                                    This Statement                   Year to Date     ASSETS                                       April 30                     March 29
                                                                                                      Cash/Money Accounts                        2,668.61                       2,484.98
                                                                                                      Fixed Income
                                                                                                      Equities                                 279,568.43                    275,066.27
      Tota I De bits                                                                                  Mutual Funds                             226,566.85                    225,046.01
      Securities You Transferred In/Out                                                               Options
      Market Gains/(Losses)                               6,023.00                       5,803.61     Other
                                                                                                          Subtotal (Long Portfolio)            508,803.89                   502,597.26
                                                                                                      TOTAL ASSETS                           $508,803.89                   $502,597.26

                                                                                                      LIABILITIES
                                                                                                      Debit Balance
                                                                                                      Short Market Value
                                                                                                      TOTAL LIABILITIES
                                                                                                      NET PORTFOLIO VALUE                    $508,803.89                   $502,597.26




            Go paperless! Receive this statement online instead of by maif, Visit mymerri/1.com
            to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrilf Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Cor oration {SIPC) and a wholly owned subsidiary of Bank of America
+     Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value

005                                                                                                                4709                                                               15 of 22
                                                                         [Redacted]d]
NINA FISCHMAN                                          Account Number:                    722                                       24-Hour Assistance: (800) MERRILL



INDIVIDUAL INVESTOR ACCOUNT                                                                                                               March 30, 2018 - April 30, 2018


CASH FLOW                             This Statement   Year to Date               ASSET ALLOCATION*
Opening Cash/Money Accounts              $2,484.98                               "" Estimated Accrued Interest not included; may not reflect all holdings; does not
CREOITS                                                                             include asset categories less than 1%; includes the categorical values for the
                                                                                      underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                             Allocation
Other Credits                                             5,000.00                              .,...---~·-~        D   Equities                  100.00%
     Subtotal                                             5,000.00                         /                   ~,

DEBITS                                                                             /                                    TOTAL                         100%

Electronic Transfers
Margin Interest Charged
Other Debits                                                                      \
Visa Purchases                                                                        \
ATM/Cash Advances
                                                                                          •,.
                                                                                               '"'--....___,_~-/
Checks Written/Bill Payment
Advisory and other fees
     Subtotal
Net Cash Flow                                            $5,000.00
                                                                                 Having an asset allocaUon that reflects your profile and goals is key to achieving
OTHER TRANSACTIONS                                                               the right outcome. Consult with your advisor to determine an appropriate
                                                                                 allocation across all your holdings.
Dividends/Interest Income                   183.63        1,741.00
Dividend Reinvestments                                     (894.95)
Security Purchases/Debits                              (202,950.37)
Securicy_ Sales/Credits                                 199,000.00
Closing Cash/Money Accounts              $2,668.61                                DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                                   Mail               Online Defivel)'.
Fees Included in Transactions Above                                               Statements                                        X
                                                                                 Performance Reports                                X
Commissions/Tradin_g_ Fees                               £2,459.67)
                                                                                 Trade Confirms                                     X
                                                                                  Shareholders Communication                        X
                                                                                  Prospectus                                        X
                                                                                  Service Notices                                   X
                                                                                  Tax Statements                                    X




+
005                                                                                                     4709                                                              16 of 22
                                                                                                                                                                          ~ ~~!!!!!c~!o~,~~"
                                                                                                                [Redacted}d]
NINA FISCHMAN                                                                                 Account Number:                  7 22



ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                         March 30, 2018 -April 30, 2018

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Actvisor(s).



YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS
CASH/MONEY ACCOUNTS                                                                             Total             Estimated                         Estimated                Estimated     Est. Annual
Description                                                      Quantity                  Cost Basis           Market Price                      Market Value           Annual Income          Yield%
CASH                                                             2,668.61                   2,668.61                                                 2,668.61

EQUITIES                                                                                        Unit             Total              Estimated         Estimated       Unrealized    EstimatedCurrent
Description                                    Symbol Acquired              Quantity      Cost Basis        Cost Basis            Market Price      Market Value     Gainl(Loss)Annual Income Yield%
AMAZON COM INC COM                              AMZN 11/27/17                    70      1,207.9364         84,555.55             1,566.1300         109,~29.10          25,073.55
                                               -·--"~·--·----------- -~ --- ----------
APPLE INC                                       AAPL 11/27/17                   470       175.8575          82,653.06                  165.2600        77,672.20         (4,980.86)      1,185   1.52
                                                     02/16/18                     1       175.9100             175.91                  165.2600           165.26            (10,65)          3   1.52
(.6832 FRACTIONAL SHARE)                             02/16/18                             175.9221             120.19                  165.2600           112.91              (7.28)         2   1.52
            Subtotal                                                     471.6832                           82,949.16                                  77,950.37         (4,998.79)      1,190   1.52
                                                         ---·-·-·--
BERKSHIRE HATHAWAYJNC                           BRKB 03/13/18                   452       214.6300          97,012.80                  193.7300       87,565.96          (9,446.84)
DEL CL B NEW
WALMARTINC                                      WMTOl/11/18                      50       102.7888              5,139.44                88.4600         4,423.00           (716.44)       104    2.35
            TOTAL                                                                                         Z69,_!3_56.9i_ _ _ _ _                     279,568.43           9,911.48       1,294    .46


RESEARCH RATINGS

Security                               Symbol              BofAML Research                               Morningstar                                               CFRA
AMAZON COM INC COM                     AMIN                Buy (Bl 9)                                    Hold                                                      Buy
APPLE INC                              AAPL                Buy (B17)                                     Hold                                                      Buy
WALMARTINC                             WMT                 N/A                                           Hold                                                      Buy

PLEASE REFER TO THE BACK OF YOUR STATEMENT FOR A GUIDE TO BofAML AND THIRD PARTY RESEARCH RATINGS.




+
005                                                                                                                                   4709                                                       17 of 22
                                                                                                     [Redactedld]
NINA FISCHMAN                                                                 Account Number:                       722                                       24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS                                                                                                                              March 30, 2018 - April 30, 2018

                                                                                                                                                                     Cumulative       Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                           Total      Estimated           Estimated             Unrealized        Total Client      Investment          Annual Current
Description                                        Quantity           Cost Basis     Market Price        Market Value           Gainl(Loss)        Investment         Return($)         Income Yield%
P0WERSHARES 000 TRUST SE                               570          100,798.13         160.9400              91,735.80              (9,062.33)          100,798             (9,062)        743      .80
     1
      SYMBOL:      000        Initial Purchase: 03/13/18
                100%

VANGUARD 500 INDEX FUND                                555           133,770.61        242.9200           134,820.60                 1,049.99           132,531              2,289       2,472     1.83
      SHS ETF
      SYMBOL: VOO             Initial Purchase: 10/25/17
      Equity 100%
       .0430 Fractional Share                                              10.51       242.9200                      10.45              /0.06)                                                1     1.83

              Subtotal (Equilies)                                                                          226,566.85
              TOTAL                                                  234,579.25                            226,566.85               (8,012.40)                              (6,773)      3,216     1.42

LONG PORTFOLIO                                                                      Aqjusted/Total                    Estimated            Unrealized          Estimated          Estimated       Current
                                                                                        Cost Basis                  Market Value          Gainl(Loss)    Accrued Interest     Annual Income        Yield%

              TOTAL                                                                   506,904.81                     508,803.89             1,899.08                                  4,510           .89

Total Client Investment: Cost of shares directly purchased and still held. Does not include          Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                               shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                  reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)          accounts.
of all shares purchased and still held, including shares acquired through reinvestment of            Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.




+
OOS                                                                                                                          4709                                                                   18 of 22
                                                                                                    ~ ~~!!!!!c~~,~~n
                                                                    [Redacle<lld]
NINA FISCHMAN                                     Account Number:                   722


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS                                                    March 30, 207 8 • April 30, 2018

DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                    Income
Date     Transaction Type                Quanti~y Description                                          Income        Year To Date
Taxable Interest
         Subtotal (Taxable Interest)                                                                                      662.42
Taxable Dividends
04/02    Reinvestment Share(s)           2.4492   VANGUARD 500 INDEX FUND
                                                  SHS ETF
                                                  REINV AMOUNT $598.86
                                                  REINV PRICE $240.84400
                                                  QUANTITY BOT   2.4492
                                                  COMMISSION     $8.98
04/02 'Dividend                                   WALMARTINC                                            26.00
                                                  HOLDING 50.0000
                                                  PAY DATE 04/02/2018
04/30 'Dividend                                   POWERSHARES QQQ TRUST SE                             757.63
                                                  1
                                                  HOLDING 570.0000
                                                  PAY DATE 04/30/2018
         Subtotal {Taxable Dividends)                                                                  183.63           1,078.58
         NETTOTAL                                                                                      183.63           1,741.00




+
005                                                                                       4709                               19 of 22
FUNDAMENTAL EQUITY OPINION KEY AND GUIDE TO YOUR BofA MERRILL LYNCH RESEARCH RATINGS
BofA MERRILL LYNCH RESEARCH
BofA Merrill Lynch Research or BofAML Research is research produced by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and/or one or more of its affiliates. MLPF&S is a wholly
owned subsidiary of Bank of America Corporation.
Equity Opinions include a Volatility Risk Rating, an Investment Rating and an Income Rating.
    BofAML Research Volatility Risk Ratings               Bo!AML Research Income Ratings
    Indicators of potential price fluctuation are:        Indicators of potential cash dividends are:
    A - Low                                               7 - Same/higher (dividend considered to be secure)
    B - Medium                                            8 - Same/lower (dividend not considered to be secure)
    C - High                                              9 - Pays no cash dividend
    BofAML Research Investment Ratings
    Reflect the analyst's assessment of a stock's absolute total return potential and the stock's attractiveness for investment relative to other stocks within a Coverage Cluster (defined below).
    There are three investment ratings:
    1 - Buy stocks are expected to have a total return of at least 10% and are the most attractive stocks in the Coverage Cluster
    2 - Neutral stocks are expected to remain flat or increase in value and are less attractive than Buy rated stocks
    3 - Underperform stocks are the least attractive stocks in a Coverage Cluster

Analysts assign investment ratings considering, among other things, the 0-12 month total return expectation for a stock and the firm's guidelines for ratings dispersions (shown in the table
below). The current price objective for a stock should be referenced to better understand the total return expectation at any given time. The price objective reflects the analyst's view of the
potential price appreciation (depreciation).

                                                                                                                                     I
         BofAML Research Investment Rating            Total return expectation (within 12-month period of date of initial rating) I      Rating~ d!spersion._guidelines for Coverage Cluster+
                       Buy                                                           >or=10%                                 ·-   i                           <or= 70%
                     Neutral                                                          >or= 0%                                     i                           <or= 30%
                  Undernerform                                                          NIA                                       i                           >or= 20%
    +Ratings dispersions may vary from time to time where BofAML Research believes that it better reflects the investment prospects of stocks in a Coverage Cluster.
A Coverage Cluster is comprised of stocks covered by a single analyst or two or more analysts sharing a common industry, sector, region or other classification(s). A stock's Coverage Cluster is
included in the most recent BofAML Comment referencing the stock.

THIRD PARTY RESEARCH
Third party research on the equity securities of certain companies is available to clients for informational purposes. Clients can access this research at www.mymerrill.com or can call
1-800-MERRILL to request that a copy be sent to them. Please note that the third party research rating is not necessarily equivalent to, or derived using the same methodology as, the Bo!AML
Research ratings or the ratings of other third party research providers.




+
ODS                                                                                                                    4709                                                                  20of22
                                                                                                                                                         ~ Merrill Lynch
                                                                                                                                                                Bank of America CorporatiOn




Customer Service                                              Securities l_nvestor Protection Corporation (SIPC), and,         We receive a fee from ISA® banks of up to 2% per annum
  Please promptly report anv inaccuracy, ctiscreP,ar,cy,      in other Jurisd1ct1ons, locally registered entItIes. .        of the average daily balances. We receive a fee from our
and/or con~ern py calling V\lealth Management Client            Investment pr,;,ctucts offered by Investment Bankin_q       affiliated banks of up to $100 per annum for each account
Support at \800-MERRIL[J within ten (1uJ business days        Affiliates, including MLPF&S, ARE NOT FDIC INSURED",          that sweeps balances to the banks under the RASP sM and
after cteliverY of or communication ofthe account             ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                   ML bank deposit programs. We also receive a fee from Bank
statement. You should re-confirm any oral .                                                                                 of America, N.A. liased on the averaqe daily Preferred
communications in writing to protect your rights.             Additional Information                                        Deposit® and Preferred Deposit for Business® balances.
                                                                 We will route your eguity and option orders to market            .
About Us                                                      centers consistent witli our duty of best execution.          Options Cu stomers
   You may revi~w our financial stat_ement at our offices:       Except for certain custodial account_s, we hold bpnds         For all customers, including those who o,yn options, please
Merrill Lynch, Pierce, Fenner & Smith Incorporated            and _preferred stocks in bu_l~ segrega1;I9n. If _there Is a   promptly advise us of any material change in your
(MLPF&S), One Bryant Park, New York, Nel(V York               partial call for those securities, secl/ntles will be         investment objectives or financial condition. fndividual
~ 003_6. If y_ou request a copy of our financial statement,   randoll)ly selected frail) those _held in bulk. _The          options commission charges have been includep in your
we will mail 1t to you.                             ..        probability of your holdings being selected is        ict·    confirmation You may request a summary of this
    We act as a market maker, dealer block posItIoner         proportional to the total number of customer ho ings . f                 .     ·
or arbitrageur in certain securities. these activities may    of that particular security that we hold._                 .  m ormation.
put us or one of our affiliates on the opposite side of .        This statemen1; serves as _a confirll)at1on of certain
transactions we execute for yo_u_ and potentially result in   transact1ons_dupnq the p~r_iod permitted _to qe               Margin Customers
tradin_Q P.rofits for us or our affiliates.                   reported penod1c 9Tly. Add1t1onal information Is                 If this statement is for a margin account, it is a combined
   Bofl\"Merrill Lynch Research is research produced by       available upon written reguest.                               statement of your margin account and special
MLPF&S and/or one or more of its affiliates. Third               In ac~orcfance with appli~able law, rules and
party research ratings from selected v~ndors are              regulations, your free credit l)alance Is _not seqreoated memorandum account maintained for you pursuant to
provided, if available, for yoyr inf9rmat1on. Qu_r .          ana yve can us~ these funds in our business. Your free applicable regulations. The permanent record of the
providing these research ratings Is not a solic1tat1on or     credit balance Is the amount_ of funds p~yab)e upon           separate account, as required by Regulation T, is available
recommendation of any particular security. Ml,PF&S            your demand. You haye the right to receIye, In ttie           for your inspection upon request. You should retain this
and its affiliates are not responsible for any third party    normal course of bl/~iness, af)y free credit b 9Iance and stafement for use with your next statement to calculate
research and have no liability for such research. You         any _fully paid secl/ritIes to which yqu are entltled,        interest charaes, if any, for the period covered by this
are responsible for any trading decision you make             subject to any obligations you owe in any of your             statement. Tfie interest charqe period will parallel the
                                                                                                                            statement period, except thal interest due for the final day
based upon third party research ratings anq reports..         acfgrum~nts enrolled in a sweep program, the balance of the statement period will be carried over and appear on
   MLPF&S_may make available to you certain securities        in an bank deP,osit accou_nt or shares of any IT)0)1ey        your next statement.
and other in_ve~tment products that are spon~ored,            mar~t mutual fund in which you have a benef1c1al
mana_g_~d, distributed or provi_ded by comparn(es tCh)at .    interest can be withdrawn or nquidated on your order          Coverage for your Account
are affiliates of Bank of Amenca CorP,oratJon BA or in
which BAC has a substantial economic interest.
                                                                  ct th         ct    t     ct t
                                                              ~~ rem~feiJ'f5e 0~ re urne O your
                                                                                                      securities account   =======-===                                      .
                                                                                                                               The Securities _Investor Prot~ction Corporation (SIPC) arid
   Merrill Ectoe_ is 1;he marketil)g name for two .              You will havJ the right to vote full shares and we may our excess-SI PC ins_urance pqhcy do not cover commodities
businesses:·Memll Edge Advisory Center™, which                solicit voting instructions concerning these full shares futures contracts, fixed annuity contracts, hedge funds,
offers team-based advice and q1,11da_nce b,okeraqe            in your account. Voting shares in your account will be        private eqwty funds_, cpmmodity pools and other investment
services; and a self-directed online investing platform.      governed by the then curr.ent rules and policies of            contracts (such as lImIted partnerships) that are n9t .
Both are made availabl~ throuah. MLPF&S. .                    FINRA and the Securities txchange Commissi_on or               registered with the US Securities Exchange Com_m1ssIon,
   Bank of America [Vlemll Lyncli 1s the marketing name       other applicaple exchanqes or regulatory l;lod_1es.            P,recious metals, other assets that are nol securities, as
for the oloba! bankin_g and global markets busin~sses            All transactions are subject to t)'le constItutIon, rules, defined by SIPC, and assets that are not held at MLPF&S,
of BAC.1.ending, derivatives, and other commerc1!ll           requlations customs, usages, rulings and             .        such as cash on deposit at Bank of America, N.A. or Bank of
bar,!<ing activit1e~ are performed qlobally by banking         inferpretations pf the excfiange or mark~t, and its          America California, Jl!.A. _(Merrill Lynch affiliated _banks) or
 affiliates of BAC incluo1_ng Bank ol' America, fll.A.,       clearinghouse, 1f any, where the transactions are              other depository inst1tut1ons. Those bank deposits are
 member Federal Deposit Tnsurance Corporation                 executed, and if not executed on any exchal)ge, FINRA. protectea by the FDIC up to applicable limits. MLPF&S is not
(FDIC). Securities_, strat~gi~ advisory, and other             . You m 9y obtain _ar:i investor brochure th9t includ_es      a bank. Unless otherwise disclosed, INVESTMENTS
inv!"stment bankinq_ act1v11;1~s are perforir,1ed globally     information describlf)Q. the FINJ<A Reoula_t1on Public        THROUGH MLPF&S ARE NOT FDIC INSURED, ARE NOT B~NK
 by investment banl<ing affiliates of BAC (' Investment        Disclosure Program ( 't'rooram l. To ootain a brochukre GUARANTEED AND MAY LOSE VALUE To obtain information
 Banking Affiliates"), including, in the United States,        or more information aboul:_thepPrograDll) or your bpro er about SIPC including the SIPC Brochure contact SIPC at
 MLPF&S and Mernl_l Lynch Professional Clearing Corp.,         contact the FINRA Regulation ubrrc h1scFll0NsRuAre rbogram http·//www sipc org or (202)371-8300. '
 all of which are reqIstered broker cteal~rs and memliers      Hotline a_t (800)289-9999 or access t e             we site          ·      ·   ·
 of Financial lndusfry Regulatory Authonty (FINRA) and         at www.f1nra.org.

 +
  005                                                                                                4709                                                                             21 of 22
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      l:t       Interest reported to the IRS
estimates o15tained from vanous sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account If we, as custodian or trustee, hold an annuity      DCC       Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
These values are generally for transactions of $1 million    coverage apply.                                                        payment Pnor day's dividend retained to
or more, which often reflect more favorable pricing than                                                                            offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
transactions in smaller amounts. You may pay more
than these values if you purchase smaller amounts of           Estimated Annual Income and Current Yield for certain      NIA       Price, value and/or cost data not available
securities, or receive less if you sell smaller amounts of   types of securities could include a return of principal or   N/C       Not-Calculated
secunt1es.                                                   capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-negotial51e securities registered in the
  While we believe our pricing information to be reliable,   estimates and the actual income and yield might be                     name or the custodian
we cannot guarantee its accuracy. Pricing information        lower or higher than the estimated amounts. Current          it        Indicates that BofA Merrill Lynch Research
provided for certain thinly traded securities may be         Yield is based upon Estimated Annual Income and the                    has upgraded (1) or downgraded Ul its
stale.                                                       current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
estimates ootained from vanous sources and in certain
cases only from affiliates.                                   ML\s are debt securities or Certificates
  Investments such as direct participation program           of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - equities (e.g., stocks,
commodity pools, private equity funds, private debit         ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current vaTues will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management
administrator or sponsor of each program or a
third.party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuar market value or be realized upon a sale. If
an estimated value is not provided, accurate valuation
information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an official accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7099).
  +
   005                                                                                             4709                                                                   22 of 22
                                                                                                                                                      ~ !!!~!~!!c~!o~o~~n
                                                                             [Redacted].d]
Online at: www.mymerrill.com                             Account Number:                     722                    24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                Net Portfolio Value:                                       $531,006.66
      WOODMERE NY 11598-2917                                                                        Your Financial Advisor:
                                                                                                    ALEXANDER Y FISCHMAN
                                                                                                    7010 NORTHERN BLVD SUITE 490
                                                                                                    GREAT NECK NY 11021-5306
                                                                                                    alexander.fischman@ml.com
                                                                                                    1-800-8 76-8 77 0


•     INDIVIDUAL INVESTOR ACCOUNT                                                                                                                     May 07, 2018- May 31, 2018

                                                    This Statement                   Year to Date     ASSETS                                       Ma:,,_31                  April 30
                                                                                                      Cash/Money Accounts                        6,852.38                  2,668.61
                                                                                                      Fixed Income
      Total Credits                                         344.33                                    Equities                                 289,125.23               279,568.43
      Total Debits                                          (65.00)                                   Mutual Funds                             235,029.05               226,566.85
      Securities You Transferred In/Out                                                               Options
      Market Gains/(Losses) _ _ _ _       _ _   _ _    _21_,923.44                                    Other
                                                                                                          Subtotal (Long f'Ert]ofio)          531,006.66                 508,803.89
                                                                                                      TOTAL ASSETS                           $531,006.66               $508,803.89

                                                                                                      LIABILITIES
                                                                                                      Debit Balance
                                                                                                      Short Market Value
                                                                                                      TOTAL LIABILITIES
                                                                                                      NET PORTFOLIO VALUE                    $531,006.66               $508,803.89




            Go paperless! Receive this statement online instead of by mail. Visit mymerrill.com
            to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated /MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration /SIPC) and a wholly owned subsidiary of Bank of America
      Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value
+
005                                                                                                                4709                                                         14 of 22
                                                                         [Redactedld]
NINA FISCHMAN                                          Account Number:                  722                                         24-Hour Assistance: (800) MERRILL



INDIVIDUAL INVESTOR ACCOUNT                                                                                                                May 01, 2018- May 31, 2018


CASH FLOW                             This Statement   Year to Date               ASSET ALLOCATION*
Opening Cash/Money Accounts               $2,668-61                              * Estimated Accrued Interest not included;    may not reflect all holdings; does not
CREDITS                                                                             include asset categories less than 1 %; includes the categorical values for the
                                                                                    underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                            Allocation
Other Credits
      Subtotal
                                                          5,000.00
                                                          5,000.00                      //·r--,,                 D      Equities                  98.71%

                                                                                                                 G2:J   Cash/Money                  1.29%
                                                                                  (I                II\
DEBITS                                                                                                                  Accounts
Electronic Transfers                                                                                                    TOTAL                        100%
Margin Interest Charged
Other Debits
Visa Purchases
                                                                                  \\
ATM/Cash Advances
Checks Written/Bill Payment
                                                                                         '   --~-
Advisory and other fees                     (65.00)         (65.00)
     Subtotal                               /65.002         /65   ool
Net Cash Flow                              (;6s.o_o)     $4,935.00
                                                                                 Having an asset allocation that reflects your profile and goals is key to achieving
OTHER TRANSACTIONS                                                               the right outcome. Consult with your ac:!Visor to determine an appropriate
                                                                                 allocation across all your holdings.
Dividends/Interest Income                   344.33        2,085.33
Dividend Reinvestments                     (344.33)      (1,239.28)
Security Purchases/Debits                              (202,950.37)
Securi!Y_ Sales/Credits                    4,248.77     203,248.77
Closing Cash/Money Accounts              $6,852.38
                                                                                  DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                                   Mail              Online Delivel}'_
Fees Included in Transactions Above
                                                                                 Statements                                         X
                                                                                 Performance Reports                                X
Commissions/Tradin_g_ Fees                 (145.86)      (2,605,5_3)
                                                                                 Trade Confirms                                     X
                                                                                 Shareholders Communication                         X
                                                                                 Prospectus                                         X
                                                                                 Service Notices                                    X
                                                                                 Tax Statements                                     X




+
005                                                                                                       4709                                                           15 of 22
                                                                                                                                                                  ~ ~~!~~}l~o~~o
                                                                                                        [Redacted],d)
NINA FISCHMAN                                                                         Account Number:                   722


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                      May 01, 2018-May31, 2018

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.

If you have changes to your investment objective, please contact your Financial Advisor(s).



YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS
CASH/MONEY ACCOUNTS                                                                     Total             Estimated                         Estimated                Estimated     Est. Annual
Description                                                 Quantity               Cost Basis           Market Price                      Market Value           Annual Income          Yield%
CASH                                                       6,852.38                 6.852.38                                                 6,852.38

EQUITIES                                                                                Unit             Total              Estimated         Estimated       Unrealized    Estimated Current
Description                                    Symbol Acquired         Quantity   Cost Basis        Cost Basis            Market Price      Market Value     Gainl(Loss)Annual Income Yield%
AMAZON COM INC COM              _____________ AMIN 11 /27 /17 ___________ 70 _1,207.9364            84,555.55 __1,629.6200 __                114,073.40          29,517.85
APPLE INC                                                                  470    1 75.8575         82,653.06                  186.8700       87,828.90           5,175.84       1,373    1.56
                                                                             1    17 5.9100            175.91                  186.8700          186.87              10.96           3    1.56
                                                                             1    1f 0.7100            180.71                  186.8700          186.87               6.16           3    1.56
                                                                             1    H 1.0200             191.02                  186.8700          186.87              (4.15)          3    1.56
/.4857 FRACTIONAL SHARE)                                                          191.' )232            92.78                  186.8700           90.76              (2.02)          2    1.56
            Subtotal                                                473.4857                        83.293.48                                 88,480.27           5,186.79       1,384    1.56
            --"·····..- - - - - - -
BERKSHIRE HATHAWAYINC                           BRKB 03/13/18              452    214.6300          97,012.80                  191.5300       86,571.56      (10,441.24)
DEL CL B NEW
            TOTAL                                                                                 264.861.83                                 289,125.23          24.263.40       1,384     .48


RESEARCH RATINGS
Security                               Symbol           BofAML Research                          Morningstar                                               CFRA
AMAZON COM INC COM                     AMIN             Buy (B19)                                Hold                                                      Buy
APPLE INC                              AAPL             Buy (B17)                                Hold                                                      Buy

PLEASE REFER TO THE BACK OF YOUR STATEMENT FOR A GUIDE TO Bo!AML AND THIRD PARTY RESEARCH RATINGS.




+
005                                                                                                                           4709                                                        16 of 22
                                                                                                    [Radacted}d]
NINA FISCHMAN                                                                 Account Number:                      722                                        24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT ASSETS                                                                                                                                May01,2018-May31,2D18

                                                                                                                                                                    Cumulative       Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                          Total      Estimated           Estimated             Unrealized        Total Client      Investment          Annual Current
Description                                       Quantity            Cost Basis    Market Price        Market Value           Gainl(Loss)        Investment         Return($)         Income Yield%
POWERSHARES QQQ TRUST SE                               570           100,798.13       170.0700              96,939.90              (3,858.23)          100,798             (3,858)           743      .76
       1
       SYMBOL: QQQ         Initial Purchase: 03/13/18
             100%

VANGUARD 500 INDEX FUND                                555           133,770.61       248.7900            138,078.45                4,307.84           132,531              5,547       2,472       1.78
      SHS ETF
      SYMBOL: VOO        Initial Purchase: 10/25/17
      Equity 100%
      .0430 Fractional Share                                               10.51      248.7900                      10.70                 .19                                                  1     1.78

           Subtotal (Equities)                                                                            235,029.05
           TOTAL                                                     234,579.25                           235,029.05                  449.80                                1,689       3,216       1.37

LONG PORTFOLIO                                                                     Aqjusted/Total                    Estimated            Unrealized         Estimated           Estimated         Current
                                                                                       Cost Basis                  Market Value          Gainl(Loss)    Accrued Interest     Annual Income          Yield%

           TOTAL                                                                     506,293.46                     531,006.66            24,713.20                                  4,600             .87

Total Client Investment: Cost of shares directly purchased and still held. Does not include         Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                              shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                 reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)         accounts.
of all shares purchased and still held, including shares acquired through reinvestment of           Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for Jong-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.



+
005                                                                                                                         4709                                                                     17 of 22
                                                                                                                                              ~ ~!!~!!!c~!~o~~n
                                                                                      [RedactedJ.c!]
NINA FISCHMAN                                                       Account Number:                    722


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS                                                                                                 May 01, 2018- May 31, 2018

DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                             Income
Date     Transaction Type                                  Quantity Description                              Reinvestment                        Income       Year To Date
Taxable Interest
         Subtotal (Taxable Interest)                                                                                                                               662-42
Taxable Dividends
05/17 'Dividend                                                     APPLE INC                                                                    344.33
                                                                    HOLDING 471.6832
                                                                    PAY DATE 05/17/2018
05/17    Reinvestment Program                                       APPLE INC                                     (344.33)
05/18    Reinvestment Share(s)                             1.8025   APPLE INC
                                                                    REINV AMOUNT $344.32
                                                                    REINV PRICE $187.20200
                                                                    QUANTITY BOT   1.8025
                                                                    COMMISSION     $6.89
         Subtotal (Taxable Dividends)                                                                                                            344.33           1,422.91
         NET TOTAL                                                                                                (344.33)                       344.33          2,085.33


SECURITY TRANSACTIONS

Settlement                                                                                                   Transaction     Commissions/       (Debit)/   Accrued Interest
Date       Description                  Transaction Type                          Quantity                      Amount        Trading_ Fees       Credit     Eamedl(Paid)
Sales
05/08   • WALMART INC                   Sale                                      -50.0000                     4,394.63           (145.86)     4,248.77
          [Redacted]   931142103
          UNIT PRICE      87 .8,JZ5
          Subtotal (Sales)                                                                                     4,394.63           (145.86)     4,248.77
          TOTAL                                                                                                4,394.63          (145.86)      4,248.77
          TOTAL SECURITY PURCHASES/(DEBITS)
          TOTAL SECURITY SALES/CREDITS                                                                                                         4,248.77




+
005                                                                                                             4709                                                  18 of 22
                                                                                                    [Redactedld]
NINA FISCHMAN                                                                   Account Number:                    722                        24-Hour Assistance: (800) MERRILL


YOUR INDIVIDUAL INVESTOR ACCOUNT TRANSACTIONS                                                                                                           May 01, 2018-May 31, 2018

REALIZED GAINS/(LOSSES)
                                                                             Acquired Liquidation                                                          Gainsl(Losses) 0
Description                                                         Quantity    Date     Date                  Sale Amount       Cost Basis    This Statement           Year to Date
         WALMART INC                                                50.0000 01/11/18 05/04/18                        4,248.77     5,139.44             (890.67)
          Subtotal (Short-Term)                                                                                                                        (890.67)              (890.67)
        TOTAL                                                                                                        4,248.77     5,139.44             (890.67)              (890.67)
0   *   Excludes transactions for which we have insufficient data

ADVISORY AND OTHER FEES
Date              Fee Type                                               Quantity    Description                                               Debit                         Credit
05/07             Account Fee                                                        ANNUAL ACCOUNT FEE                                        65.00
                  NET TOTAL                                                                                                                    65.00




+
005                                                                                                                       4709                                                 19 of 22
FUNDAMENTAL EQUITY OPINION KEY AND GUIDE TO YOUR BofA MERRILL LYNCH RESEARCH RATINGS
Bo!A MERRILL LYNCH RESEARCH
Bo!A Merrill Lynch Research or BofAML Research is research produced by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and/or one or more of its affiliates. MLPF&S is a wholly
owned subsidiary of Bank of America Corporation.
Equity Opinions include a Volatility Risk Rating, an Investment Rating and an Income Rating.
    Bo!AML Research Volatility Risk Ratings                  Bo!AML Research Income Ratings
    Indicators of potential price fluctuation are:           Indicators of potential cash dividends are:
    A - Low                                                  7 - Same/higher (dividend considered to be secure)
    B- Medium                                                8 - Same/lower (dividend not considered to be secure)
    C- High                                                  9 - Pays no cash dividend
    BofAML Research Investment Ratings
    Reflect the analyst's assessment of a stock's absolute total return potential and the stock's attractiveness for investment relative to other stocks within a Coverage Cluster (defined below).
    There are three investment ratings:
    1 - Buy stocks are expected to have a total return of at least 10% and are the most attractive stocks in the Coverage Cluster
    2 - Neutral stocks are expected to remain flat or increase in value and are less attractive than Buy rated stocks
    3 - Underperform stocks are the least attractive stocks in a Coverage Cluster

Analysts assign investment ratings considering, among other things, the 0-12 month total return expectation for a stock and the firm's guidelines for ratings dispersions (shown in the table
below). The current price objective for a stock should be referenced to better understand the total return expectation at any given time. The price objective reflects the analyst's view of the
potential price appreciation (depreciation).

                                                     I                                                                               1.




         BofAML Research Investment ~a!~!:'_9            Total return expectati~I!_!~ithin 12-month period of date of ini~ial ratin_gl_wat,!!!gs dispersion guidelines for Coveraae Cluster+
                          J3tJJI -~- ---~~~---·          _________________________ >or= 10%                              ________ ___J                       <or= 70%
                        Neutral                                               - -------
                                                                                          >or= 0%                      --             i                      <or= 30%
                      Underoerform                                                          N/A                                       I                      >or= 20%
    +Ratings dispersions may vary from time to time where BofAML Research believes that it better reflects the investment prospects of stocks in a Coverage Cluster.
A Coverage Cluster is comprised of stocks covered by a single analyst or two or more analysts sharing a common industry, sector, region or other classification(s). A stock's Coverage Cluster is
included in the most recent BofAML Comment referencing the stock.
THIRD PARTY RESEARCH
Third party research on the equity securities of certain companies is available to clients for informational purposes. Clients can access this research at www.mymerrill.com or can call
1·800-MERRILL to request that a copy be sent to them. Please note that the third party research rating is not necessarily equivalent to, or derived using the same methodology as, the BofAML
Research ratings or the ratings of other third party research providers.




+
DOS                                                                                                                    4709                                                                  20 of 22
                                                                                                                                                           ~ ~~!!!!~c~!~o~~n

Customer Service                                               Securities Investor Protection Corporation (SIPC), and,        We receive a fee from ISA® banks of up to 2% per annum
  Please promptly report am inaccuracy, ctiscreP,ancy          in other Jurisct1ct1ons, locally registered entities.        of the average daily balances. We receive a fee from our
and/or con~ern py calling \J\7ealth Management Client            Investment products offered by Investment Bankir)g         affiliated banks of up to $100 per annum for each account
Support at \800-MERRIL[J Vl(ithifl ten (1 UJ business days     Affiliates, including MLPF&S, ARE NOT FDIC INSURED,          that sweeps balances to the banks under the RASP 5 " and
after deliver~ of or communication of'the account              ARE NOT BANK GUARANTEED AND MAY LOSE VALUE.                  ML bank deposit programs. We also receive a fee from Bank
statemer)t. you s)loulc;I .re-confirm any oral _                                                                            of America, N.A. based on the average daily Preferred
communications in writing to protect your rights.              Additional Information                                       Deposit® and Preferred Deposit for Business® balances.
About Us                                                         We will route your eguity and option orders to market
   y              -        f"    -                       .     centers consistent witfl our duty of best execution.            Options Customers
     oy may review our inanc1a 1stat,ement at our offices:        Except for certain custodial accounts, we hold bonds            For all customers, including those who own options, please
M~ ernll Lynch, Pierce, Fenner & Smith Incorporated            and _preferred stocks in bulk segregation. If there is a        promptly    advise us of any material change in your
  MLPF&S), One Bryant Park, New York, New York                 partial call for those securities, securities will be           investment     objectives or financial condition. rnctivictual
  003_6. If Y.D\J request a copy of our financial statement,   randorr)ly selected from those _held in bulk. The
we will mall it to you.                              ._        probab1_l11:y of your holdings being selected is                options commission charges have been included in your
    We.act as a_market_maker, 9ealer, block p9~1t1oner         proport1onal to the total number of customer holdings <:onfirma_tion. You may request a summary of this
or arbitrageur in certa1r) securities. These a_ct1v1t1es may   of th.at particular security that we hold.                      information.
put us or one of our affiliates on the opposite side of          This statement serves as a confirmation of certain
transaction~ we execute for Y.D.u_ and potentially result in   transactions durinq the period P,ermitted to be                 Margin Customers
tradin_q P.rofl_ts for us or our affiliates.                   reported periodically. Additional information is                        •              .            •           - •            -
   Boflffiilernll Lynch Research is research produced by       available upon written reguest.                                    If this statement ,s fo, a margin account, 1t 1s a combined
MLPF&S and/or o_ne or more of its affiliates. Third               In accordance with applicable Jaw, rules and                 statement of your marqin qcco_unt and special
party research ratings from selected vendors are               regulations, your free credit balance is not seqregated merr)orandum acc.ounfmaintained for you pursuant to
prov1d~d, 1f available, for your infprmation. Our              ana we can us~ these funds in our business. Your free applicable regulations. The permanent re<:ord of the _
providing these research ratings 1s not a solicitation or      credit balance ,s the amount of funds payable upon              separate accou\7t, as required by Regulation T, ,s available
reco!'lmef')tjation of any particui 9r security. MLPF&S        your demand. You haye the right to receive, in ttie             for your inspection LJpon request. You should retain this
and ,ts affiliates are not responsible for any third party     normal course of business, any free credit balance and stafement for use with your next statement to calculate
research and have no liability for such research. You          any .fully paid secyriti,as to which you are entitled,          interest charqes, if any, for the period covered by this
are responsible for any trading decision you make              subject to any obl1gat1ons you owe in any of your               statement. Tfie interest charge period will P,arallel the
based upon third party research ratings and reports.           accounts.                 .                                     statement period, except tha1 interest due for the final day
   MLPF&S may make available to you certain securities         . For clients enroll_ed in a sweep program, the balance of the statement period will be carried over and appear on
and other in.ve~tment products that are sponsored,             in any bank deP,os1t 9ccou_nt or sliares of any rr)O_ney        your next statement.
manage.ct, d1stnbuted or prov,_ded by comP,anies that          market mutual fu_nd in which you.have a benef1c1al
are affiliates of Bank of America CorP,oration (BAC) or in     intere 5t can be withdrawn or Tiqu,ctated qn your order         Coverage for your Account
which BAC has a substantial economic interest.                 and ths> proceeds returned to your secunt1es account                           _.                     .           _
   Merrill Edge is the marketing name for two                  or rem,~ed to you. _                                               The Secunt1es _Investor ProtEictlon Corporation (SIPC) 9\lct
businesses: Merrill Edge Advisory Center •M, which                Yoy w,11.ha~e the right to vote fu.11 shares and we may our excess-SIPC ins_urance pqhcy do not cover commod1t1es
offers team-based advice and guidance brokeragj'!              solicit voting instructions conc~rning these full st,ares futures contracts, fixed annu11)' contracts, hedge funds,
services; and a self-directed online investing platform.       in your account. Voting shares in your accoµnt will be          private equity funds, c_ommod1ty pooJs and other investment
 Both are made available through MLPF&S.                       governed by the then_ current rules and po\1c1~s of             contracts (sLJch as limited pannersh1ps) that are n9t _
   Bank of America Merrill Lynch is the marketing name         FINRA and !he Securities Exchange Comm1ss1,on or                registered with the US Secunt1es Exchange Com)l)1ss1on,
for the global banking and global markets businesses           ot~er apphcaple exchang,as or requlatory l;lod_ies.             P,rec,ous metals, other assets that are no1 securities, as
of BA,C.1.endi[lg, derivatives, and other commercial                II tninsactions are subject to t]'le con 5t1tut,on, rules, defined by SIPC, and a~sets that are not tield at MLPF&S,
ba(l~ing activ1t1e~ are P,erformed qlobally_ by banking
affiliates of BAC, 1nclud1_nq Bank or America, N.A.,
                                                               f~fi~ri~~t1og~ 5 Jf[l',~ ~Ji~:~,  ~ub,~~a~f~I and its
                                                               clearinghouse, if any, where t~e transactions are
                                                                                                                               such !35 cash on _deposit at Bqnk of America, N.A. or Bank of
                                                                                                                                Amenca Cahforn,.a, N.A. _(Mernll Lynch affiliated _banks) or
 member Fect~,al Deposit Tnsurance Corporation                 executed, and if not executed on any exchange FINRA. other deP.os1tory inst1tut1ons. Those bank tjepos,ts are .
 (FDIC). Securities, strate9!c_ advisory, and other               You may obtain an investor brochure that inci'uctes          protecteo by the FDIC µp to. aP.plicable limits. MLPF&S 1s not
 mv~stment bankin(l_act1v1t1~s are pertorrr,,ect globally      information ctescribinq the FINRA Requlation Public              a bank. Unless otherwise ct,sclosect, INVESTMENTS
 by investmef')t ba,;iRing affl)1ate.s o BAC .( Investment     Disclosure Program ("'Proqram"). To obtain a brochure THROUGH MLPF&S ARE NOT FDIC INSURED, AR~ NOT BANK
 Banking Affiliates), including, in the United States,         or more information abou1 the Proqram or your broker GUARANTEED AND MAY LOSE VALUE. To obtain information
 MLPF&S_and Mernl_l Lynch Professional Clearing Corp.,         contact the FINRA Requlation Pubfic Disclosure Program about SIPC, including the SIPC Brochure, contact SIPC at
 all qf which are registered broker dealers and members         Hotline qt (800)289-9999 or access the FINRA website http:/ /www.sipc.org or (202)371-8300.
 of Financial lnctusfry Regulatory Authority (FINRA) and        at www.finra.org.

 +
  005                                                                                                 4709                                                                           21 of 22
Fixed Income Securities                                      Insurance Policies and Annuity Contracts                     Symbols and Abbreviations
  Values on your statement generally are based on             Information is based on data from the issuing insurer.      l:l       Interest reported to the IRS
estimates o6tained from various sources and in certain       We are not responsible for the calculation of                •         Gross Proceeds reported to the IRS
cases only from affiliates. These values assume              policy/contract values. Insurance policies and annuity       *         Dividends reported to the IRS
standard market conditions, are not firm bids or offers      contracts are generally not held in your MLPF&S                        Transactions reported to the IRS
and may vary from prices achieved in actual                  account. If we, as custodian or trustee, hold an annuity     i:Jcc     Options Clearing Corporation
transactions, especially for thinly traded securities.       contract that is a security, SIPC and excess-SI PC           #         Transaction you requested same day
These values are generally for transactions of $1 million    coverage apply.                                                        payment. Pnor day's dividend retained to
or more, which often reflect more favorable pricing than                                                                            offset cost of advancing payment on your
                                                             Estimated Annual Income and Current Yield                              behalf
transactions in smaller amounts. You may pay more
than these values if you purchase smaller amounts of           Estimated Annual Income and Current Yield for certain      N/A       Price, value and/or cost data not available
securities, or receive less if you sell smaller amounts of   types of securities could include a return of principal or   N/C       Not-Calculated
securities.                                                  capital gains in which case the Estimated Annual             N/N       Non-negotiable securities
                                                             Income and Current Yield would be overstated.                N/0       Securities registered in your name
Prices and Valuations                                        Estimated Annual Income and Current Yield are                N/0 CUST Non-negotial51e securities registered in the
  While we believe our pricing information to be reliable,   estimates and the actual income and yield might be                     name o"f the custodian
we cannot guarantee its accuracy. Pricing information        lower or higher than the estimated amounts. Current          it        Indicates that BofA Merrill Lynch Research
provided for certain thinly traded securities may be         Yield is based upon Estimated Annual Income and the                    has upgraded (i) or dow,:,graded U) its_
stale.                                                       current price of the security and will fluctuate.                      fundamental equity opinion on a security.
  Values on your statement generally are based on            Market-Linked Investments (MU)
estimates ootained from various sources and in certain
cases only from affiliates.                                    Mlls are debt securities or Certificates
  Investments such as direct participation program           of Deposit linked to an underlying
securities (e.g., partnerships, limited liability            reference asset. They are reflected on
companies, and real estate trusts which are not listed       your statement by their underlying
on any exchange), and alternative investments (e.g.          reference asset - eguities (e.g., stocks,
commodity pools, private equity funds, private deti1t        ETFs, equity indices), alternative
funds, and hedge funds) are generally illiquid               investments (e.g., commodities,
investments. No formal trading market exists for these       currencies), or fixed income (e.g.,
securities and their current vaTues will likely be           interest rates). This classification
different from the purchase price. Unless otherwise          method illustrates your asset
indicated, and except for certain alternative investment     allocation.
funds sponsored by affiliates of MLPF&S, the value
shown on this statement for an investment in these
securities has been provided by the management,
administrator or sponsor of each program or a
third-party vendor, in each case without independent
verification by MLPF&S. The values shown may not
reflect actuaf market value or be realized upon a sale. If
an estimated value is not provided, accurate valuation
information is not available.
Cost Data/Realized Capital Gains & Losses
  Cost Data and Realized Capital Gains/Losses are
provided in this statement for informational purposes
only. Please review for accuracy. Merrill Lynch is not
responsible for omitted or restated data. Please
consult your tax advisor to determine the tax
consequences of your securities transactions. Your
statement is not an officia I accounting of gains/losses.
Please refer to your records, trade confirmations, and
your Consolidated Tax Reporting Statement (Form
7099).
  +
   005                                                                                             4709                                                                   22 of 22
                                                                                                                                                      ~ ~~!~!!~call~o!~n
                                                                              [Redacted]-d]
Online at: www.mymerrill.com                              Account Number:                     722                     24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                  Net Portfolio Value:                                      $533,213.92
      WOODMERE NY 11598-2917                                                                          Your Financial Advisor:
                                                                                                      ALEXANDER Y FISCHMAN
                                                                                                      1010 NORTHERN BLVD SUITE 490
                                                                                                      GREAT NECK NY 11021-5306
                                                                                                      alexander.fischman@ml.com


•     CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program
                                                                                                      1-800-876-8770


                                                                                                                                                     June 01, 2018 - June 29, 2018

                                                     This Statement                   Year to Date     ASSETS                                      June29                    May31

      E:i~fng; ~11~~Itmi~i.1:u ' ·
      Total Credits
                   1
                                                              6.52                        7,091.85
                                                                                                        Cash/Money Accounts
                                                                                                        Fixed Income
                                                                                                                                                 32,178.81                 6,852.38

                                                                                                        Equities                                264,705.83              289,125.23
      Total Debits                                         (393.88)                        (458.88)     Mutual Funds                            236,329.28              235,029.05
      Securities You Transferred In/Out                                                                 Options
      Market Gains/(Losses)                                2,594.62                                     Other

      1;fng;:M~!~~(~~iil )·······                                                                           Subtotal (Long Portfolio)
                                                                                                        TOTAL ASSETS
                                                                                                                                                533,213.92
                                                                                                                                               $533,213.92
                                                                                                                                                                        531,006.66
                                                                                                                                                                       $531,006.66

                                                                                                        LIABILITIES
                                                                                                        Debit Balance
                                                                                                        Short Market Value
                                                                                                        TOTAL LIABILITIES
                                                                                                        NET PORTFOLIO VALUE                    $533,213.92             $531,006.66




             Go paperless! Receive this statement onfine instead of by mail. Visit mymerril/.com
             to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated /MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer, Member Securities Investor Protection Car oration (SIPC) and a wholly owned subsidiary of Bank of America
+     Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value

007                                                                                                                  4709                                                        6of26
                                                                         [RedactedJ,d)
NINA FISCHMAN                                          Account Number:                   722                                    24-Hour Assistance: (800) MERRILL



CMA® ACCOUNT                                                                                                                            June 01, 2018 - June 29, 2018


CASH FLOW                             This Statement   Year to Date                ASSET ALLOCATION*
Opening Cash/Money Accounts              $6,852.38                                * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                             include asset categories less than 1 %; includes the categorical values for the
                                                                                    underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                           Allocation
Other Credits                                             5,000.00                                           D     Equities                       93.97%
    Subtotal                                              5,000.00
                                                                                                             D     Cash/Money                      6.03%
DEBITS                                                                                                             Accounts
Electronic Transfers                                                                                               TOTAL                            100%
Margin Interest Charged
Other Debits
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees                    (393.88)        (458.88)
    Subtotal                               (393.881        /458,88)
Net Cash Flow                             (~9~88)        $4,541.12

OTHER TRANSACTIONS
Dividends/Interest Income                      6.52       2,091.85
Dividend Reinvestments                                   (1,239.28)
Securicy Purchases/Debits               (82,283.11)    (285,233.48)
Security Sales/Credits                  107,996.90      311,245.67
Closing Cash/Money Accounts             $32,178.81                                DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                              Mail                   Online Delive!Y_
Fees Included in Transactions Above                                               Statements                                   X
                                                                                  Performance Reports                          X
Commissions/Tradin_g_ Fees                    (1.41}     (2,606.94)
                                                                                  Trade Confirms                               X
                                                                                  Shareholders Communication                   X
                                                                                  Prospectus                                   X
                                                                                  Service Notices                              X
                                                                                  Tax Statements                               X




+
007                                                                                            4709                                                                     7 of26
                                                                                                                                                                                      ~ MerriH lynch
                                                                                                                                                                                             Bank of America Corporation
                                                                                                          [Redacted].d]
NINA FISCHMAN                                                                        Account Number:                      722


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                                         June 01, 2018 - June 29, 2018

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage yOu-to CoritaCt YQu[Flllarlcial Advisor{s)° if there have been any changes in your financial situation or investment objE!ctiveS, o-r if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon yourrequest, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA ASSETS
CASH/MONEY ACCOUNTS                                                                     Total              Estimated                                            Estimated                Estimated          Est. Annual
Description                                                Quantity                Cost Basis            Market Price                                         Market Value           Annual Income               Yield%
CASH                                                          0.81                      0.81                                                                                  .81
                                                                                                                     ----··------     -   -···-------·· --·--··-   ----·----·-
BIF MONEY FUND                                          32,178.00                 32,178.00                       1.0000                                            32,178.00                     412              1.28
            TOTAL                                                                 32,178.81                                                                        32,178.81                      412              1.28

EQUITIES                                                                               Unit                  Tota/               Estimated                            Estimated      Unrealized    Estimated Current
Description                              Symbol Acquired              Quantity   Cost Basis             Cost Basis             Market Price                         Market Value    Gainl(Loss)Annua/ Income Yield%
ALPHABET INC SHS      CL A               G0OGL 06/15/18                    10 1,156.2700                11,562.70                   1,129.1900                         11,291.90      t22.o.8ol




+
007                                                                                                                                 4709                                                                            Bof 26
                                                                                                                                            [Redacted]-d]
NINA FISCHMAN                                                                                                 Account Number:                               722                                       24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                                                                             June 01, 2018 • June 29, 2018

EQUITIES (continued)                                                                                                 Unit                                   Total      Estimated            Estimated       Unrealized    Estimated Current
Description                                            Symbol Acquired                   Quantity              Cost Basis                        Cost Basis          Market Price         Market Value     Gainl(Loss)Annua/ Income Yield%
AMAZON COM INC COM                                      AMZN 11 /27 /17                            70 1,207.9364                                 84,555.55           1,699.8000           1.18,986.00       34.430.45
APPLE INC                                                 AAPL 11/27/17                          470            175.8575                         82,653.06             185.1100             87,001.70        4,348.64               1,373    1.57
                                                               02/16/18                            1            175.9100                            175.91             185.1100                185.11            9.20                   3    1.57
                                                               05/18/18                            1            180.7100                            180.71             185.1100                185.11            4.40                   3    1.57
                                                               05/18/18                            1            191.0200                            191.02             185.1100                185.11           (5.91)                  3    1.57
(.4857 FRACTIONAL SHARE)                                       05/18/18                                         191.0232                             92.78             185.1100                 89.91           (2.87)                  2    1.57
            Subtotal                                                                    473.4857                                                 83,293.48                                  87,646.94        4,353.46               1,384    1.57
                                                                                                                                                                                                                             ···----~~
FACEBOOK INC                                                   FB 06/15/18                         55           196.1390                         10,787.65             194.3200             10,687.60         (100.05)
CLASS A COMMON STOCK                                                                                                      ...,_______   ----~- - ----
                                                                                          -   ---···----·-----···-----
JPMORGAN CHASE & CO                                         JPM 06/15/18                         111            107.2699                          11,906.96            104.2000             11,566.20       . (340,J6J . .           249     2.14
                            .• ················-   -   -·-·········   -··   -·
NETFUX COM INC                                            NFLX 06/15/18                             33           392.5300                        12,953.49             391.4300             12,917.19          (36.3Q)
TELADOC INC                                              TDOC 06/15/18                           200               60.0500                       12,010.00              58.0500             11,610.00         (400.00)
            TOTAL                                                                                                                              227,069.83 - - - - - -                      264,705.83       37,636.00               1,633     .62

                                                                                                                                                                                                           Cumulative          Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                                                   Total                  Estimated               Estimated              Unrealized        Total Client   Investment             Annual Current
Description                                                                  Quantity          Cost Basis                Market Price            Market Value            Gainl(Loss)        Investment      Return($)            Income Yield%
INVESCO QQQ TR SER 1                                                             570      100,798.13                        171.6500                 97,840.50               (2,957.63)       100,798          (2,957)               743      .75
      SYMBOL: QQQ                Initial Purchase: 03/13/18
      Equny100%._

VANGUARD 500 INDEX FUND                                                          555      133,770.61                        249.5100               138,478.05                 4,707.44        132,531            5,946             2,553     1.84
      SHSETF
      SYMBOL: VOO                Initial Purchase: 10/25/17
      Equity 100%
      . 0430 Fractional Share                                                                            10.51              24.9.5700                        10.73                  .22                                                  1   1.84

              Subtotal (Equities)                                                                                                                  236,329.28
              TOTAL                                                                           234,579.25                                           236,329.28                 1,750.03                           2,989             3,297     1.40



+
007                                                                                                                                                                   4709                                                                    9of 26
                                                                                                                                                               ~ Merrill Lynch
                                                                                                                                                                       Bank of America Corpor.eitiot'l
                                                                                                   [Redactedld]
NINA FISCHMAN                                                                 Account Number:                     722


YOUR CMA ASSETS                                                                                                                                               June 01, 2018 - June 29, 2018

LONG PORTFOLIO                                                                    Adjusted/Total                    Estimated     Unrealized       Estimated           Estimated             Current
                                                                                      Cost Basis                  Market Value   Gainl(Loss) Accrued Interest      Annual Income              Yield%
           TOTAL                                                                     493,827.89                    533,213.92     39,386.03                                   5,341              1.00

Total Client Investment: Cost of shares directly purchased and still held. Does not include        Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                             shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)        accounts.
of all shares purchased and still held, including shares acquired through reinvestment of          Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/ or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.



YOUR CMA TRANSACTIONS
DIVIOENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                     Income
Date    Transaction Type                                            Quantity Description                                                                           Income             Year To Date
Taxable Interest
          Subtotal (Taxable Interest)                                                                                                                                                       662.42
Taxable Dividends
06/29     Dividend                                                             BIF MONEY FUND                                                                         6.52
                                                                               PAY DATE 06/28/2018
06/29     Reinvestment Share(s)                                      6,0000    BIF MONEY FUND
                                                                               REINV AMOUNT $6_00
                                                                               REINV PRICE $ 1 .00000
                                                                               QUANTITY BOT    6.0000
                                                                               AS OF 06/29
          Subtotal (Taxable Dividends)                                                                                                                                6-52                1,429-43


+
007                                                                                                                       4709                                                                  10 of 26
                                                                                             [Redacted],d]
NINA FISCHMAN                                                              Account Number:                   722                                   24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                                    June 01, 2018-June 29, 2018

OIVIOENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                                              Income
Date    Transaction T)P_e                                       Quantity   Description                                                                       Income       Year To Date
        NET TOTAL                                                                                                                                               6.52         2,091.85


SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                         Transaction   Commissions/               (Debit)/   Accrued Interest
Date       Description                       Transaction Type                             Quantity                    Amount      Tradin[l_ Fees              Credit     Earnedl(Paid)
Purchases
06/19       ALPHABET INC SHS          CL A   Purchase                                     10.0000                  (11,562.70)                           (11,562.70)
            [Redacted]   [Redacted]
            UNIT PRICE 1156.2702
06/19       FACEBOOK INC                      Purchase                                    55.0000                  (10,787.65)                           (10,787.65)
            CLASS A COMMON STOCK [Redacted] [Redacted]
            UNIT PRICE 196.1390
06/19       JPMORGAN CHASE & CO              Purchase                                    111.0000                  (11,906.96)                           (11,906.96)
            [Redacted]   [Redacted]
            UNIT PRICE 107.2699
06/19       NETFLIX COM INC                  Purchase                                     33.0000                  (12,953.49)                           (12,953.49)
            [Redacted]   [Redacted]
            UNIT PRICE \Keaaeted]
06/19       SHOPIFY INC          CLA         Purchase                                     71.0000                  (11,875.46)                           (11,875.46)
            [Redacted]   [Redacted]
            UNIT PRICE 167.2600
06/19       WIX COM LTD                      Purchase                                    107.0000                  (11,186.85)                           (11,186.85)
            \Redacted]   [Redacted]
            UNIT PRICE 104.5500
06/19       TELADOC INC                      Purchase                                    200.0000                  (12,010.00)                           (12,010.00)
            [Redaoted]   [Redacted]
            UNIT PRICE       60.0500
            Subtotal (Purchases)                                                                                   (82,283.11)                           (82,283.11)



+
007                                                                                                                   4709                                                         71 of 26
                                                                                                                                       ~ ~~!!!!!c~!~,~~n
                                                                                  [Redacted}d]
NINA FISCHMAN                                                   Account Number:                  722



YOUR CMA TRANSACTIONS                                                                                                                 June 01, 2018 · June 29, 2018

SECURITY TRANSACTIONS (continued)
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                             Transaction   Commissions/        (Debit}/   Accrued Interest
Date       Description                       Transaction Type                 Quantity                     Amount     Trading_ Fees        Credit     Earned/(Paid}
Sales
06/19 • BERKSHIRE HATHAWAYINC              Sale                            -452.0000                   86,644.65             (1.13)    86,643.52
        DEL CL B NEW [Redacted] [Redacted]
        UNIT PRICE 191.6917
06/27 • SHOPIFY INC        CLA               Sale                            -71.0000                  10,968.61              (.14)    10,968.47
        [Redacted] [Redacted]

        UNIT PRICE 154.487 4
06/27 • WIX COM LTD                          Sale                           -107.0000                   10,385.05             (.14)    10,384.91
        [Redacted] [Redacted]

          UNIT PRICE     97.0565
          Subtotal (Sales)                                                                             107,998.31            (1.41)   107,996.90
Other Security Transactions
06/04     POWERSHARES QQQ TRUST SE           Exchange                       -570.0000
          1 PAY DATE 06/04/2018
06/04     INVESCO QQQ TR SER 1               Exchange                       570.0000
          PAY DATE 06/04/2018
          Subtotal (Other Security Transactions)
          TOTAL                                                                                         25,715.20            (1.41)    25,713.79
          TOTAL SECURITY PURCHASES/(DEBITS)                                                                                           (82,283.11)
          TOTAL SECURITY SALES/CREDITS                                                                                                107,996.90




+
007                                                                                                       4709                                                  12 of 26
                                                                                                       [Redact~}d]
NINA FISCHMAN                                                                Account Number:                         7 22                              24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                                           June 01, 2018 - June 29, 2018

REALIZED GAINS/(LOSSES)
                                                                           Acquired Liquidation                                                                     Gainsl(Losses) O
Description                                                     Quantity          Date          Date             Sale Amount              Cost Basis    This Statement           Year to Date
       BERKSHIRE HATHAWAYINC                                452.0000 03/13/18             06/15/18                     86,643.52           97,012.80       (10,369.28)
       SHOPIFY INC   CL A                                    71.0000 06/15/18             06/25/18                     10,968.47           11,875.46          (906.99)
       WIX COM LTD                                          107 .0000 06/15/18            06/25/18                     10,384.91           11,186.85          (801.94)
       Subtotal (Short-Term)                                                                                                                               (12,078.21)              /12.968.88)
      TOTAL                                                                                                          107,996.90           120,075.11      (12,078.21)              (12,968.88)
0 - Excludes transactions for which we have insufficient data

ADVISORY AND OTHER FEES
Date            Fee Type                                               Quantity          Description                                                    Debit                         Credit
06/12          Advisory PrCJgram Fee                                                     INV. ADVISORY FEE JUN                                         393.88
               NETTOTAL                                                                                                                                393.88




    YOUR CMA MONEY FUND TRANSACTIONS
    Date      -~-'!.?.~(!P.~(<?..'.!.                              Sales                 Purchases Date                 Description                                  Sales           Purchases
    06766     BIF MONEY FUND                                                              6,852.00 06/26                iiiF MONEY FUND                                               4,360.00
    06/12     BIF MONEY FUND                                     394.00                            06/28                BIF MONEY FUND                                               21,354.00
                    NET TOTAL                                                                                                                                                        32,172.00




+
007                                                                                                                           4709                                                       13 of 26
                                                                                                                                                       ~ ~~!!!!~ic~l~o!~"
                                                                              [R~cted],c!]
Online at: www.mymerrill.com                              Account Number:                    722                      24-Hour Assistance: (800) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                 Net Portfolio Value:                                       $545,143.52
      WOODMERE NY 11598-2917                                                                         Your Financial Advisor:
                                                                                                     ALEXANDER Y FISCHMAN
                                                                                                     1010 NORTHERN BLVD SUITE 490
                                                                                                     GREAT NECK NY 11021-5306
                                                                                                     alexander.fischman@ml.com


•     CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program
                                                                                                     1-800-876-8770


                                                                                                                                                       June 30, 2018 · July 31, 2018

                                                     This Statement                  Year to Date      ASSETS                                        Jul}'_31                June 29
                                                                                                       Cash/Money Accounts                       11,071.69                 32,178.81
                                                                                                       Fixed Income
      Total Credits                                         946.75                       8,038.60      Equities                                 289,408.34               264,705.83
      Total Debits                                         (444.34)                       (903.22)     Mutual Funds                             244,663.49               236,329.28
      Securities You Transferred In/Out                                                                Options
      Market Gains/(Losses)_ _ _ _          _ _ _ __ 1_1,427 .19                       41,748.86       Other
                                                                                                           Subtotal (Long Portfolio)            545,143.52                533,213.92
                                                                                                       TOTAL ASSETS                            $545,143.52              $533,213.92

                                                                                                       LIABILITIES
                                                                                                       Debit Balance
                                                                                                       Short Market Value
                                                                                                       TOTAL LIABILITIES
                                                                                                       NET PORTFOLIO VALUE                     $545,143.52              $533,213.92




             Go paperless! Receive this statement on/ine instead of by mail. Visit mymerri/1.com
             to enrofl in online delivery.




       Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of
       Bank of America Corporation. MLPF&S is a re istered broker-deafer, Member Securities Investor Protection Car oration (SIPC) and a wholly owned subsidiary of Bank of America
       Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value
+
005                                                                                                                4709                                                           6of 27
                                                                           [Redacted}d]
NINA FISCHMAN                                            Account Number:                  722                                     24-Hour Assistance: (BOO) MERRILL



CMA® ACCOUNT                                                                                                                             June 30, 2018 - July 31, 2018


CASH FLOW                             This Statement      Year to Date              ASSET ALLOCATION*
Opening Cash/Money Accounts             $32,178.81                                 * Estimated Accrued Interest not included; may not reflect all holdings; does not
                                                                                     include asset categories less than 1 %; includes the categorical values for the




                                                                                           /~,--~,,
CREDITS
                                                                                     underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                           Allocation
Other Credits                                               5,000.00                                            D     Equities                    97.97%
      Subtotal                                              5,000.00
                                                                                                                CZ3   Cash/Money                   2.03%
DEBITS                                                                                                                Accounts
Electronic Transfers                                                                                                  TOTAL                         100%
Margin Interest Charged
Other Debits
Visa Purchases
ATM/Cash Advances
Checks Written/Bill Payment
Advisory and other fees                    (444.34)          (903.22)
                                                                                           ,,'---
                                                                                                      -    //




    Subtotal                                /444.34l         (903.22)
Net Cash Flow                             ($44_1.34)       $4,096.78

OTHER TRANSACTIONS
Dividends/Interest Income                   946.75           3,038.60
Dividend Reinvestments                     (920.18)        (2,159.46)
Security Purchases/Debits               (33,632.28)      (318,865.76)
Security_ Sales/Credits                  12,942.93        324,188.60
Closing Cash/Money Accounts             $11,071.69                                 DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                                 Mail                Online Delivery_
Fees Included in Transactions Above
                                                                                   Statements                                     X
                                                                                   Performance Reports                            X
Commissions/Tradin.9. Fees                    lQ.1_7_)     (2,607.1_12
                                                                                   Trade Confirms                                 X
                                                                                   Shareholders Communication                     X
                                                                                   Prospectus                                     X
                                                                                   Service Notices                                X
                                                                                   Tax Statements                                 X




+
005                                                                                                 4709                                                                7of27
                                                                                                                                                                           ~ Merrill Lynch
                                                                                                                                                                                  Book of America Corporo:tio:1
                                                                                                        [Redacted}d)
NINA FISCHMAN                                                                       Account Number:                    722


ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                              June 30, 2018 - July 3 7, 2018

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
               Y
We encot.irage • u-to ContaCt your Financial AdviSor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 7, 3rd FL, Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA ASSETS
CASH/MONEY ACCOUNTS                                                                   Total               Estimated                                 Estimated                Estimated            Est. Annual
Description                                               Quantity               Cost Basis             Market Price                              Market Value           Annual Income                 Yield%
CASH                                                         0.69                      0.69                    __ ___ ...
                                                                                                                  ,     ,
                                                                                                                                           -   ,,--a•-••--
                                                                                                                                                                .69
BIF MONEY FUND                                         17,071.00                 11,071.00                     1.0000                                  11,071.00                      162                 1.46

           TOTAL                                                                 11,071.69                                                             11,071.69                      162                 1.46

EQUITIES                                                                              Unit                 Total              Estimated                   Estimated       Unrealized    Estimated Current
Description                             Symbol Acquired              Quantity   Cost Basis            Cost Basis            Market Price                Market Value     Gainl(Loss)Annual Income Yield%
ALPHABET INC SHS      CL A               GOOGL 06/15/18                   10 1,156.2700               . ., ___
                                                                                                      11   &;h? ..7n
                                                                                                                   _         1,227.2200                      12,272.20       709.50




+
005                                                                                                                          4709                                                                          8of27
                                                                                                                 [Re<lacted}d]
NINA FISCHMAN                                                                                Account Number:                     722                                         24-Hour Assistance: (800) MERRILL


YOUR CMA ASSETS                                                                                                                                                                      June 30, 2018-July 31, 2018

EQUITIES (continued)                                                                               Unit                    Total             Estimated          Estimated           Unrealized    Estimated Current
Description                                         Symbol Acquired               Quantity   Cost Basis               Cost Basis           Market Price       Market Value         Gainl(Loss)Annual Income Yield%
AMAZON COM INC COM                                   AMZN 11/27/17                     70 1,207.9364                  84,555.55            1,777.4400          124,420.80          39,865-25
APPLE INC                                                AAPL 11/27/17               470     175.8575                 82,653.06              190.2900           89,436.30            6,783.24            1,373    1.53
                                                              02/16/18                 1     175.9100                    175.91              190.2900              190.29               14.38                3    1.53
                                                              05/18/18                 1     180.7100                    180.71              190.2900              190.29                9.58                3    7_53
                                                              05/18/18                 1     191.0200                    191.02              190-2900              190.29               (0.73)               3    1.53
/.4857 FRACTIONAL SHARE)                                      05/18/18                       191.0232                     92.78              190.2900               92.42               (0.36)               2    1.53
          Subtotal                                                               473.4857                             83,293.48                                 90,099.59            6,806.11            1,384    1.53
FACEBOOK INC                                                FB 06/15/18                55    196.1390                 10,787.65              172.5800            9,491.90           (1,295.75)
CLASS A COMMON STOCK
                       --"'"'   "·--------"-----   ---   --·····--·-·--·-
JPMORGAN CHASE & CO                                       JPM 06/15/18                111    107.2699                 11,906.96              114.9500           12,759.45              852.49              249    1.94
NETFLIX COM INC                                          NFLX 06/15/18                 33    392.5300                 12,953.49              337.4500           11,135.85           (1,817.64)
                                                              07 /12/18                18    410.4500                  7,388.10              337.4500            6,074.10           (1,314.00)
            Subtotal                                                                   51                             20,341.59                                 17,209.95           /3, 131.64)
SQUARE INC SHS         CLA                                  SQ 07/25/18               173      70.3998                                 8      64.6500           1_1_,_1 s_4A5 ..    .J?94,73) __ ,
TELADOC INC                                              TDOC 06/15/18                200      60.0500                12,010.00               59.8500           11,970.00              (40.00)
            TOTAL                                                                                                   246,§_37. 11_           _ _ _ _ _ _ _ 289,408.34                42,771.23            1,633     .56


                                                                                                                                                                                   Cumulative        Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                                         Total     Estimated           Estimated               Unrealized      Total Client       Investment           Annual Current
Description                                                           Quantity       Cost Basis   Market Price        Market Value             Gainl(Loss)      Investment          Return($}          Income Yield%
INVESCO QQQ TR SER 1                           570                                 100,798.13       176.4500           100,576.50                  (221.63)        100,798               (221)            743     .73
      SYMBOL: QQQ    Initial Purchase: 03/13/18
           100%

VANGUARD 500 INDEX FUND                           557                              134,270.65       258.4000           143,928.80                  9,658.15        132,531             11,397           2,563    1.78
     SHS ETF
     SYMBOL: VOO        Initial Purchase: 10/25/17
     Eqwty 100%
     .6122 rractional Share                                                             152.82      258.4000                     158.19                5.37                                                  3   1.78


+
005                                                                                                                                         4709                                                                  9of27
                                                                                                                                                                   ~ Merrill Lynch
                                                                                                                                                                           Bonk of America Corpo.fi:ltion
                                                                                                    [RedactedJ.d]
NINA FISCHMAN                                                                 Account Number:                       7 22


YOUR CMA ASSETS                                                                                                                                                   June 30, 2018 - July 31, 2018

                                                                                                                                                                Cumulative        Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT (continued)                              Tota/      Estimated           Estimated              Unrealized      Total Client   Investment          Annual Current
Description                                       Quantity            Cost Basis    Market Price        Market Value            Gainl(Loss)      Investment      Return/$)          Income Yield%
              Subtotal (Equities)                                                                         244,663.49
           TOTAL                                                     235,221.60                           244,663.49                9,441.89                           11,176          3,309       1.35

LONG PORTFOLIO                                                                     Adjusted/Total                      Estimated         Unrealized      Estimated           Estimated          Current
                                                                                       Cost Basis                    Market Value       Gainl(Loss) Accrued interest     Annual Income           Yield%
              TOTAL                                                                  492,930.40                       545,143.52          52,213.12                               5,103               .94

Total Client Investment: Cost of shares directly purchased and still held. Does not include         Unrealized Gain or (Loss): Estimated Market Value minus Total Cost Basis (total cost of
shares purchased through reinvestment.                                                              shares directly purchased and still held, as well as cost of shares acquired through
Cumulative Investment Return: Estimated Market Value minus Total Client Investment.                 reinvestment). Provided for Tax Planning purposes only and is not applicable to retirement
Cumulative Investment Return is the dollar value of the capital appreciation (depreciation)         accounts.
of all shares purchased and still held, including shares acquired through reinvestment of           Initial Purchase: Date of your initial investment in this fund.
dividends and distributions, which may be greater or less than the actual income distributed.
Market Timing: Merrill Lynch's policies prohibit mutual fund market timing, which involves the purchase and sale of mutual fund shares within short periods of time with the intention of
capturing short-term profits resulting from market volatility. Market timing may result in lower returns for long-term fund shareholders because market timers capture short-term gains that
would otherwise pass to all shareholders and due to increased transaction costs and fewer assets for investment due to the need to retain cash to satisfy redemptions.
Sales Charge Discounts or Waivers: Many funds offer various sales charge discounts or waivers depending on the terms of the prospectus and/or statement of additional information. You
should consult a fund's prospectus and/or statement of additional information to determine whether you may qualify for a discount or waiver. Notify your Financial Advisor, Financial
Solutions Advisor or Investment Center representative if you believe you qualify for any of these or any other discounts or waivers. Please contact your Financial Advisor, Financial Solutions
Advisor or Investment Center representative for further information on available sales charge discounts and waivers.



YOUR CMA TRANSACTIONS
DIVIDENDS/INTEREST INCOME TRANSACTIONS                                                                                                                                                        Income
Date     Transaction Type                                           Quantit,L DescrJ[!tion                                 Reinvestment                                 Income           Year To Date
Taxable Interest
         Subtotal (Taxable Interest)                                                                                                                                                            662.42
Taxable Dividends
07 /03 'Dividend                                                               VANGUARD 500 INDEX FUND                                                                  642.35
                                                                               SHS ETF
                                                                               HOLDING 555.0430

+
005                                                                                                                          4709                                                                  10of27
                                                                                 [Redacted]{!]
NINA FISCHMAN                                                  Account Number:                   722                  24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                        June 30, 2018 • July 31, 2018

DIVIDENDS/INTEREST INCOME TRANSACTIONS (continued)                                                                                                 Income
Date     Transaction Type                            Quantity Description                              Reinvestment             Income        Year To Date
Taxable Dividends
                                                               PAY DATE 07/03/2018
07/03    Reinvestment Program                                  VANGUARD 500 INDEX FUND                     (642.35)
                                                               SHS ETF
07/05    Reinvestment Share(s)                       2.5692    VANGUARD 500 INDEX FUND
                                                               SHS ETF
                                                               REINV AMOUNT $642.35
                                                               REINV PRICE $250.02100
                                                               QUANTITY BOT   2.5692
07/31   *Dividend                                              INVESCO 000 TR    SER 1                                          215.67
                                                               HOLDING 570.0000
                                                               PAY DATE 07/31/2018
07/31    Reinvestment Program                                  INVESCO 000 TR    SER 1                     (215.67)
07/31   *Dividend                                              JPMORGAN CHASE & CO                                               62.16
                                                               HOLDING 111.0000
                                                               PAY DATE 07/31/2018
07/31    Reinvestment Program                                  JPMORGAN CHASE & CO                          (62.16)
07/31    Dividend                                              BIF MONEY FUND                                                    26.57
                                                               PAY DATE 07/30/2018
07/31    Reinvestment Share(s)                       26.0000   BIF MONEY FUND
                                                               REINV AMOUNT $26.00
                                                               REINV PRICE $1.00000
                                                               QUANTITY BOT 26.0000
                                                               AS OF 07/31
         Subtotal (faxabte Dividends)                                                                                           946.75           2,376.18
         NETTOTAL                                                                                          (920.18)             946.75           3,038.60




+
OOS                                                                                                      4709                                         11 of 27
                                                                                                                                                                                   ~ ~~!~!!~c?-!!~~n
                                                                                                                   [ROOacted]<l]
NINA FISCHMAN                                                                                    Account Number:                   722


YOUR CMA TRANSACTIONS                                                                                                                                                             June 30, 2018 - July 31, 2018

SECURITY TRANSACTIONS
TRANSACTIONS CONDUCTED PER THE APPLICABLE WRITTEN AGREEMENT

Settlement                                                                                                                               Transaction    Commissions/                 (Debit)/   Accrued Interest
Date       Description                         Transaction Type                                               Quantity                      Amount       Tradin9. Fees                 Credit     Earnedl(Paid}
Purchases
07 /13        GENERAL ELECTRIC                 Purchase                                                    1,000.0000                    (14,065.00)                             (14,065.00)
                    [Redacted]
              [Redacted]

              UNIT PRICE 14.0650
07 /16        NETFLIX COM INC                  Purchase                                                       18.0000                     (7,388.10)                              (7,388.10)
              [Redacted] [Redacted]

              UNIT PRICE 410.4500
07 /27        SQUARE INC SHS        CL A       Purchase                                                      173.0000                    (12,179.18)                             (12,179.18)
              [Redacted] [Redacted]

              UNIT PRICE    70.3999
              Subtotal (Purchases)                                                                                                       (33,632.28)                             (33,632.28)
Sales
07 /25 • GENERAL ELECTRIC                      Sale                                                        -1,000.0000                    12,943.10                 (.17)         12,942.93
         [Redacted] 369604103

              UNIT PRICE    12.9431
              Subtotal (Sales)                                                                                                            12,943.10                 (.17)         12,942.93
              TOTAL                                                                                                                      (20,689.18)                (.17)        (20,689.35)
              TOTAL SECURITY PURCHASES/(DEBITS)                                                                                                                                  (33,632.28)
              TOTAL SECURITY SALES/CREDITS                                                                                                                                        12,942.93

REALIZED GAINS/(LOSSES)
                                                                                            Acquired Liquidation                                                                        Gainsl(Losses) 0
Description                                                     Quantity                       Date        Date                Sale Amount             Cost Basis           This Statement           Year to Date
                                                                ..."""-- ...".   """"""""-""""

      GENERAL ELECTRIC                                     1000.0000 07 /11/18 07 /23/18                                            12,942.93          14,065.00                (1,122.07)
      Subtotal (Short-Term)                                                                                                                                                     (1,122.07)             (14,090.95)
      TOTAL                                                                                                                         12,942.93          14,065.00                (1,122.07)             (14,090.95)
0 - Excludes transactions for which we have insufficient data

+
005                                                                                                                                         4709                                                            12 of 27
                                                                                               [Redactedld]
NINA FISCHMAN                                                               Account Number:                   7 22                                        24-Hour Assistance: (800) MERRILL


YOUR CMA TRANSACTIONS                                                                                                                                               June 30, 2018 - July 31, 2018

UNSETTLED TRADES
Trade        Settlement                                                          Symbol/           Transaction
Date               Date                   Description                              Cusip                       Type                            Quantity       Price                          Amount
07/31             08/02                   ADVNCD MICRO D INC                         AMO               Purchase                             1,100.0000     18.6670                     (20,533.70)
07/31             08/02                   FACEBOOKINC                                  FB                       Sale                          55.0000     172.6686                        9,496.65
07/31             08/02                   NETFLIX COM INC                            NFLX                       Sale                          51.0000     340.1672                       17,348.30
07/31             08/02                   TELADOC INC                               TDOC                        Sale                         200.0000      60_7000                       12,139.84
       NET TOTAL                                                                                                                                                                         18,451.09

ADVISORY AND OTHER FEES
Date           Fee Type                                               Quantity   Description                                                                Debit                            Credit
07/03          Advisory Program Fee                                              INV. ADVISORY FEE JUL                                                    444.34
               NET TOTAL                                                                                                                                  444.34




    YOUR CMA MONEY FUND TRANSACTIONS
    Date      Descrip__~!<!':. . . ----                            Sales         Purchases Date                ... _l?_~-~-~-C~l?~!.~_fl_                               Sales              Purchases
                                                                                                                                                                                    .,.,-•,-•-a•••••••,-----

    07/03     BIF MONEY FUND                                                               07/26                 BIF MONEY FUND                                                            12,943.00
    07 /13    BIF MONEY FUND                                   14,065.00                   07/27                 BIF MONEY FUND                                     12,179.00
    07 /16    BIF MONEY FUND                                    7,388.00
                   NET TOTAL                                                                                                                                        21,133.00




+
005                                                                                                                            4709                                                              13 of 27
                                                                                                                                                         ~ ~~~!~!c~!!~~n
                                                                                  [Redacted}d]
Online at: www.mymerrill.com                                    Account Number:                  722                   24-Hour Assistance: (BOO) MERRILL

      NINA FISCHMAN
      703 CARLYLE ST                                                                                    Net Portfolio Value:                                      $597!584. 79
      WOODMERE NY 11598-2917                                                                            Your Financial Advisor:
                                                                                                        ALEXANDER Y FISCHMAN
                                                                                                        1010 NORTHERN BLVD SUITE 490
                                                                                                        GREAT NECK NY 11021-5306
                                                                                                        alexander.fischman@ml.com


•     CMA® ACCOUNT
      This account is enrolled in the Merrill Lynch Investment Advisory Program
                                                                                                        1-800-876-8770


                                                                                                                                                  August 01, 2018. August 31, 2018

                                                           This Statement                Year to Date    ASSETS                                    AU.!I_USt 31              Jut:t_ 31
                                                                                                         Cash/Money Accounts                      12,088.19               11,071.69
                                                                                                         Fixed Income
      Total Credits                                              364.41                     8.403.01     Equities                                330,152.15             289.408.34
      Total Debits                                              (454.29)                   (1,357.51)    Mutual Funds                            255,344.45             244,663.49
      Securities You Transferred In/Out                                                                  Options
      Market Gains/(Losses)                                   52,531.15                                  Other

      ~,~iii[;1~rt~:-:-···••·•·                    '
                                                       1
                                                           @~s~1-~s#l1~ >•0'···
                                                                            1                                Subtotal (Long Portfolio)
                                                                                                         TOTAL ASSETS
                                                                                                                                                 597,584.79
                                                                                                                                                $597,584.79
                                                                                                                                                                         545,143.52
                                                                                                                                                                       $545,143.52


                                                                                                          LIABILITIES
                                                                                                          Debit Balance
                                                                                                          Short Market Value
                                                                                                          TOTAL LIABILITIES
                                                                                                          NET PORTFOLIO VALUE                   $597,584.79            $545,143.52




      lj .   Go paperless! Receive this statement online instead of by mail. Visit mymerrill.com
             to enroll in online delivery.




      Merrill Lynch Wealth Management makes available products and services offered by Merrill Lynch, Pierce, Fenner & Smith Incorporated (MLPF&S) and other subsidiaries of
      Bank of America Corporation. MLPF&S is a re istered broker-dealer. Member Securities Investor Protection Cor oration {SIPC) and a wholly owned subsidiary of Bank of America
      Corporation. Investment products:  Are Not FDIC Insured      Are Not Bank Guaranteed       Ma Lose Value
+
005                                                                                                                  4709                                                        6 of 31
                                                                         [Redacted],d]
NINA FISCHMAN                                          Account Number:                   722                                                      24-Hour Assistance: (800} MERRILL



CMA® ACCOUNT                                                                                                                                            August 01, 2018 • August 31, 2018


CASH FLOW                             This Statement    Year to Date               ASSET ALLOCATION*
Opening Cash/Money Accounts             $11,071.69                                * Estimated Accrued Interest not included; may not reflect all holdings; does not
CREDITS                                                                             include asset categories less than 1 %; includes the categorical values for the
                                                                                    underlying portfolio of individual mutual funds, closed end funds, and UITs.
Funds Received
Electronic Transfers                                                                                                                                              Allocation
Other Credits                                             5,000.00                            ----~------r:r---~---..             D   Equities                      97.98%
      Subtotal                                            5,000.00                        /           f                 "-,

                                                                                                                              ~
                                                                                                                                  D   Cash/Money                     2.02%
DEBITS                                                                             /                   \\,
                                                                                                                                      Accounts
Electronic Transfers                                                                                                                  TOTAL                           100%
Margin Interest Charged
Other Debits
Visa Purchases                                                                      \                                         )
ATM/Cash Advances
Checks Written/Bill Payment
                                                                                          ~-~/
Advisory and other fees                    (454.29)      (1,357.51)
      Subtotal                             (454.29)      (1,357.51)
Net Cash Flow                             ($454.29)      $3,642.49

OTHER TRANSACTIONS
Dividends/Interest Income                   364.41        3,403.01
Dividend Reinvestments                     (345.64)      (2,505.10)
Security Purchases/Debits               (64,590.81)    (383,456.57)
Security Sales/Credits                   66,042.83      390,231.43
Closing Cash/Money Accounts             $12,088.19                                DOCUMENT PREFERENCES THIS PERIOD
                                                                                                                                                 Mail                  Online Delive!}'.
Fees Included in Transactions Above                                               Statements                                                      X
                                                                                  Performance Reports                                             X
Commissions/Tradin.9. Fees                    (0.86)     (2,607.97)
                                                                                  Trade Confirms                                                  X
                                                                                  Shareholders Communication                                      X
                                                                                  Prospectus                                                      X
                                                                                  Service Notices                                                 X
                                                                                  Tax Statements                                                  X




+
005                                                                                                          4709                                                                          7 of 31
                                                                                                                                                                   ~ Merrill lynch
                                                                                                                                                                          Bonk of America Corporation

                                                                                                        [Reua.ctedk!]
NINA FISCHMAN                                                                         Account Number:                   722



ACCOUNT INVESTMENT OBJECTIVE                                                                                                                                  August 01, 2018 • August 31, 2018

TOTAL RETURN: Objective is to strike a balance between current income and growth. Despite the relatively balanced nature of the portfolio, the investor should be willing to assume the
risk of price volatility and principal loss.
If you have changes to your investment objective, please contact your Financial Advisor(s).



INVESTMENT ADVISORY PROGRAM
We encourage you to contact your Financial Advisor(s) if there have been any changes in your financial situation or investment objectives, or if you wish to impose any reasonable
restrictions on the management of your account(s) or reasonably modify existing restrictions.

Upon your request, and at no charge, we will provide to you more detailed information regarding the Program Fees that you pay. Please contact your Financial Advisor(s) if you would like to
request this detailed Account fee information.

If you would like to receive a free copy of the current Form ADV Brochure(s) for the Investment Advisory Program, please send a written request with your account number(s) to: Managed
Accounts Processing and Services, 4800 Deer Lake Drive West, Building 1, 3rd Fl., Jacksonville, FL 32246. You may also obtain a copy of the Investment Advisory Program Form ADV
Brochure(s) by accessing the SEC's website at www.adviserinfo.sec.gov.

As part of the Investment Advisory Program, you will be provided with periodic performance measurement reports to help you monitor and assess the performance of your account(s).
Should you have any questions regarding these reports or would like performance measurement reports on a more frequent basis, please contact your Financial Advisor(s).



YOUR CMA ASSETS
CASH/MONEY ACCOUNTS                                                                      Total            Estimated                            Estimated              Estimated          Est. Annual
Description                                                 Quantity                Cost Basis          Market Price                         Market Value         Annual Income               Yield%
CASH                                                             1.19                    1.19                                                       1.19
BIF MONEY FUND                                            12,087.00                 12,087.00                   1.0000                         12,087.00                      174                1.44

             TOTAL                                                                  12,088.19                                                  12,088.19                      174                1.44


EQUITIES                                                                                 Unit              Total                Estimated        Estimated        Unrealized    Estimated Current
Description                                    Symbol Acquired          Quantity   Cost Basis         Cost Basis              Market Price     Market Value      Gainl(Loss}Annual Income Yield%

ADVNCD MICRO D INC                               AMO 07/31/18             1,100     18.6670          20,533.70                   25.1700          27,687.00        7,153.30




+
 005                                                                                                                           4709                                                               8 of 31
                                                                                                [Redactedld]
NINA FISCHMAN                                                             Account Number:                      722                                         24-Hour Assistance: (800) MERRILL



YOUR CMA ASSETS                                                                                                                                                  August 01, 2018 -August 31, 2018

EQUITIES (continued)                                                             Unit                     Total            Estimated              Estimated         Unrealized    Estimated Current
Description                             Symbol Acquired       Quantity     Cost Basis                Cost Basis          Market Price           Market Value       Gainl(Loss)Annual Income Yield%

ALPHABET INC SHS       CLA              GOOGL 06/15/18             10 1,156.2700                    11,562.70            1,231.8000               12,318.00            755.30
                                              08/09/18             23 1,262.4900                    29,037.27            1,231.8000               28,331.40           (705.87)
            Subtotal                                               33                               40,599.97                                     40,649.40             49.43

AMAZON COM INC COM                       AMZN 11/27/17             70 1,207.9364                    84,555.55            2,012.7100              140,889.70         56,334.15

APPLE INC                                 AAPL 11/27/17           470       175.8575                82,653.06              227.6300              106,986.10         24,333.04           1,373         1.28
                                               02/16/18             1       175.9100                   175.91              227.6300                  227.63             51.72               3         1.28
                                               05/18/18             1       180.7100                   180.71              227.6300                  227.63             46.92               3         1.28
                                               05/18/18             1       191.0200                   191.02              227.6300                  227.63             36.61               3         1.28
                                               08/17 /18            1       203.1200                   203.12              227.6300                  227.63             24.51               3         1.28
                                               08/17/18             1       214.5500                   214.55              227.6300                  227.63             13.08               3         1.28
(.0967 FRACTIONAL S/-IARE)                     08/17/18                     214.5811                    20.75              227.6300                   22.01              1.26               1         1.28
            Subtotal                                         475.0967                                83,639.12                                   108,146.26         24,507.14            1,389        1.28

JPMORGAN CHASE & CO                        JPM 06/15/18           111       107.2699                 11,906.96             114.5800               12,718.38            811.42               249       1.95
(.5360 FRACTIONAL 5/-IARE)                     08/01 /18                    115.9701                     62.16             114.5800                   61.41             (0.75)                2       1.95
            Subtotal                                         111.5360                                11,969.12                                    12,779.79            810.67                   251   1.95

            TOTAL                                                                                  241,297.46                                    330,152.15         88,854.69            1,640         .50

                                                                                                                                                                    Cumulative    Estimated
MUTUAL FUNDS/CLOSED END FUNDS/UIT                                        Tota/     Estimated           Estimated               Unrealized         Total Client      Investment       Annual Current
Description                                       Quantity       Cost Basis      Market Price        Market Value             Gainl(Loss)         Investment         Return($)      Income Yield%

INVESCO 000 TR SER 1                                  571       100,974.99         186.6500           106,577.15                 5,602.16            100,798            5,779              745         .69
       SYMBOL: QQQ        Initial Purchase: 03113/18
       Equity 100%
       .2195 Fractional Share                                            38.82     186.6500                     40.97                   2. 15                                                    1     .69
                                                                                                                                                                                   ----------




VANGUARD 500 INDEX FUND                                557      134,270.65         266.7200            148,563.04                14,292.39           132,531           16,031           2,563         1.72
       S/-ISETF
       SYMBOL: VOO           Initial Purchase: 10/25/17
       Equity 100%
       .6122 Fractional Share                                        152.82        266.7200                     163.29               10.47                                                       3    1.72


+
005                                                                                                                       4709                                                                         9 of 31
